Exhibit 10.1.5

THE

CONSOLIDATED EDISON

THRIFT SAVINGS PLAN

Includes:

The Consolidated Edison

Company of New York, Inc.

Tax Reduction Act Stock Ownership Plan

and

The Consolidated Edison

Company of New York, Inc.

Employee Stock Ownership Plan

 

1



--------------------------------------------------------------------------------

Effective as of January 1, 2005 and

 

•   Taking Into Account the Following Amendments:

 

•   Amended as of May 8, 2002 For Inclusion of the

 

•   Employee Stock Ownership Plan;

 

•   Amended August 2003 For Favorable Determination Letter and the Economic
Growth and Tax Relief Reconciliation Act;

 

•   Amended Effective as of January 1, 2005 To Take Into Account Changes Made By
The Collective Bargaining Agreement For Local 1-2 Of

 

•   The Utility Workers Of America, AFL-CIO,

 

•   As Effective June 27, 2004, Through June 28, 2008;

 

•   Amended Effective as of January 1, 2005 to Take Into Account the Collective
Bargaining Agreement for Local 503, of the International Brotherhood of
Electrical Workers, AFL-CIO, As effective June 1, 2004, Through June 1, 2009;

 

•   Amended Effective February 1, 2007 for Changes in Loan Provision for CECONY
Management or CEI Participants;

 

•   Amended December 2008 In Accordance with the

 

•   November 2008 IRS Favorable Determination Letter;

 

•   Amended Effective as of July 1, 2008 To Take Into Account Changes Made By
the 2008 -2012 Collective Bargaining Agreement For Local 1-2 Of

 

•   The Utility Workers of America, AFL-CIO.

 

•   Restated as of January 31, 2007 in Accordance with Revenue Procedure 2006-66
and Notice 2005-101.

 

2



--------------------------------------------------------------------------------

•   The Restatement Reflects Changes Under EGTRRA, with technical corrections
made by the Job Creation and Worker Assistance Act of 2002 (JCWAA), the Pension
Funding Equity Act of 2004 (PFEA), and the American Jobs Creation Act of 2004
(AJCA)

 

•   Amended Effective as of January 1, 2013, To Take Into Account Changes Made
By the 2012 -2016 Collective Bargaining Agreement For Local 1-2 of the Utility
Workers of America, AFL-CIO.

 

•   Amended Effective as of July 1, 2013 To Take Into Account Changes Made By
the 2013 -2017 Collective Bargaining Agreement For Local 3 of

The International Brotherhood of Electrical Workers, AFL-CIO.

 

•   Amended Effective as of June 2014 To Take Into Account Changes Made By the
2014 -2017 Collective Bargaining Agreement For Local 503 Of

The International Brotherhood of Electrical Workers, AFL-CIO.

 

3



--------------------------------------------------------------------------------

THE CONSOLIDATED EDISON THRIFT SAVINGS PLAN

Introduction

The purpose of the Consolidated Edison Thrift Savings Plan (the “Thrift Savings
Plan”) is to establish a convenient way for each eligible employee of the parent
company, Consolidated Edison, Inc. (the “Company” and/or “CEI”) and of certain
of the controlled group affiliates of CEI, to provide his or her retirement
income by saving on a regular and long-term basis, while concurrently offering
each employee an additional incentive to continue his or her career with the
Company. The Thrift Savings Plan is intended to satisfy the requirements of the
Internal Revenue Code of 1986, as amended (the “Code”), Sections 401(k) and
401(m) and to qualify under Section 401(a). The trust established under and as a
part of the Thrift Savings Plan is intended to qualify under Code
Section 501(a). The Thrift Savings Plan and its trust provide each Participant
with an opportunity to defer a portion of his or her compensation and to invest
and reinvest that deferred savings under the Thrift Savings Plan on a
tax-deferred basis. It is intended that a Participant’s Pre-Tax contributions,
and, if applicable, Roth Contributions, as defined in the Thrift Savings Plan,
shall constitute payments by each Employer as contributions to the trust fund on
behalf of the Participant, within the meaning of Code Section 401(k).

The Thrift Savings Plan was originally established and made effective on
January 1, 1987, by the Consolidated Edison Company of New York, Inc. (“CECONY”)
as the Consolidated Edison Retirement Income Savings Plan for Weekly Employees
(“CECONY Weekly Plan”). Thereafter, the CECONY Weekly Plan was amended from time
to time. On December 1, 1996, the CECONY Weekly Plan was amended and restated in
its entirety, among other reasons, to make a transition from Bankers Trust
Company as trustee and Record Keeper to Vanguard Fiduciary Trust Company.

 

4



--------------------------------------------------------------------------------

Effective January 1, 1998, CEI was formed and CECONY became a subsidiary
corporation of CEI. From time to time thereafter, wholly-owned affiliates of CEI
were formed and together with CEI create a controlled group, as defined in Code
Section 414(b), in which CEI is the parent corporation. In July 1999, CEI
acquired Orange and Rockland Utilities, Inc. (“O&R”).

On July 20, 2000, for administrative ease, to facilitate the transfer of
employees from one affiliate to another, and to reduce the cost of operational
expenses, the Board of Trustees of CECONY and the Board of Directors of O&R
approved the merger (“Merger”), effective January 1, 2001, of the following
plans into the CECONY Weekly Plan:

 

  (i) the Consolidated Edison Thrift Savings Plan for Management Employees (the
“CECONY Management Plan”);

 

  (ii) the Orange and Rockland Utilities, Inc. Management Employees Savings Plan
(the “O&R Management Plan”) and

 

  (iii) the Orange and Rockland Utilities, Inc. Hourly Group Savings Plan (the
“O&R Hourly Plan”).

The CECONY Weekly Plan, the CECONY Management Plan, the O&R Management Plan and
the O&R Hourly Plan are called the Prior Plans.

The CECONY Weekly Plan, renamed the Consolidated Edison Thrift Savings Plan, was
also amended, effective January 1, 2001, to take into account the Merger, among
other things, and restated constitutes the single plan and a continuation of
each one of the Prior Plans.

In the Thrift Savings Plan, CEI is the Company, CECONY is the Plan Sponsor and
an Employer, O&R is an Employer, and certain existing and future affiliates are,
or will become, Employers. The Thrift Savings Plan document serves as a single
tax-qualified defined contribution plan under Internal Code Section 401(a),
incorporating several formulas.

 

5



--------------------------------------------------------------------------------

The Thrift Savings Plan is amended for the Family and Medical Leave Act of 1993,
the Uniformed Services Employment and Reemployment Rights Act of 1993, the
Retirement Protection Act of 1994, as enacted under the Uruguay Round Agreements
Act (General Agreement on Tariffs and Trade), the Small Business Job Protection
Act of 1996, and the Taxpayer Relief Act of 1997, and certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This
amended Thrift Savings Plan is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, the provisions
effectuating EGTRRA were effective January 1, 2002. The EGTRRA amendments
supersede the provisions of the Thrift Savings Plan to the extent those
provisions are inconsistent with the provisions of the EGTRRA amendments.

Additionally, the Thrift Savings Plan document serves as the official plan
document for the Consolidated Edison Company of New York, Inc. Tax Reduction Act
Stock Ownership Plan (“TRASOP”). The TRASOP is a plan separate from the Thrift
Savings Plan. CECONY has entered into a separate trust agreement with Vanguard
Fiduciary Trust Company under the TRASOP. Participation in the TRASOP is frozen.

The Thrift Savings Plan is amended to take into account the changes made by the
collective bargaining agreement covering employees who are members of Local 1-2
of the Utility Workers Union of America, AFL-CIO, as effective June 24, 2000,
Local 3 of the International Brotherhood of Electrical Workers, AFL-CIO, as
effective June 24, 2001, and the collective bargaining agreement for Local 503
of the International Brotherhood of Electrical Workers, AFL-CIO, as effective
June 20, 2000.

 

6



--------------------------------------------------------------------------------

Effective May 8, 2002, the Company amended the Thrift Savings Plan to
incorporate, as a separate part, an employee stock ownership plan (“ESOP”). All
Participants are eligible to participate in the ESOP. Any Participant who elects
as an Investment Fund, the Company Stock Fund for his or her Employer Matching
Contributions, will be deemed to be an ESOP Participant. Only Employer Matching
Contributions will be contributed to the ESOP.

On July 30, 2003, the Internal Revenue Service issued a favorable determination
letter to the Thrift Savings Plan finding that the Thrift Savings Plan met the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1993, the Uruguay Round Agreements Act (General Agreement on Tariffs and Trade),
the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997,
the Internal Revenue Service Restructuring and Reform Act of 1998 and the
Community Renewal Tax Relief Act of 2000. The favorable determination letter was
subject to the adoption of the proposed amendments submitted to the IRS on
June 23, 2003 and now integrated into this Plan document.

Revenue Procedure 2005- 66 announced the opening of the Economic Growth and Tax
Relief Reconciliation Act of 2001, Pub. L. 107-16 (EGTRRA) determination letter
program for individually designed plans. The Thrift Savings Plan was amended to
meet all requirements set forth in Revenue Procedure 2005-66. Revenue Procedure
2006- 4 is intended as good faith compliance with the requirements of EGTRRA, is
to be construed in accordance with EGTRRA and the guidance issued there under.
Except as otherwise provided, the provisions of EGTRRA that have an earlier
effective date were effective as of the first day of the plan year beginning
after December 31, 2001.

The Thrift Savings Plan was amended to take into account the changes made by the
Collective Bargaining Agreement covering employees who are members of Local 1-2
of the Utility

 

7



--------------------------------------------------------------------------------

Workers of America, AFL-CIO, as effective June 27, 2004, through June 28, 2008
and the Collective Bargaining Agreement for Local 503, of the International
Brotherhood of Electrical Workers, AFL-CIO, as effective June 1, 2004.

On November 10, 2008, the Internal Revenue Service issued a favorable
determination letter to the Thrift Savings Plan finding that the Thrift Savings
Plan met the requirements of the 2005 Cumulative List of Changes in Plan
Qualification Requirements. The November 10, 2008 Letter expired on January 31,
2012. The November 10, 2008 Determination Letter may not be relied on after the
end of the Thrift Savings Plan’s first five-year remedial amendment cycle that
ends more than 12 months after the application was received.

The Thrift Savings Plan was amended to take into account the changes made by the
Collective Bargaining Agreement covering employees who are members of Local 1-2
of the Utility Workers of America, AFL-CIO, as effective June 27, 2008, through
June 28, 2012.

The Thrift Savings Plan, in accordance with the collective bargaining agreement
between the Utility Workers Union of America, AFL-CIO, and its Local 1-2 and
Consolidated Edison Company of New York, Inc., dated July 26, 2012, through
June 25, 2016, was amended in two parts: one, to provide that, effective
January 1, 2013, a CECONY Weekly Participant who is (i) a Local 1-2 Employee;
(ii) actively participating; and (iii) covered under the cash balance formula,
will be entitled to a one hundred percent matching contribution. Also CECONY
will increase the maximum Participating Contributions (contributions subject to
an employer matching contribution) on an annual basis as set forth in the Local
1-2 CBA dated July 26, 2012.

In accordance with the collective bargaining agreement between the International
Brotherhood of Electrical Workers, AFL-CIO, and its Local 3 and Consolidated
Edison Company of New York, Inc., dated June 30, 2013, through June 24, 2017,
the Thrift Savings Plan is being

 

8



--------------------------------------------------------------------------------

amended to take into account: (i) a new Defined Contribution Pension Formula
(“DCPF”); (ii) the entry of certain Local 3 Employees transferring from the
Consolidated Edison Retirement Plan into the DCPF; (iii) the increase in the
maximum Participating Contributions (contributions subject to an Employer
Matching Contribution); and (iv) the increase in the percentage — from 50% to
either 75% or 100% — of the Employer Matching Contributions for certain Local 3
Employees.

The newly adopted DCPF will be incorporated into the Thrift Savings Plan
document. Many of the provisions, terms, and conditions of the Thrift Savings
Plan will apply to each Participant covered under the DCPF. If and when there is
a difference between whether, or the manner in which, a provision, term, or
condition will apply under the DCPF, in general, the difference will be
indicated.

In accordance with the collective bargaining agreement, effective June 1, 2014,
up to and through May 31, 2017, between the International Brotherhood of
Electrical Workers, AFL-CIO, and its Local 503, and Orange and Rockland
Utilities, Inc., the Thrift Savings Plan is being amended to take into account
the entry of certain Local 503 Employees transferring from the Consolidated
Edison Retirement Plan into the DCPF; and the entry of newly hired Local 503
Employees into the DCPF.

Except as otherwise specifically provided herein, the rights and benefits of any
Participant who retires or whose employment is terminated are determined in
accordance with the provisions of the Thrift Savings Plan as in effect and
operative at the time of such retirement or termination.

 

9



--------------------------------------------------------------------------------

ARTICLE I

Definitions

The following words and phrases have the following meanings in the Thrift
Savings Plan unless a different meaning is plainly required by the context:

1.01 Account Balance means the amount credited to a Participant consisting of
one or more of his or her Subaccounts, as the case may be, including his or her
Pre-Tax Contributions Subaccount, including, for Plan Years on and after
January 1, 2007, a Roth Contribution Subaccount (if established), After-Tax
Contributions Subaccount, Rollover Contributions Subaccount, Employer Matching
Contributions Subaccount, TRASOP Contributions Subaccount, ESOP Subaccount and
other amounts transferred to the Thrift Savings Plan which are accounted for
under the Thrift Savings Plan under such classification, including all
dividends, income, gains and losses and loan balances attributable thereto.

Effective on and after July 2013, Account Balance may include, if applicable, a
Participant’s DCPF Account.

1.02 Actual Deferral Percentage (“ADP”) means, for a specified group of
Participants for a Plan Year, the average of the ratios, as set forth herein, of
each group. For each Highly Compensated Employee who is a Participant, the
ratio, expressed as a percentage, of (1) the amount of Pre-Tax Contributions
(including Excess Pre-Tax Contributions) actually paid over to the Trust on
behalf of such Highly Compensated Employee for the current Plan Year to (2) the
Highly Compensated Participant’s Statutory Compensation for the entire Plan Year
(whether or not the Eligible Employee was a Participant for the entire Plan
Year). The ADP of each Non-highly Compensated Employee who is a Participant is
the ratio, expressed as a percentage, of (1) the

 

10



--------------------------------------------------------------------------------

amount of Pre-Tax Contributions (excluding Excess Pre-Tax Contributions) for the
current Plan Year to (2) the Non-Highly Compensated Employee’s Statutory
Compensation for the portion of the current Plan Year in which the Participant
was an Eligible Employee. For purposes of computing the ADP, an Eligible
Employee who would be a Participant but for the failure to make Pre-Tax
Contributions shall be treated as a Participant on whose behalf no Pre-Tax
Contributions are made. The ADP of each Eligible Employee shall be rounded to
the nearest 100th of 1% of each such Eligible Employee’s Statutory Compensation.
Beginning in Plan Year 2002, “current Plan Year testing methodology,” will be
applied for determining whether the Thrift Savings Plan meets the ADP test. For
purposes of determining the ADP for a Plan Year, Pre-Tax Contributions may be
taken into account for a Plan Year only if they:

(a) relate to compensation that either would have been received by the Eligible
Employee in the Plan Year but for the deferral election, or are attributable to
services performed by the Eligible Employee in the Plan Year and would have been
received by the Eligible Employee within 2 1⁄2 months after the close of the
Plan Year but for the deferral election;

(b) are allocated to the Eligible Employee as of a date within that Plan Year
and the allocation is not contingent on the participation or performance of
service after such date; and

(c) are actually paid to the Trustee no later than 12 months after the end of
the Plan Year to which the contributions relate.

1.03 Affiliate means any company that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that also includes as a member
the Company; any trade or business under common control (as defined in Code
Section 414(c)) with the Company; any organization (whether or not incorporated)
that is a member of an affiliated service group (as defined in Code
Section 414(m)) that includes the Company; and any other entity required to be

 

11



--------------------------------------------------------------------------------

aggregated with the Company pursuant to regulations under Code Section 414(o).
Notwithstanding the foregoing, the definitions in Code Sections 414(b) and
(c) shall be modified as provided in Code Section 415(h).

1.04 After-Tax Contribution means a contribution made by a Participant of
amounts after income taxes have been withheld. After-Tax Contributions include
Participating Contributions and Non-participating Contributions. In the case of
an O&R Participant, After-Tax Contributions include Transferred Employee PAYSOP
Contributions.

1.05 After-Tax Contributions Subaccount means the account into which is credited
all of a Participant’s After-Tax Contributions within which shall be separately
accounted, if applicable, a Participant’s Participating Contributions and
Non-Participating Contributions and all dividends, income, gains and losses
attributable thereto.

1.06 Annual Dollar Limit means, effective January 1, 2002, in accordance with
Code Section 401(a)(17), $200,000, except that, if for any calendar year from
1994 to 2001 the Cost-of-Living Adjustment is equal to or greater than $15,000,
then the Annual Dollar Limit for any Plan Year beginning January 1, 2003, shall
be increased by the amount of such Cost-of-Living Adjustment, rounded to the
next lowest multiple of $5,000. As of January 1, 2009, the Annual Dollar Limit
is increased to $245,000. As of January 1, 2014, the Annual Dollar Limit is
$260,000.

1.07 Annuity Starting Date means the first day of the first period for which an
amount is paid following a Participant’s retirement or other termination from
employment.

 

12



--------------------------------------------------------------------------------

1.08 Average Contribution Percentage means, with respect to a specified group of
Eligible Employees for a Plan Year, the average of the actual Contribution
Percentages (calculated separately for each Participant in each specified
group). The Contribution Percentage for each group of Eligible Employees will be
calculated to the nearest on one-hundredth of one percent.

1.09 Average Actual Deferral Percentage means, with respect to a specified group
of Eligible Employees, the average of the ADPs (calculated separately for each
Participant in each specified group). The ADP for each group of Eligible
Employees will be calculated to the nearest one one-hundredth of one percent.

1.10 Beneficiary means the person or persons, trust or other recipient
determined in accordance with the provisions of Section 11.03 to succeed to a
Participant’s Account Balance under the Thrift Savings Plan in the event of the
death of such Participant prior to the entire distribution of such Account
Balance.

1.11 Board means the Board of Trustees of CECONY.

1.12 Break in Service means a Plan Year in which an Employee completes 500 or
fewer Hours of Service. Solely for purposes of determining whether a
Break-in-Service has occurred, an Employee who is absent from work on account of
the Employee’s pregnancy, the birth of the Employee’s child, the placement of a
child with the Employee in connection with the adoption of that child by the
Employee, for purposes of caring for that child or for a Family and Medical
Leave Act (“FMLA”), shall be deemed to have earned at least 501 Hours of Service
in the Plan Year in which he or she is absent from work or the immediately
following Plan Year, whichever Plan Year is necessary to first avoiding a Break
in Service.

 

13



--------------------------------------------------------------------------------

1.13 CECONY means the Consolidated Edison Company of New York, Inc., and any
successor by merger, purchase or otherwise.

1.14 CECONY Management Employee means an Employee employed by and on the
management payroll of CECONY.

1.15 CECONY Management Participant means a CECONY Management Employee who is a
Participant.

1.16 CECONY Management Plan means the Con Edison Thrift Savings Plan for
Management Employees, as in effect and prior to January 1, 2001.

1.17 CECONY Participant means a CECONY Management Participant and/or a CECONY
Weekly Participant.

1.18 CECONY Weekly Employee means an Employee employed by and on the payroll of
CECONY who is (a) a member of the collective bargaining unit represented by
Local 1-2 of the Utility Workers’ Union of America, AFL-CIO or (b) a member of
the collective bargaining unit represented by Local 3 of the International
Brotherhood of Electrical Workers, AFL-CIO.

1.19 CECONY Weekly Participant means a CECONY Weekly Employee who is a
Participant.

1.20 CECONY Weekly Plan means the Con Edison Retirement Income Savings Plan for
Weekly Employees, as in effect on December 31, 2000.

1.21 CEI means Consolidated Edison, Inc.

 

14



--------------------------------------------------------------------------------

1.22 CEI Affiliate or CEI Affiliates means one, more than one or all, as the
context indicates, of Consolidated Edison Solutions, Inc. (CES); Consolidated
Edison Energy, Inc. (CEE); Consolidated Edison Development, Inc. (CED);
Consolidated Edison Energy Massachusetts, Inc. (CEEM); CED Operating Company,
L.P. (“CEDOC”) and any future Affiliate who becomes an Employer. As of June
2008, a CEI Affiliate does not include CED, CEEM or CEDOC.

1.23 CEI Employee means an Employee of a CEI Affiliate.

1.24 CEI Participant means a CEI Employee who is a Participant in the Thrift
Savings Plan.

1.25 Code means the Internal Revenue Code of 1986, as amended from time to time.

1.26 Company means Consolidated Edison, Inc. or any successor by merger,
purchase or otherwise, that assumes the obligations of this Thrift Savings Plan
with respect to its Eligible Employees.

1.27 Company Stock Fund means the definition set forth in Plan Section 5.03.

1.28 Compensation means

(a) for a CECONY Weekly Employee, straight time wages, paid for a Payroll Period
and determined prior to any reduction for —

 

  (i) Pre-Tax Contributions,

 

  (ii) Section 125 Contributions, and

 

  (iii) Section 132 Contributions.

Compensation is determined by excluding bonuses, overtime pay, premium pay,
incentive compensation, severance pay, deferred compensation and all other forms
of special pay;

(b) for a CECONY Management Employee, a CEI Participant or an O&R Management
Employee, base salary in a payroll period, determined prior to any reduction
for:

 

  (i) Pre-Tax Contributions,

 

15



--------------------------------------------------------------------------------

  (ii) Section 125 Contributions, or

 

  (iii) Section 132 Contributions.

Compensation is determined by excluding bonuses, overtime pay, incentive
compensation, commissions, severance pay, deferred compensation and all other
forms of special pay; and

(c) for an O&R Hourly Employee who is not a part-time Employee, forty times the
base hourly wage to an Eligible Employee in a week determined prior to any
reduction for Pre-Tax Contributions and Section 125 Contributions. Compensation
shall not include bonus, overtime, severance pay or other special pay, or any
other employer contributions to another deferred compensation plan or employee
welfare benefit plan. In the case of an O&R Participant who is a part-time
Eligible Employee, twenty shall be substituted for forty in the preceding
sentence.

(d) Compensation for a Plan Year in excess of the Annual Dollar Limit for such
Plan Year shall be disregarded.

(e) For purposes of a “Compensation Credit Contribution,” under the Defined
Contribution Pension Formula for a Local 3 Employee, “Compensation” means basic
straight-time compensation plus Sunday premium pay, night shift, and midnight
shift differential premium pay, calculated to the nearest whole dollar.

(f) For purposes of a “Compensation Credit Contribution,” under the Defined
Contribution Pension formula for an O&R Hourly Employee, Compensation means
basic straight compensation, calculated to the nearest whole dollar.

 

16



--------------------------------------------------------------------------------

1.29 Compensation Credit Contributions means the contributions made on behalf of
a Participant by the Employer under the Defined Contribution Pension Formula.

1.30 Contribution Percentage for a Highly Compensated Employee is the ratio,
expressed as a percentage, of After-Tax Contributions and Employer Matching
Contributions on behalf of the Highly Compensated Employee for the current Plan
Year to the Highly Compensated Employee’s Statutory Compensation for such Plan
Year (whether or not the Employee was a Participant for the entire Plan Year).
Contribution Percentage for a Non-Highly Compensated Employee is the ratio,
expressed as a percentage, of After-Tax Contributions and Employer Matching
Contributions on behalf of the Non-Highly Compensated Employee for the prior
Plan Year to the Non-Highly Compensated Employee’s Statutory Compensation for
the portion of such Plan Year in which the Participant was an Eligible Employee.
However, Employer Matching Contributions shall not be taken into account to the
extent they are forfeited either to correct Excess Aggregate Contributions or
because the contributions to which they relate are Excess Pre-Tax Contributions,
Excess Contributions, or Excess Aggregate Contributions. The Contribution
Percentage of each Eligible Employee shall be rounded to the nearest
one-hundredth of one percent of such Employee’s Statutory Compensation.

1.31 Cost-of-Living Adjustment means the cost of living adjustment prescribed by
the Secretary of the Treasury under Code Section 415(d) and applied to such
items and in such manner as the Secretary shall provide.

1.32 Defined Contribution Pension Formula (“DCPF”) Subaccount means the account
into which is credited a Participant’s Compensation Credit Contributions and all
dividends, income, gains and losses attributable thereto.

 

17



--------------------------------------------------------------------------------

1.33 Disability means total and permanent physical or mental disability, as
evidenced by (a) receipt of a Social Security disability pension or (b) waiver
of premium under an Employer’s group term life insurance plan.

1.34 Eligible Employee means a CECONY Weekly Employee, CECONY Management
Employee, an O&R Hourly Employee, an O&R Management Employee, and a CEI
Employee.

1.35 Employee means an individual who is employed by and a common law employee
of the Company or an Affiliate and receives Compensation other than a pension,
severance pay, retainer or fee under contract. The term Employee excludes any
Leased Employee.

1.36 Employer means one, more than one, or all, as the context requires of
CECONY, O&R, and each CEI Affiliate. Employer also means each newly created,
future established or acquired Affiliate to the extent that such Affiliate
elects to participate and CECONY approves its participation in the Thrift
Savings Plan.

1.37 Employer Contribution means a contribution to the Trust Fund made by an
Employer on behalf of a Participant. An Employer Contribution includes Pre-Tax
Contributions but does not include Roth Contributions or Employer Compensation
Credit Contributions.

1.38 Employer Matching Contribution means an Employer Contribution that
“matches” a Participant’s Pre-Tax Contribution, a Participant’s Participating
Contribution, a Participant’s After-Tax Contribution or a Roth Contribution, as
applicable.

Effective on and after July 2013, an Employer Matching Contribution does not
include an Employer Compensation Credit Contribution.

 

18



--------------------------------------------------------------------------------

1.39 Employer Matching Contributions Subaccount means the Subaccount into which
is credited a Participant’s Employer Matching Contributions and all dividends,
income, gains and losses attributable thereto.

1.40 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.41 ESOP means, effective on the ESOP Effective Date, the Consolidated Edison
Employee Stock Ownership Plan (“ESOP”), which is incorporated into and becomes a
separate plan within this Plan.

1.42 ESOP Effective Date means May 8, 2002.

1.43 ESOP Trust Fund means that part of the Trust Fund held exclusively for the
ESOP Accounts of the ESOP Participants.

1.44 Excess Aggregate Contributions means with respect to any Plan Year, the
excess of:

(a) The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Average Contribution Percentage actually made on
behalf of Highly Compensated Employees for such Plan Year, over

(b) The maximum hypothetically Contribution Percentage Amounts permitted by the
Average Contribution Percentage test determined by reducing contributions made
on behalf of Highly Compensated Employees in order of their Contribution
Percentages beginning with the highest of such percentage.

Such determination shall be made after first determining Excess Pre-Tax
Contributions and then Excess Contributions. In no case shall the amount of
Excess Aggregate Contributions with respect to any Highly Compensated Employee
exceed the amount of After-Tax Contributions and Employer Matching Contributions
made on behalf of such Highly Compensated Employee for the Plan Year.

 

19



--------------------------------------------------------------------------------

1.45 Excess Contributions means, with respect to any Plan Year, the excess of:

(a) the aggregate amount of Employer Matching Contributions actually taken into
account in computing the Average Actual Deferral Percentage of Highly
Compensated Employees for such Plan Year, over

(b) the maximum amount of Employer’s contributions permitted by the Average
Actual Deferral Percentage test determined by hypothetically reducing
contributions made on behalf of Highly Compensated Employees in order of the
Deferral Percentages Average, beginning with the highest of such percentages.

In no case shall the amount of Excess Contributions for a Plan Year with respect
to any Highly Compensated Employee exceed the amount of Pre-Tax Contributions
made on behalf of such Highly Compensated Employee for the Plan Year.

1.46 Excess Elective Deferral (aka Excess Pre-Tax Contributions) Percentage
means the excess of:

(a) the Average Deferral Percentage for the group of eligible Highly Compensated
Employees, over

(b) the Average Deferral Percentage limit permissible to such group of Highly
Compensated Employees.

 

20



--------------------------------------------------------------------------------

1.47 Excess Pre-Tax Contributions means those Pre-Tax Contributions that either
(1) are includible in a Participant’s gross income under Code Section 402(g) to
the extent the Participant’s Pre-Tax Contributions exceed the dollar limitation
under Code Section 402(g).

1.48 Highly Compensated Employee means any Employee of the Company or an
Affiliate (whether or not an Eligible Employee) who during the look-back year
received Statutory Compensation in excess of $80,000, or, for calendar year
beginning 2014, $115,000, adjusted by the Cost-of-Living Adjustment and was in
the “Top Paid Group.” The term “Top Paid Group” includes all Employees who are
among the 20% highest paid. A Highly Compensated Management Employee means a
Highly Compensated Employee who is a CECONY Management Employee, an O&R
Management Employee, or a CEI Employee who is not covered by a collective
bargaining agreement. A Highly Compensated Union Employee is a Highly
Compensated Employee who is a Local 1-2 Employee, Local 3 Employee, and an O&R
Hourly Employee who is covered by a collective bargaining agreement.

1.49 Hour of Service means, with respect to any applicable computation period,

(a) each hour for which:

 

  (i) the Employee is paid or entitled to payment for the performance of duties
for the Company or an Affiliate;

 

  (ii) the Employee is paid or entitled to payment by the Company or an
Affiliate on account of a period during which no duties are performed, whether
or not the employment relationship has terminated, due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; and

 

  (iii)

back pay, irrespective of mitigation of damages, is either awarded or agreed to
by the Company or an Affiliate, excluding any hour credited under (a)(i) or

 

21



--------------------------------------------------------------------------------

  (ii), which shall be credited to the computation period or periods to which
the award, agreement or payment pertains rather than to the computation period
in which the award, agreement or payment is made.

(b) No hours shall be credited on account of any period during which the
Employee performs no duties and receives payment solely for the purpose of
complying with unemployment compensation, workers’ compensation or disability
insurance laws. Hours of Service are not required to be credited for a payment
which solely reimburses an Employee for medical or medically-related expenses
incurred by the employee. The Hours of Service credited shall be determined as
required by Title 29 of the Code of Federal Regulations, Sections 2530.200b-2(b)
and (c).

(c) With regard to an Employee for whom a record of his or her Hours of Service
is not maintained,

 

  (i) One day of employment equals 10 Hours of Service;

 

  (ii) One week of employment equals 45 Hours of Service; and

 

  (iii) One month of employment equals 190 Hours of Service.

1.50 Investment Fund means an investment fund available under the Thrift Savings
Plan for investment of assets held in the Trust Fund or the ESOP Trust Fund.
Other than the Consolidated Edison Stock Fund, Participants in the Defined
Contribution Pension Formula will have the investment funds that are available
under the Thrift Savings Plan available for the investment of their DCPF
Subaccount.

1.51 Investment Manager means an investment manager as defined in ERISA
Section 3(38), which is appointed by the Named Fiduciaries.

1.52 Leased Employee means any person performing services for the Company or an
Affiliate as a leased employee as defined in Code Section 414(n). In the case of
any person who is a Leased Employee before or after a period of service as an
Employee, the entire period during

 

22



--------------------------------------------------------------------------------

which he or she has performed services as a Leased Employee shall be counted for
service as an Employee for all purposes of the Thrift Savings Plan, except that
he or she shall not, by reason of that status, become a Participant of the
Thrift Savings Plan. Effective for plan years beginning after 1996, the
definition of a Leased Employee, as set forth in Code Section 414(n) and the
Regulations there under is amended to delete the term “…such services are of a
type historically performed by Employees in the business field of the
recipient…” to “…whose services are performed under the primary direction or
control by the recipient….”

1.53 Loan Reserve means such term as set forth in Section 9.08.

1.54 Local 1-2 Employee means an Employee represented by Local 1-2, Utility
Workers’ Union of America, AFL-CIO.

1.55 Local 3 Employee means an Employee represented by Local 3, International
Brotherhood of Electrical Workers, AFL-CIO.

1.56 Named Fiduciaries means the persons designated as named fiduciaries of the
Thrift Savings Plan pursuant to Section 10.01. Effective on and after
February 15, 2012, reference to the term “Named Fiduciaries” means the “Named
Fiduciary Committee.”

1.57 Non-Highly Compensated Management Employee means any CECONY Management
Employee, O&R Management Employee or CEI Employee who is not covered by a
collective bargaining agreement and not a Highly Compensated Employee. Code
Section 401(k)(3)(A), as amended by the Small Business Job Protection Act,
provides for the use of the prior year testing method in determining the ADP of
Non-Highly Compensated Employees, while

 

23



--------------------------------------------------------------------------------

current year data is used for Highly Compensated Employees. Alternatively, the
Thrift Savings Plan may use current year data for determining the ADPs for both
NHCEs and HCEs. This is known as current year testing method.

1.58 Non-Participating Contribution means the portion of a CECONY Participant’s
or CEI Participant’s Pre-Tax Contributions or After-Tax Contributions that is
not matched by Employer Matching Contributions.

1.59 O&R means Orange and Rockland Utilities, Inc.

1.60 O&R Employee means an Employee employed by and on the active payroll of
O&R. A person designated by O&R as a co-op employee or employed in a co-op
capacity, as such term is defined by O&R, and any employee employed on a
temporary or seasonal basis shall not be considered an O&R Employee or an
Eligible Employee.

1.61 O&R Hourly Employee means an Employee employed by and on the active payroll
of O&R who is a member of the collective bargaining unit represented by Local
503 of the International Brotherhood of Electrical Workers, AFL-CIO.

1.62 O&R Hourly Plan means the Orange and Rockland Utilities, Inc. Hourly Group
Savings Plan, as in effect on December 31, 2000.

1.63 O&R Management Employee means an Employee employed by and on the active
management payroll of O&R and is not an O&R Hourly Employee.

1.64 O&R Management Plan means the Orange and Rockland Utilities, Inc.
Management Employees’ Savings Plan, as in effect on December 31, 2000.

 

24



--------------------------------------------------------------------------------

1.65 O&R Participant means an O&R Hourly Employee and an O&R Management Employee
who is participating in the Thrift Savings Plan.

1.66 Participant means any person who has an Account Balance in the Thrift
Savings Plan.

1.67 Participating Contribution means the portion of the Participant’s Pre-tax
Contributions or After-Tax Contributions for which there is an Employer Matching
Contribution.

1.68 Payroll Period means

(a) for a CECONY Weekly Employee, a one week period commencing on a Sunday and
ending on the next following Saturday;

(b) for a CECONY Management Employee, a one month period commencing on the first
and ending on the last day of the month. Effective beginning in 2009, Payroll
Period means a semi - monthly period with contributions to the Thrift Savings
Plan deducted on the 15th and last day of each month;

(c) for an O&R Participant, the dates that O&R provides payroll information to
the Trustees in order to determine the amounts that should be withheld from an
O&R Participant’s pay as Pre-Tax Contributions and/or After-Tax Contributions
and the amounts that should be rendered by O&R to the Trustee on behalf of an
O&R Participant as an Employer Contribution; and

(d) for a CEI Participant, the prevailing payroll period for that CEI Affiliate.

1.69 Plan means the Consolidated Edison Thrift Savings Plan, as amended from
time to time, as set forth herein.

1.70 Plan Administrator means the Plan Administrator appointed pursuant to
Section 10.01 to administer the Thrift Savings Plan and the ESOP.

1.71 Plan Year means the calendar year.

 

25



--------------------------------------------------------------------------------

1.72 Pre-Tax Contribution means an Employer’s contributions made to the Thrift
Savings Plan at the election of the Participant, in lieu of cash compensation
and before income taxes have been withheld on the amount, and includes
contributions made pursuant to a salary reduction agreement. In the case of an
O&R Participant, Pre-Tax Contributions include those Transferred Employer
PAYSOP-Contributions that were transferred to the O&R Plan. Pre-Tax
Contributions includes amounts deemed as Pre-Tax Contributions pursuant to an
election under a cafeteria plan maintained by CECONY.

 

26



--------------------------------------------------------------------------------

1.73 Pre-Tax Contributions Subaccount means the Subaccount into which is
credited all of a Participant’s Pre-Tax Contributions and within which are
separately accounted for as Participating Contributions and Non-Participating
Contributions and all dividends, income, gains and losses attributable thereto.

1.74 Prior Plan or Prior Plans means one, more than one, or all, as the context
requires, of the CECONY Management Plan, the CECONY Weekly Plan, the O&R Hourly
Plan and the O&R Management Plan.

1.75 Qualified Default Investment Alternative means an investment alternative
available to each Participant and/or Beneficiary that does not hold or permit
the acquisition of employer securities, except in limited circumstances;
satisfies certain requirements regarding transfers without penalty; and is an
investment company registered under the Investment Company Act of 1940, a
short-term capital preservation fund, or an investment fund that is managed by
an investment manager within the meaning of ERISA Section 3(38) or the Trustee.
A QDIA will meet the requirements as set forth, and subject to change, from time
to time, under the Department of Labor Regulations.

1.76 Record Keeper means the individual(s) or firm selected by the Plan
Administrator to provide record keeping and Participant accounting services for
the Thrift Savings Plan, including maintenance of separate accounts for
Participants in accordance with the provisions of Section 5.04.

1.77 Retirement means termination of employment by a Participant under
circumstances in which he or she is entitled to receive an early retirement
pension allowance, normal retirement pension allowance, or late retirement
pension allowance under any Employer defined benefit plan. Retirement means
termination from employment on or after his or her sixty-fifth birthday.

 

27



--------------------------------------------------------------------------------

For purposes of the Defined Contribution Pension Formula, Retirement means
termination from employment which, if such term were defined under the
Retirement Plan, would be treated as an early, normal, or late retirement.

 

28



--------------------------------------------------------------------------------

1.78 Rollover Contributions means amounts contributed pursuant to Plan
Section 3.08.

1.79 Rollover Contributions Subaccount means the account credited with a
Participant’s Rollover Contributions and all dividends, income, gains and losses
attributable thereto. Effective for Rollover Contributions received on or after
January 1, 2002, a Rollover Contributions Subaccount may include a separately
accounted for after-tax rollover Subaccount attributable to after-tax rollover
contributions directly transferred to this Plan.

1.80 Roth Contributions means amounts contributed and designated as such as a
Roth Contribution.

1.81 Roth Contributions Subaccount means the account credited with a
Participant’s designated Roth Contributions including all dividends, income,
gains and losses attributable thereto. The Thrift Savings Plan may not allocate
forfeitures, or any Employer Matching Contributions, to a designated Roth
Contribution Subaccount.

1.82 Section 125 Contributions means Employee contributions made pursuant to a
salary reduction agreement under a cafeteria plan as that term is defined in
Code Section 125.

1.83 Section 132 Contributions means Employee contributions made for qualified
transportation expenses under a transportation reimbursement account.

1.84 Shares means issued and outstanding shares of common stock of the Company
and shall include fractional shares of such common stock.

1.85 Statutory Compensation means the wages, salaries, and other amounts paid in
respect of an Employee for services actually rendered to the Company or an
Affiliate, including by way of example, shift premiums, bonuses, overtime
payments and similar payments, but excluding

 

29



--------------------------------------------------------------------------------

non-taxable contributions to deferred compensation plans, taxable non-qualified
stock options and other distributions which receive special tax benefits under
the Code. Statutory Compensation includes Pre-Tax Contributions, Section 125
Contributions and Section 132 Contributions. Statutory Compensation may not
exceed the Annual Dollar Limit. To the extent that the above definition does not
satisfy the non-discrimination requirements, Statutory Compensation may be
redefined, by the Plan Administrator, to meet an alternative definition of
compensation, including within Code Section 415(c)(3).

1.86 Total Compensation means for a CECONY Weekly Employee, who is a Local 1-2
Employee, Compensation including overtime pay and premium pay.

1.87 Top Heavy Group means any required aggregation group (as defined in
Section 12.03) or any permissive aggregation group (as defined in Section 12.03)
in which more than 60% of the sum of (a) the aggregate account balances under
all plans in the group and (b) the aggregate present value of accrued benefits
under all plans in the group is allocated to key employees. For the purpose of
this definition, present value shall be determined on basis of the applicable
interest rate and applicable mortality table as set forth in the Company’s
defined benefit plan.

1.88 Top-Heavy Plan means any defined contribution plan or defined benefit plan
of an Employer or the Company under which more that 60% of the sum of (a) its
aggregate account balances and (b) the present value of its aggregate accrued
benefits is allocated to key employees. For the purposes of this definition
present value shall be determined on the basis of the applicable interest rate
and applicable mortality table as set forth in the Company’s defined benefit
plan.

 

30



--------------------------------------------------------------------------------

1.89 Transferred Employer and Employee PAYSOP Contributions means those amounts
transferred to the O&R Management Plan or the O&R Hourly Plan on behalf of an
O&R Employee from the terminated Orange and Rockland Utilities, Inc.
Payroll-Based Employee Stock Ownership Plan.

1.90 TRASOP means the Tax Reduction Act Stock Ownership Plan of Consolidated
Edison Company of New York, Inc., as included within this plan document,
effective as of July 1, 1988.

1.91 TRASOP Account means an account maintained under the TRASOP by the Trustee
of the TRASOP Trust Fund for an Employee.

1.92 TRASOP Trust Fund means the Trust Fund established solely for the TRASOP
Accounts.

1.93 Trust Fund means the trust fund described in Article 5.

1.94 Trustee means the trustee appointed and acting as trustee of the Trust
Fund, the TRASOP Trust Fund and the ESOP Trust Fund.

1.95 Valuation Date means the last day of the Plan Year and each additional date
designated by the Plan Administrator which is selected in a uniform and
nondiscriminatory manner when the assets of the Fund are valued at their then
fair market value. Notwithstanding the foregoing, for purposes of calculating
the top heavy ratio, the Valuation Date shall be the last day of the initial
Plan Year and the last day of the preceding Plan Year for each subsequent Plan
Year.

 

31



--------------------------------------------------------------------------------

1.96 Vested Portion means the portion of an Account Balance in which the
Participant has a nonforfeitable interest as provided in Article 6.

1.97 Year of Service means each Plan Year in which an Employee is credited with
at least 1000 Hours of Service. An Employee is credited with a Year of Service
in the month in which he or she completes 1000 Hours of Service. An Employee
will be credited with a Year of Service in each Plan Year in which the Employee
is absent on account of qualified military service, in accordance with Code
Section 414(u). For purposes of determining when and if an Employee is 100%
vested in his or her Account Balance, a Year of Vesting Service is a Year of
Service credited to the Employee in the month in which he or she completes 1000
Hours of Service.

 

32



--------------------------------------------------------------------------------

ARTICLE II

Eligibility and Participation

 

  2.01 Eligibility

(a) Any person who was a Participant in a Prior Plan will continue to be a
Participant in this Plan.

(b) Each Eligible Employee is eligible to participate in the Plan.

(c) Each Eligible Employee who was a Participant in, and had an account under
the TRASOP on December 31, 2000, will continue to participate in the TRASOP and
have a TRASOP Account. As of July 1, 1988, the TRASOP was closed to new Eligible
Employees.

 

  2.02 Eligibility to Participate in the Defined Contribution Pension Formula

(a) Effective as of July 2013, certain Eligible Employees, as more fully
described in Article XV, also are eligible to participate in the Defined
Contribution Pension Formula. The terms and conditions for eligibility under and
participation in the Defined Contribution Pension Formula are set forth in
Article XV. Participation in the Defined Contribution Pension Formula is not
exclusive of participation in the Thrift Savings Plan.

 

  2.03 Participation

(a) An Eligible Employee becomes a Participant by satisfying the service
requirements, if any, as described herein, and by completing the enrollment
process described below or such other enrollment process as may be prescribed by
the Plan Administrator. An Eligible Employee must elect to make contributions to
the Trust Fund in an amount or percentage as permitted by Section 3.01. In
general, a Participant’s contributions are made by regular payroll deductions
authorized from time to time by such Participant in such manner and on such
conditions as may be prescribed by the Plan Administrator. An Eligible Employee
who elects not to make Pre-Tax Contributions is treated as a Participant who has
made an election not to contribute to the Thrift Savings Plan.

 

  (i) CECONY Weekly Employee A CECONY Weekly Employee may become a Participant
after completing 3 months of service. Participation may begin with the next
immediately following Payroll Period by making an enrollment election not later
than the day specified by the Plan Administrator.

 

33



--------------------------------------------------------------------------------

  (ii) CECONY Management Employee or CEI Employee A CECONY Management Employee
or a CEI Employee may become a Participant in a calendar month following his or
her date of hire by making an enrollment election on or before the 20th day of
the first calendar month of hire or any subsequent calendar month.

 

  (iii) O&R Hourly Employee Effective January 1, 2005, an O&R Hourly Employee
who is hired on or after January 1, 2005, may become a Participant in any month
following the completion of six months of service by making an election on or
before the 24th day of that sixth month or any month thereafter. Participation
will become effective on the first day of the first Payroll Period in the month
following the month in which the election is made.

 

  (iv)

O&R Management Employee An O&R Management Employee may become a Participant in
any month upon the completion of six months of service and making an election on
or before the 24th day of that sixth month or any month thereafter.
Participation will become effective on the first day of the first Payroll Period
in the month immediately following the month in which the election is made. Six
months of participation means a six-month period in

 

34



--------------------------------------------------------------------------------

  which an O&R Management Employee is credited with at least five hundred Hours
of Service. Such six-month period will commence on the date the O&R Management
Employee first completes an Hour of Service. Effective January 1, 2013, an O&R
Management Employee may become a Participant at any time following his or her
date of hire. Participation may begin as soon as administratively practicable in
any Payroll Period after the Participant has enrolled in the Thrift Savings
Plan.

 

  (v) Other Eligible Employees To the extent that a person becomes an Eligible
Employee and is not otherwise covered by a designated classification, he or she
may become a Participant in the month in which his or her Employer adopts the
Thrift Savings Plan as provided in the Plan Section 11.05 and satisfies whatever
eligibility requirements, if any, his or her Employer selects.

 

  2.04 Reemployment of Former Employees and Former Participants

Any person reemployed as an Eligible Employee, who previously was eligible to
become a Participant, will become a Participant upon making an effective
enrollment election as may be prescribed by the Plan Administrator.

 

  2.05 Transferred Participants

A Participant who remains in the employ of the Company or an Affiliate but
ceases to be an Eligible Employee will continue to be a Participant in the
Thrift Savings Plan but will not be eligible to make After-Tax Contributions,
Roth Contributions, or Pre-Tax Contributions or have Employer Matching
Contributions made on his or her behalf while his or her employment status is
other than as an Eligible Employee.

 

35



--------------------------------------------------------------------------------

  2.06 Termination of Participation

A Participant’s participation terminates on the date he or she is no longer
employed by the Company or Affiliate and no longer has an Account Balance.

 

  2.07 Participation in ESOP

In accordance with Article XIV, and effective on the ESOP Effective Date, each
Participant who receives an Employer Matching Contribution is eligible to
participate in the ESOP.

 

36



--------------------------------------------------------------------------------

ARTICLE III

Contributions

 

  3.01 Contribution Election

(a) CECONY Weekly Participant A CECONY Weekly Participant may elect to
contribute as follows:

 

  (i) Local 3 Employee For each of his or her basic straight-time Hours of
Service not in excess of 40 in a Payroll Period, in one cent multiples or in the
maximum permissible amount if such maximum is not a multiple of one cent, for
any Payroll Period beginning on or after:

 

A Local 3 Employee

  

Employee Contribution

For any Payroll Period beginning on or after    She or he can contribute an
amount January 1, 2000, and before January 1, 2001,    not in excess of $3.52
per hour. January 1, 2001, and before January 1, 2002    not in excess of $3.72
per hour. January 1, 2002    up to but no more than the lesser of $20 per hour
or 50% of basic straight-time pay. January 1, 2010, or as soon as
administratively practicable thereafter   

the aggregate limit of participating and non-participating contributions, will
be either $6.75 per hour or up to, but no more than, 50% of “Total
Compensation,” as defined herein in multiples of 1%, subject to Internal Revenue
Code limits.

 

Total Compensation includes overtime, Sunday premium pay, and night shift and
midnight shift differential premium pay.

 

37



--------------------------------------------------------------------------------

  (ii) Local 1-2 Employee For each of his or her basic straight-time Hours of
Service not in excess of 40 in a Payroll Period, in one cent multiples or in the
maximum permissible amount if such maximum is not a multiple of one cent, as
follows for any Payroll Period beginning on or after:

 

A Local 1-2 Employee

  

Employee Contribution

For any Payroll Period beginning on or after    She or he can contribute an
amount January 1, 2000, and before January 1, 2001,    not in excess of $3.52
per hour. January 1, 2001    An amount such that the aggregate limit of
participating and nonparticipating contributions is increased to but does not
exceed $6.75 per hour, up to the IRS limits. January 1, 2002 and before
January 1, 2005    up to but no more than the lesser of $20 per hour or 50% of
basic straight-time pay. January 1, 2005, or as soon as administratively
practicable thereafter    up to but not more than 50% of Total Compensation,
including overtime, Sunday premium pay, night shift and midnight shift
differential premium pay. January 1, 2010, or as soon as administratively
practicable thereafter,    As of January 1, 2010, the Thrift Savings Plan will
eliminate the use of gross pay percentages when making deductions for
Non-participating Contributions.

Such maximum amount of contributions shall be subject to limitations imposed
under the Code. At the time a CECONY Weekly Participant elects a contribution
amount, he or she shall, in such manner and on such conditions as may be
prescribed by the Plan Administrator, designate which portion is to be Pre-Tax
Contributions and which is to be After-Tax Contributions. A CECONY Weekly
Participant may elect to make Pre-Tax Contributions whether or not he or she
elects to make After-Tax Contributions and may elect to make After-Tax
Contributions whether or not he or she elects to make Pre-Tax Contributions.
Pre-Tax Contributions and After-Tax Contributions are further limited as
provided below and in Article 8.

(b) CECONY Management and a CEI Participant For Plan Years beginning before
January 1, 2002, a CECONY Management Participant and a CEI Participant may elect
to reduce his or her Compensation payable while a Participant by at least 1% and
not more

 

38



--------------------------------------------------------------------------------

than 18%, in multiples of 1%, and have that amount contributed to the Thrift
Savings Plan as Pre-Tax Contributions, effective as of July 2010, Roth
Contributions, and/or After-Tax Contributions. A CECONY Management Participant
or CEI Participant may elect to make Pre-Tax Contributions or Roth Contributions
whether or not he or she elects to make After-Tax Contributions and may elect to
make After-Tax Contributions whether or not he or she has elected to make
Pre-Tax Contributions or Roth Contributions. An amount contributed to the Thrift
Savings Plan pursuant to the election of a CECONY Management Participant under a
cafeteria plan under Code Section 125 may be designated as a Pre-Tax
Contribution or an After-Tax Contribution. The maximum total percentage of
Compensation which the CECONY Management Participant and CEI Participant may
elect to contribute in the aggregate as Pre-Tax Contributions and After-Tax
Contributions is 18%. Pre-Tax Contributions and After-Tax Contributions are
further limited as provided below and in Article 8. For Thrift Savings Plan
Years beginning on and after January 1, 2002, a CECONY Management Participant
and a CEI Participant may elect to contribute up to 50% of his or her
Compensation as Pre-Tax Contributions, Roth Contributions, and/or After-Tax
Contributions, subject to the maximum annual addition limit set forth in
Section 8.03 of the Thrift Savings Plan.

(c) O&R Hourly Participant An O&R Hourly Participant may elect to reduce his or
her Compensation by at least 2% and not more than 50%, in multiples of 1%, and
have that amount contributed to the Thrift Savings Plan as Pre-Tax
Contributions. Pre-Tax Contributions are further limited as provided below and
in Article 8.

(d) O&R Management Participant For Plan Years beginning before January 1, 2002,
an O&R Management Participant may elect to reduce his or her Compensation
payable while a Participant by at least 2% and not more than 15%, in multiples
of 1%, and have that amount contributed to the Thrift Savings Plan. Effective
January 1, 2002, an O&R Management Participant may contribute up to 50% of his
or her Compensation. At the time an O&R Management Participant elects a
contribution amount, he or she will designate which portion is to be Pre-Tax
Contributions or Roth Contributions and which is to be After-Tax Contributions.
An O&R Management Participant may elect to make Pre-Tax

 

39



--------------------------------------------------------------------------------

Contributions or Roth Contributions whether or not he or she elects to make
After-Tax Contributions and may elect to make After-Tax Contributions whether or
not he or she elects to make Pre-Tax Contributions or Roth Contributions.
Pre-Tax Contributions, Roth Contributions, and After-Tax Contributions are to be
further limited as provided below and in Article 8.

 

  3.02 Pre-Tax Contribution Dollar Limitation and Re-characterization

In no event will a Participant’s Pre-Tax Contributions and/or Roth Contributions
made on his or her behalf by the Company or an Affiliate to all plans, contracts
or arrangements, subject to the provisions of Code Section 402(g), in any
calendar year exceed $11,000 multiplied by the Cost-of-Living Adjustment. The
Pre-Tax Contribution limit will be increased for calendar year 2007 to $15,500;
for calendar year 2008 to $15,500; for calendar year 2009 to $16,500. Beginning
in calendar year 2006, the $15,000 limit will be multiplied by the
Cost-of-Living Adjustment, increasing in $500 increments. Once a Participant’s
Pre-Tax Contributions or Roth Contributions in a calendar year reach the
applicable dollar limitation, his or her election of Pre-Tax Contributions or
Roth Contributions for the remainder of the calendar year will be canceled. If
so elected by a Participant, other than for an O&R Hourly Participant, excess
Pre-Tax Contributions will be re-characterized as After-Tax Contributions at the
same rate as was previously in effect for Pre-Tax Contributions. Each
Participant affected by this Section 3.02 may elect to change or suspend the
rate at which he or she makes After-Tax Contributions. As of the first Payroll
Period of the calendar year following such cancellation, the Participant’s
election of Pre-Tax Contributions will again become effective at the rate in
accordance with his or her most recent election.

 

40



--------------------------------------------------------------------------------

  3.03 Return of Excess Pre-Tax Contributions

In the event that the sum of the Pre-Tax Contributions and similar contributions
to any other qualified defined contribution plan maintained by the Company or an
Affiliate exceed the dollar limitation in Code Section 402(g) for any calendar
year, the Participant will be deemed to have elected a return of Pre-Tax
Contributions in excess of such limit (“Excess Pre-Tax Contributions”) from this
Plan. Unless Excess Pre-Tax Contributions are characterized as After-Tax
Contributions, Excess Pre-Tax Contributions, together with Earnings, will be
returned to the Participant no later than the April 15th following the end of
the calendar year in which the Excess Pre-Tax Contributions were made. The
amount of Excess Pre-Tax Contributions to be returned for any calendar year will
be reduced by any Pre-Tax Contributions previously returned to the Participant
under Section 8.01 for that calendar year. In the event any Pre-Tax
Contributions returned under this Section 3.03 received Employer Matching
Contributions, those Employer Matching Contributions, together with Earnings,
will be forfeited and used to reduce future Employer Contributions. In the event
any Pre-Tax Contributions returned under this Section 3.03 were matched by
Employer Matching Contributions, those Employer Matching Contributions,
including all dividends, income, gains and losses attributable thereto , will be
forfeited and used to reduce future Employer Matching Contributions.

 

  3.04 Excess Deferrals to Other Plans

If a Participant makes tax-deferred contributions under another qualified
defined contribution plan maintained by an employer other than the Company or an
Affiliate for any calendar year and those contributions when added to his or her
Pre-Tax Contributions result if Excess Pre-Tax Contributions, the Participant
may allocate all or a portion of the Excess Pre-Tax

 

41



--------------------------------------------------------------------------------

Contributions to this Plan. In that event, the Excess Pre-Tax Contributions,
together with Earnings, will be returned to the Participant no later than the
April 15th following the end of the calendar year in which the Excess Pre-Tax
Contributions were made. The Thrift Savings Plan is not required to return
Excess Pre-Tax Contributions unless the Participant notifies the Plan
Administrator, in writing, by March 1st of the following calendar year of the
amount of the Excess Pre-Tax Contributions allocated to this Plan. The amount of
Excess Pre-Tax Contributions to be returned for any calendar year will be
reduced by any Pre-Tax Contributions previously returned to the Participant
under Section 8.01 for that calendar year. In the event any Pre-Tax
Contributions returned under this Section 3.04 were matched by Employer Matching
Contributions, those Employer Matching Contributions, together with Earnings,
will be forfeited and used to reduce future Employer Matching Contributions.

 

  3.05 Participating Contributions Eligible for Employer Matching Contributions

A Participating Contribution means that amount of a Participant’s contribution
which is entitled to an Employer Matching Contribution.

(a) CECONY Weekly Participant

The amount of each CECONY Weekly Employee’s contribution, based on an amount per
hour up to but not to exceed 40 hours per Payroll Period and as set forth below,
will be his or her Participating Contribution for such Payroll Period. This
means that the amount of each hour contributed as a “Participating
Contribution,” will be entitled to an Employer Matching Contribution. The
amount, if any, by which a CECONY Weekly Employee’s contribution for a Payroll
Period exceeds his or her Participating Contribution (the “hourly” amount minus
the amount eligible for the Employer Matching Contribution) will be his or her
Non-Participating Contribution for such Payroll Period.

 

42



--------------------------------------------------------------------------------

(b) Local 1-2 Employee

 

A Local 1-2 Employee

  

Participating Contributions Entitled to Employer Matching Contributions.

For any Payroll Period beginning on or after    This is the amount of her or his
employee contribution that is entitled to an employer matching contribution (
“Participating Contribution”): January 1, 2000    $0.97 per hour not in excess
of 40 hours. January 1, 2001    $1.02 per hour not in excess of 40 hours.
January 1, 2002    $1.07 per hour not in excess of 40 hours. January 1, 2003   
$1.12 per hour not in excess of 40 hours. January 1, 2004    $1.17 per hour not
in excess of 40 hours. January 1, 2009    $1.20 per hour not in excess of 40
hours. January 1, 2010    $1.23 per hour not in excess of 40 hours. January 1,
2011    $1.26 per hour not in excess of 40 hours. January 1, 2012    $1.29 per
hour not in excess of 40 hours. January 1, 2013    $1.33 per hour not in excess
of 40 hours. January 1, 2014    $1.37 per hour not in excess of 40 hours.
January 1, 2015    $1.41 per hour not in excess of 40 hours. January 1, 2016   
$1.45 per hour not in excess of 40 hours.

CECONY will contribute on behalf of a Local 1-2 Employee who elects to make
Pre-Tax Contributions or After-Tax Contributions for a Payroll Period an amount
equal to 50% of the aggregate Participating Contributions (Pre-Tax and/or After
Tax) made by the Local 1-2 Employee for such Payroll Period, matching first
Pre-Tax Contributions and then After-Tax Contributions.

Beginning with the first Payroll Period on or after January 1, 2013, or as soon
as administratively practicable thereafter, CECONY will contribute on behalf of
each Local 1-2 Employee who is covered under the cash balance formula of the
Retirement Plan and who elects to make Employee Contributions for a Payroll
Period, an Employer Matching Contribution equal to 100% of his or her
Participating Contribution for each Payroll Period.

 

43



--------------------------------------------------------------------------------

Employer Matching Contributions are made expressly conditional on the Thrift
Savings Plan satisfying the provisions of Article VIII. If any portion of the
Pre-Tax Contribution or After-Tax Contribution to which the Employer Matching
Contribution relates is returned to the Local 1-2 Employee under Section 3.01,
8.01, 8.02 or 8.03, the corresponding Employer Matching Contribution will be
forfeited, and if any amount of the Employer Matching Contribution is deemed an
Excess Aggregate Contribution under Section 8.03, such amount will be forfeited
in accordance with the provisions of that Section.

(c) Local 3 Employee

The amount of each Local 3 Employee’s contribution, set forth below, will be his
or her Participating Contribution for such Payroll Period. The amount, if any,
by which a Local 3 Employee’s contribution for a Payroll Period exceeds his or
her Participating Contribution will be his or her Non-Participating Contribution
for such Payroll Period.

 

A Local 3 Employee

  

Participating Contributions Eligible for Employer Matching Contributions.

For any Payroll Period beginning on or after    This amount of her or his
employee contribution that will be matched by an employer contribution (called a
“participating contribution”) January 1, 2001,    $1.02 per hour. January 1,
2002    $1.07 per hour. January 1, 2003    $1.12 per hour. January 1, 2004   
$1.17 per hour. January 1, 2005    $1.22 per hour. January 1, 2014    $1.26 per
hour not in excess of 40 hours. January 1, 2015    $1.30 per hour not in excess
of 40 hours. January 1, 2016    $1.34 per hour not in excess of 40 hours.
January 1, 2017    $1.38 per hour not in excess of 40 hours.

 

44



--------------------------------------------------------------------------------

CECONY will contribute on behalf of a Local 3 Employee who elects to make
Pre-Tax Contributions or After-Tax Contributions for a Payroll Period an amount
equal to 50% of the aggregate Participating Contributions (Pre-Tax and/or After
Tax) made by the Local 3 Employee for such Payroll Period, matching first
Pre-Tax Contributions and then After-Tax Contributions. Beginning with the first
Payroll Period on or after January 1, 2014, or as soon as administratively
practicable thereafter, CECONY will contribute, on behalf of each Local 3
Employee who is covered under the cash balance formula of the Retirement Plan
and who elects to make Employee Contributions for a Payroll Period, an Employer
Matching Contribution equal to 75% of his or her Participating Contributions for
each Payroll Period.

Beginning with the first Payroll Period on or after January 1, 2014, or as soon
as administratively practicable thereafter, CECONY will contribute, on behalf of
each Local 3 Employee who is covered under the DCPF, and elects to make Employee
Contributions for a Payroll Period, an Employer Matching Contribution equal to
100% of his or her Participating Contributions for each Payroll Period.

Employer Matching Contributions are made expressly conditional on the Thrift
Savings Plan satisfying the provisions of Article VIII. If any portion of the
Pre-Tax Contribution or After-Tax Contribution to which the Employer Matching
Contribution relates is returned to the Local 3 Employee under Section 3.01,
8.01, 8.02 or 8.03, the corresponding Employer Matching Contribution will be
forfeited, and if any amount of the Employer Matching Contribution is deemed an
Excess Aggregate Contribution under Section 8.03, such amount will be forfeited
in accordance with the provisions of that Section.

 

45



--------------------------------------------------------------------------------

(d) CECONY Management Participant and CEI Participant CECONY and each CEI
Affiliate will contribute on behalf of each CECONY Management Participant or CEI
Participant, as the case may be, who elects to make Pre-Tax Contributions, Roth
Contributions, or After-Tax Contributions an amount equal to 50% of the sum of
the Pre-Tax Contributions, Roth Contributions and After-Tax Contributions made
on behalf of or by the CECONY Management Participant or the CEI Participant to
the Thrift Savings Plan during each month, not to exceed 6% of Compensation for
such month, to be matched first on Pre-Tax Contributions or Roth Contributions
and then on After-Tax Contributions. Employer Matching Contributions for a month
will not exceed 3% of the Participant’s Compensation for such month.

Beginning with the first Payroll Period on or after January 1, 2013, or as soon
as administratively practicable thereafter, CECONY will contribute an Employer
Matching Contribution on behalf of each CECONY Management Participant who is
covered under the cash balance formula of the Retirement Plan and elects to
contribute, an amount equal to 100% of the first 4% of Compensation and 50% of
the next 4% of Compensation such contribution each month, up to but not to not
to exceed 6% of his or her Compensation for such month. Employer Matching
Contributions will match first Pre-Tax Contributions, then Roth Contributions,
then After-Tax Contributions. Employer Matching Contributions for a month will
not exceed 6% of the Participant’s Compensation for such month.

Employer Matching Contributions are made expressly conditional on the Thrift
Savings Plan satisfying the provisions of Article VIII. If any portion of the
Pre-Tax Contribution or After-Tax Contribution to which an Employer Contribution
relates is returned to the CECONY Management Participant or CEI Participant
under Section 3.01, 8.01, 8.02 or 8.03, the corresponding Employer Contribution
will be forfeited, and if any amount of the Employer

 

46



--------------------------------------------------------------------------------

Contribution is deemed an Excess Aggregate Contribution under Section 8.03, the
Excess Aggregate Contribution will be forfeited in accordance with the
provisions of Section 8.03. In the event a CECONY Management Participant or CEI
Participant elects to make Pre-Tax Contributions and/or After-Tax Contributions
in an amount which, when taking into account his or her Employer Matching
Contributions, exceeds the maximum annual additions, as defined and determined
in Section 8.03 of the Thrift Savings Plan, the Employer will contribute an
additional Employer contribution on behalf of such Participant (“CECONY/CEI
True- Up Contribution”). The CECONY/CEI True- Up Contribution, will be made as
soon as administratively possible after the end of the Plan Year, for each such
CECONY Management Participant and CEI Participant who is employed at year end.
The CECONY/CEI True-Up Contribution will equal the difference between 3% of such
Participant’s Compensation on an annual basis minus his or her total Employer
Matching Contributions made during the year.

(e) O&R Hourly Participant.

O&R will contribute on behalf of each O&R Hourly Participant who elects to make
Pre-Tax Contributions an amount equal to 50% of the Pre-Tax Contributions made
on behalf of or by the O&R Hourly Participant to the Thrift Savings Plan up to
the first “x” percent of Compensation of the O&R Hourly Participant during each
Payroll Period, where beginning: (1) January 1, 2000, “x” equals 3;
(2) January 1, 2003, “x” equals 4; (3) January 1, 2004, “x” equals 5; and
(4) January 1, 2005, “x” equals 6. In addition, as soon as administratively
possible after the end of the Plan Year, O&R will contribute, as of the end of
the Plan Year, for each O&R Hourly Participant who is employed at year end and
who in the prior Payroll Periods during that Plan Year had made Pre-Tax
Contributions at a rate in excess of, beginning (1) January 1, 2000, 3%;
(2) January 1, 2003,

 

47



--------------------------------------------------------------------------------

4%; (3) January 1, 2004, 5%; or (4) January 1, 2005, 6% of the O&R Hourly
Participant’s Compensation, an Employer Contribution equal to 50% of the O&R
Hourly Participant’s Pre-Tax Contributions that were not previously matched
(“True-Up Contributions”). True-Up Contributions will not exceed such amounts as
will result in the total O&R Employer Matching Contributions, both those made
previously during the year and those as of year end, exceeding 50% of a O&R
Hourly Participant’s Pre-Tax Contributions that do not exceed, beginning:
(1) January 1, 2000, 3%; (2) January 1, 2003, 4%; or (3) January 1, 2004, 5%; or
(4) January 1, 2005, 6%; of the O&R Hourly Participant’s Compensation on an
annual basis.

(f) O&R Management Participant. O&R will contribute on behalf of each O&R
Management Participant who elects to make Pre-Tax Contributions, or after
January 1, 2013, After-Tax Contributions, an amount equal to 50% of the Pre-Tax
Contributions made on behalf of or by the O&R Management Participant to the
Thrift Savings Plan up to the first “x” percent of Compensation of the O&R
Management Participant during each Payroll Period, where beginning:
(1) January 1, 2000, “x” equal 3; (2) January 1, 2003, “x” equals 4;
(3) January 1, 2004, “x” equals 5; and (4) January 1, 2005, “x” equals 6. In
addition, as soon as administratively possible after the end of the Plan Year,
O&R will contribute, as of the end of the Plan Year, for each O&R Management
Participant who is employed at year end and who in the prior Payroll Periods
during that Plan Year had made Pre-Tax Contributions at a rate in excess of
beginning: (1) January 1, 2000, 3%; (2) January 1, 2003, 4%; (3) January 1,
2004, 5%; and (4) January 1, 2005, 6% of the O&R Management Participant’s
Compensation, and for Plan Years beginning before January 1, 2013, an Employer
Contribution equal to 50% of the O&R Management Participant’s Pre-Tax
Contributions that were not previously matched (“True-Up Contributions”).
True-Up Contributions will not exceed such amount as will result in the total
O&R Employer Matching

 

48



--------------------------------------------------------------------------------

Contributions, both those made previously during the year and those as of year
end, exceeding 50% of an O&R Management Participant’s Pre-Tax Contributions that
do not exceed, beginning: (1) January 1, 2000, 3%; (2) January 1, 2003, 4%;
(3) January 1, 2004, 5% or (4) January 1, 2005, 6% of the O&R Management
Participant’s Compensation on an annual basis.

 

  3.06 Rollover Contributions

(a) Subject to such terms and conditions as the Plan Administrator may determine
to be appropriate, applied in a uniform and non-discriminatory manner to all
Eligible Employees, and without regard to any limitations on contributions set
forth in this Article 3, the Thrift Savings Plan may receive from an Eligible
Employee for credit to his or her Rollover Contributions Subaccount, in cash,
any amount previously distributed (or deemed to have been distributed) to him or
her from a qualified plan or, beginning January 1, 2002, a traditional
individual retirement account (“IRA”), a government plan subject to Code
Section 457, a Code Section 403(a) plan or Code Section 403(b) tax sheltered
annuity. Effective on or after January 1, 2002, a Rollover Contribution may
include a separately accounted for after –tax rollover subaccount attributable
to after –tax rollover contributions directly transferred to the Thrift Savings
Plan. The Thrift Savings Plan may receive a rollover contribution amount either
from the Eligible Employee or in the form of a direct rollover. Notwithstanding
the foregoing, the Thrift Savings Plan shall not accept any amount unless such
amount is eligible to be rolled over in accordance with applicable law and the
Eligible Employee provides evidence satisfactory to the Plan Administrator that
such amount qualifies for rollover treatment. Unless received by the Thrift
Savings Plan in the form of a direct rollover, the rollover contribution must be
paid to the Trustee on or before the 60th day after the day it was received by
the Eligible Employee or be rolled over from an IRA. Effective January 1, 2002,
an eligible rollover distribution from an IRA is the amount of a distribution
from an IRA that is includible in gross income, including amounts attributable
to an Employee’s personal IRA contributions made outside of a qualified plan. At
the time received by the Thrift Savings Plan, the Eligible Employee shall,

 

49



--------------------------------------------------------------------------------

in such manner and on such conditions as may be prescribed by the Plan
Administrator, elect to invest the Rollover Contribution in the investment funds
then available under the Thrift Savings Plan to a Participant. If the Eligible
Employee fails to make an investment election, 100% of the Rollover Contribution
shall be invested in the QDIA.

(b) The Thrift Savings Plan may also accept from a former Employee who is a
Participant a rollover or a direct rollover of an amount received from a defined
benefit plan sponsored by an Employer or from the TRASOP.

(c) Subject to terms and conditions as the Plan Administrator may determine to
be appropriate, and applied in a non-discriminatory manner to all Participants,
the Thrift Savings Plan may receive on behalf of Participant a trust-to-trust
transfer from another qualified plan. Any Participant whose benefits are the
subject of a trust-to-trust transfer from another qualified plan to this Thrift
Savings Plan will be entitled to receive benefits, rights and features from the
Thrift Savings Plan that are no less than the benefits, rights and features he
would be entitled to receive from the other qualified plan immediately preceding
the transfer. To the extent feasible, such transfer shall be made on an in-kind
basis. To the extent such transfer is made in the form of cash, at the time
received by the Thrift Savings Plan the Participant shall, in such manner and on
such terms as may be prescribed by the Plan Administrator, elect to invest the
cash in the Investment Funds then available under the Thrift Savings Plan other
than the Company Stock fund.

 

  3.07 Changes in Contributions

A Participant may increase, reduce, suspend or resume his or her contributions
within the limits prescribed by Sections 3.01 and/or 3.02, effective as of the
next first Payroll Period, by making a new election, on or before the date set
by the Plan Administrator, in such manner and on such conditions as may be
prescribed by the Plan Administrator. A Participant may make changes in
contribution levels once a month.

 

50



--------------------------------------------------------------------------------

  3.08 Payment To Trust

Amounts contributed by Participants will be paid by each Employer to the Trustee
promptly and credited by the Trustee to their Accounts in accordance with the
certification of each Employer as to the names of the contributing Participants
and the respective amounts contributed by each Participant as Participating
Contributions, Non-Participating Contributions, Pre-Tax Contributions, After-Tax
Contributions, Roth Contributions, and Rollover Contributions.

 

  3.09 No Contributions to TRASOP

No contributions to the TRASOP by any Employer or by Participants are permitted.

 

  3.10 Catch-Up Contributions

(a) Effective January 1, 2002, or at such later time as the Plan Administrator
may determine to implement, each “Catch-Up Participant,” as defined below, may
contribute for each “Catch-Up Year,” as defined below, an amount not to exceed
the lesser of the “Catch-Up Contribution,” as defined below, or the Catch-Up
Participant’s compensation reduced by any other Pre-Tax Contributions for that
Catch-Up Year.

(b) Definitions:

 

  (i) Catch-Up Participant means a Participant who has attained age 50 by the
last day of a Catch-Up Year and for whom no additional Pre-Tax Contributions can
be made for that Catch-Up Year because of the application of the calendar year
annual dollar limit set forth in Code Section 402(g) or any other limitations in
the Thrift Savings Plan.

 

  (ii) Catch-Up Year means each Plan Year beginning January 2, 2002.

 

  (iii) Catch-Up Contribution means a Pre-Tax Contribution in the amount of
$5,500 for Plan Year 2009. The $5,500 Catch-Up Contribution is adjusted by the
Cost of Living Adjustment, increasing, when applicable, in $500 increments.
Catch-Up Contributions are not taken into account for purposes of determining
the Actual Deferral Percentage or Average Actual Deferral Percentage.

 

51



--------------------------------------------------------------------------------

  3.11 Employer Matching Contributions to ESOP

Employer Matching Contributions made on behalf of an ESOP Participant are
automatically contributed to the ESOP.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

Investment Elections – Timing and Frequency

 

  4.01 Employer Matching Contributions Election

A Participant may elect to have Employer Matching Contributions allocated to his
or her Employer Matching Contributions Subaccount invested, in multiples of 1%,
in one or more of the Investment Funds, including the Company Stock Fund.
Effective May 8, 2002, Employer Matching Contributions allocated to the Company
Stock Fund are made to the ESOP. Any such election shall be made in such manner
and on such conditions as may be prescribed by the Plan Administrator. If the
Participant fails to make an election, 100% of his or her Employer Matching
Contributions will be invested in the QDIA.

 

  4.02 Participant Pre-Tax Contributions, After-Tax Contributions and Rollover
Contributions

A Participant may elect to have his or her Pre-Tax Contributions, After-Tax
Contributions, Roth Contributions, and Rollover Contributions, in multiples of
1%, invested in any Investment Fund other than the Company Stock Fund. If the
Participant fails to make an election as to the Investment Fund(s) for his or
her contributions, 100% of such contributions will be invested in the QDIA.

 

  4.03 Change of Election

Subject to possible restrictions imposed on certain Funds by the Trustee or an
Investment Fund Manager, a Participant may change his or her investment election
regarding future contributions once a month and his or her existing Account
Balance once a day. Any election will be made in such manner and on such
conditions as may be prescribed by the Plan Administrator and subject to any
restrictions imposed on an Investment Fund.

 

53



--------------------------------------------------------------------------------

  4.04 Certification to Company

For each Payroll Period, the Record Keeper will certify to each Employer the
amount of Employer Matching Contributions to be made on behalf of each
Participant.

 

  4.05 Forfeitures

The total amount of the Trust Fund forfeited by Participants pursuant to
Section 7.02 or otherwise, will be invested in such Investment Fund as may be
specified by the Plan Administrator and will be applied to reduce future
Employer Matching Contributions due under the Thrift Savings Plan. The Trustee
will promptly advise the Employers of any such forfeiture and the amount
thereof.

 

54



--------------------------------------------------------------------------------

ARTICLE V

The Trust Fund - Investments

 

  5.01 Trust Agreement

Contributions are held in a Trust Fund by the Trustee under a written trust
agreement between CECONY and the Trustee. TRASOP Accounts are held in a TRASOP
Trust Fund under a written trust agreement between CECONY and the Trustee. ESOP
Accounts are held in the ESOP Trust Fund which is included in, but a separate
part of, the Trust Fund. No person has any rights to or interest in the Trust
Fund except as provided in the Thrift Savings Plan. The provisions of the trust
agreement between CECONY and the Trustee shall be considered an integral part of
the Thrift Savings Plan as if fully set forth herein.

Effective as of July 2013, or as soon as practicable thereafter, the Trustee
and/or Record Keeper will set aside, as a separate part of the Trust Fund, a
Defined Contributions Pension Formula Account. Such Defined Contributions
Pension Formula Account will be credited with Employer Compensation Credit
Contributions made on behalf of and for each Participant covered under the
Defined Contribution Pension Formula.

 

  5.02 Investment of Trust Fund

(a) Participant – Directed Investment Decisions

The Trust Fund shall be invested and reinvested in Investment Funds in
accordance with the Participant’s investment directions. The Thrift Savings Plan
is intended to be an ERISA Section 404(c) plan within the meaning of regulations
issued pursuant to such section. Each Participant shall have the opportunity, on
a daily basis, or based on any restriction imposed by an investment manager, on
a less frequent basis, to give investment instructions to the Trustee, or other
fiduciary

 

55



--------------------------------------------------------------------------------

who is appointed and assumes such fiduciary responsibility, with an opportunity
to obtain written confirmation of such instructions as to his or her existing
Account Balance among the Investment Funds. The Plan Administrator, the Trustee
and the Record Keeper or their delegate, will comply with such instructions
except as otherwise provided in the ERISA Section 404(c) regulations. The Plan
Administrator will prescribe the form and manner in which such directions will
be made, as well as the frequency with which such directions may be made or
changed, and the dates as of which they will be effective, in a manner
consistent with the foregoing. Transfers to or from an Investment Fund may be
restricted or limited by the manager of such Investment Fund or by the terms of
the Trust Agreement.

(b) Investment Fund Choices

The Named Fiduciaries shall select a range of Investment Funds as described by
ERISA Section 404(c) and applicable regulations. The Investment Fund categories
shall give each Participant a reasonable opportunity to:

 

  (i) Materially affect the potential return on and the degree of risk of assets
over which the Participant exercises investment control;

 

  (ii) Choose from at least three investment alternatives, each of which is
diversified and has materially different risk and return characteristics;

 

  (iii) Enable a Participant to achieve a portfolio with risk and return
characteristics at any point within the range normally appropriate by choosing
among the core alternatives; and

 

  (iv) Diversify investments so as to minimize the risk of large losses.

The Named Fiduciaries may establish new Investment Funds without the necessity
of an amendment to the Thrift Savings Plan and shall have the objectives
prescribed by the Named Fiduciaries. The Named Fiduciaries may eliminate one or
more Investment Fund existing at any time without the necessity of an amendment
to the Thrift Savings Plan. The Named Fiduciaries

 

56



--------------------------------------------------------------------------------

may establish rules and procedures governing the transfer of portions of
Participant’s Account Balance in the event that existing Investment Funds are
changed or new Investment Funds added. The Named Fiduciaries may appoint an
Investment Manager to manage an Investment Fund.

 

  5.03 Qualified Default Investment Alternative and Fiduciary Relief

(a) The Named Fiduciaries shall not be liable for any loss that is the direct
and necessary result of (1) investing all or part of a Participant’s Account
Balance in a QDIA or (2) the investment decisions made in connection with the
management of a QDIA provided the conditions set forth below are satisfied. The
Named Fiduciaries are responsible for and will prudently select and monitor the
QDIA.

(b) Conditions related to the QDIA:

 

  (i) The Participant on whose behalf the investment is made had the opportunity
to direct the investment of the assets in his or her account but did not direct
the investment of the assets.

 

  (ii) The Participant on whose behalf an investment in a QDIA may be made is
furnished a notice that meets the QDIA notice requirements.

 

  (iii) The Named Fiduciaries will provide, or have provided, to a Participant
the required material set forth in the applicable regulations relating to an
investment in a QDIA.

 

  (iv) Any Participant on whose behalf assets are invested in a QDIA may
transfer, in whole or in part, such assets to any other Investment Fund with a
frequency consistent with that afforded to a Participant who elected to invest
in the QDIA, but not less frequently than once within any three month period.

 

  (v)

Any transfer or any permissible withdrawal by a Participant of assets invested
in a QDIA, in whole or in part, resulting from the Participant’s election to
make such a transfer or withdrawal during the 90–day period beginning on the
date of the Participant’s first elective contribution or other first investment
in a QDIA, shall not be subject to any restrictions, fees or expenses

 

57



--------------------------------------------------------------------------------

  (including surrender charges, liquidation or exchange fees, redemption fees
and similar expenses charged in connection with the liquidation of, or transfer
from, the investment); provided, however, that this section shall not apply to
fees and expenses that are charged on an ongoing basis for the operation of the
investment itself (such as investment management fees, distribution and/or
service fees, “12b–1” fees, or legal, accounting, transfer agent and similar
administrative expenses), and are not imposed, or do not vary, based on a
Participant’s decision to withdraw, sell or transfer assets out of the QDIA.
Following the end of the 90–day period, any transfer or permissible withdrawal
will not be subject to any restrictions, fees or expenses not otherwise
applicable to a Participant who elected to invest in that QDIA.

 

  (vi) The QDIA notice will be written in a manner calculated to be understood
by the average plan Participant and include the required information, including,
but not limited to, a description of the circumstances under which a
Participant’s assets will be invested in a QDIA, an explanation of the right of
Participants to direct the investment of assets, a description of the QDIA,
including a description of the investment objectives, risk and return
characteristics (if applicable), and fees and expenses attendant to the QDIA,
and a description of the right to direct the investment of the QDIA assets to
any other investment alternative, including a description of any applicable
restrictions, fees or expenses in connection with such transfer.

 

  5.04 Company Stock Fund

For Plan Years beginning before January 1, 2002 and for Plan Year 2002 until
May 8, 2002, all funds invested in the Company Stock Fund, are invested as a
Participant’s Employer Matching Contributions Subaccount, and subject to this
Section 5.03(a), (b) and (c). Effective as of the ESOP Effective Date, a
Participant who invests some, all, or any part of his or her Employer Matching
Contributions in the Company Stock Fund will be an ESOP Participant subject to
Article XIV.

 

58



--------------------------------------------------------------------------------

(a) Investments in Fund The Trustee shall regularly purchase Shares for the
Company Stock Fund in accordance with a non-discretionary purchasing program.
Such purchases may be made on any securities exchange where Shares are traded,
in the over-the-counter market, or in negotiated transactions, and may be on
such terms as to price, delivery and otherwise as the Trustee may determine to
be in the best interests of the Participants. Dividends, interest and other
income received on assets held in the Company Stock Fund shall be reinvested in
the Company Stock Fund. All funds to be invested in the Company Stock Fund shall
be invested by the Trustee in one or more transactions promptly after receipt by
the Trustee, subject to any applicable requirement of law affecting the timing
or manner of such transactions. All brokerage commissions and other direct
expenses incurred by the Trustee in the purchase or sale of Shares under the
Thrift Savings Plan will be borne by the Account investing and/or trading in the
Company Stock Fund.

(b) Units The interests of Participants in the Company Stock Fund shall be
measured in Units, the number and value of which shall be determined daily.

(c) Voting of Shares Each Participant shall be entitled to direct the Trustee as
to the manner in which any Shares or fractional Share allocated to the
Participant’s Account Balance are to be voted. Any such Shares or fractional
Share for which the Participant does not give voting directions shall be voted
by the Trustee in the same manner and proportions as all other Shares held by
the Trustee for which voting directions are given by Participants. The Trustee
shall keep confidential a Participant’s voting instructions and information
regarding a Participant’s purchases, holdings and sales of Shares. The Plan
Administrator shall be responsible for monitoring the Trustee’s performance of
its confidentiality obligations.

 

59



--------------------------------------------------------------------------------

  5.05 Accounts and Subaccounts

The Record Keeper will maintain a daily evaluation at current market values, as
determined by the Trustee. The Record Keeper will also maintain a separate
TRASOP Account for each eligible Participant and a separate Account Balance for
each Participant, and within each such Account Balance, as applicable, a Pre-Tax
Contributions Subaccount, Roth Contributions Subaccount, an After-Tax
Contributions Subaccount, a Rollover Contributions Subaccount, an ESOP Account,
an Employer Matching Contributions Subaccount, and a Defined Contribution
Pension Formula Subaccount. The Record Keeper will keep a separate record of the
respective amounts of each Participant in the Trust Fund, including each
Investment Fund and the Loan Reserve, attributable to amounts credited to a
Participant’s Pre-Tax Contributions Subaccount, Roth Contributions Subaccount,
After-Tax Contributions Subaccount, Rollover Contributions Subaccount, ESOP
Account, an Employer Matching Contributions Subaccount, and a Defined
Contribution Pension Formula Subaccount.

 

  5.06 Statements of Account

As soon as practicable after each calendar quarter, the Record Keeper will cause
to be sent to each Participant a written statement showing, as of such date, the
respective amounts of the Participant’s Account Balance, including each
Investment Fund and the Loan Reserve, attributable to the Participant’s Pre-Tax
Contributions Subaccount, Roth Contributions Subaccount, After-Tax Contributions
Subaccount, Rollover Contributions Subaccount, Employer Matching Contributions

 

60



--------------------------------------------------------------------------------

Subaccount, Defined Contribution Pension Formula Subaccount, and TRASOP Account,
if any. With respect to the Participant’s After-Tax Contributions Subaccount,
the statement will show separately the amount of the Participant’s own
contributions (less any withdrawal) credited to his or her After-Tax Subaccount.
The Plan Administrator may direct the Record Keeper from time to time to issue
comparable statements to Participants as of other dates during the calendar
year.

 

  5.07 Responsibility for Investment

Each Participant is solely responsible for the selection of his or her
Investment Funds. The Trustee, the Record Keeper, any Investment Manager, the
Named Fiduciaries, the Plan Administrator, the Company, each Employer and the
trustees, officers and other Employees of each entity are not empowered to
advise a Participant as to the decision in which his or her Account Balance is
invested. The fact that an Investment Fund is available to Participants for
investment under the Thrift Savings Plan is not to be construed as a
recommendation for a particular Participant to invest in the Investment Fund.

All investment directions by Participants shall be timely furnished to the
Trustee or its delegate.

 

  5.08 Eligible Investment Advice

(a) Availability of Eligible Investment Advice

Effective beginning Plan Year 2014, the Named Fiduciaries have agreed to and
entered into an “Eligible Investment Advice Arrangement” with a “Fiduciary
Advisor” who will make available an “Eligible Investment Expert.” The Eligible
Investment Expert will offer “Eligible Investment Advice” on a voluntary basis
for each Participant. Each term is defined below.

(b) Definitions:

 

  (i) An Eligible Investment Advice Arrangement means an arrangement that uses
either a “fee leveling” or a “computer model,” as defined in 29 CFR Part 2550,
Rules and Regulations for Fiduciary Responsibility Section 2550.408g, and meets
the other requirements, as set forth from time to time.

 

61



--------------------------------------------------------------------------------

  (ii) An Eligible Investment Expert means a person or firm that, through
employees or otherwise, has the appropriate technical training or experience and
proficiency to analyze, determine and certify whether a computer model meets the
requirements of Section 2550.408g (b)(4)(i).

 

  (iii) Fiduciary Adviser means a person who is a fiduciary of the Plan by
reason of the provision of investment advice, as set forth in section
3(21)(A)(ii) of ERISA, by the person to the Participant and who is—

(A) Registered as an investment adviser under the Investment Advisers Act of
1940 (15 U.S.C. 80b–1 et seq.) or under the laws of the State in which the
fiduciary maintains its principal office and place of business, or

(B) A bank or similar financial institution referred to in section 408(b)(4) of
ERISA or a savings association (as defined in section 3(b)(1)) of the Federal
Deposit Insurance Act (12 U.S.C. 1813(b)(1)), or

(C) Any other organization that satisfies the requirements set forth in in 29
CFR Part 2550, Rules and Regulations for Fiduciary Responsibility
Section 2550.408g.

(c) Written Certification

Prior to utilization of the computer model, the Fiduciary Adviser shall obtain a
Written Certification, from an Eligible Investment Expert that the computer
model meets the applicable requirements. A Written Certification by an Eligible
Investment Expert contains, in addition to any other requirements set forth by
law, an identification of and an explanation how the methodology or
methodologies are applied in determining whether the computer model meets the
requirements. A certification by an Eligible Investment Expert will provide a
description of any

 

62



--------------------------------------------------------------------------------

limitations that were imposed by any person on the Eligible Investment Expert’s
selection or application of methodologies; a representation that the methodology
or methodologies were applied by a person with the educational background,
technical training or experience necessary to analyze and determine whether the
computer model meets the requirements; a statement certifying that the Eligible
Investment Expert has determined that the computer model meets the requirements;
and is signed by the Eligible Investment Expert.

(d) Annual Audit

On no less than an annual basis, the Fiduciary Adviser will engage an
independent auditor to conduct an audit of the Investment Advice Arrangements
for compliance with the requirements set forth in the applicable regulations.
Within 60 days following its completion, the independent auditor will issue a
written report to the Fiduciary Adviser and to the Named Fiduciaries. The
written report will identify the Fiduciary Adviser, indicate the type of
arrangement (i.e., fee leveling, computer models, or both), if the arrangement
uses computer models, or both computer models and fee leveling, indicate the
date of the most recent computer model certification, and identify the Eligible
Investment Expert that provided the certification, and set forth its specific
findings regarding compliance of the arrangement with the applicable
requirements.

 

63



--------------------------------------------------------------------------------

ARTICLE VI

Vesting

 

  6.01 Participant Contributions

The amount to the credit of a Participant’s Account Balance attributable to his
or her Pre-Tax Contributions, After-Tax Contributions, Roth Contributions, and
Rollover Contributions and TRASOP Account is 100% vested at all times.

 

  6.02 Employer Matching Contributions

(a) CECONY Weekly Participant

The amount to the credit of a CECONY Weekly Participant’s Account Balance
attributable to Employer Matching Contributions, including those allocated to
his or her ESOP Account, if applicable, made with respect to any Payroll Period
ending in a calendar year (the Contribution Year) shall become 100% vested,
subject to Article 8, on the earlier of the last day of the third calendar year
following the close of the Contribution Year or the first day of the month in
which the CECONY Weekly Participant completes five Years of Service. Once a
CECONY Weekly Participant completes five years of Vesting Service, each Employer
Contribution made on behalf of the CECONY Weekly Participant becomes 100%
vested. Effective January 1, 2002, each CECONY Weekly Participant shall be 100%
fully vested on the first day of the month in which he or she completes three
Years of Vesting Service. All amounts to the credit of a CECONY Weekly
Participant’s Account Balance attributable to Employer Matching Contributions,
including those allocated to his or her ESOP Account, not yet vested will become
100% vested upon attainment of age 65, death, Disability, Retirement or
termination of employment by the Company for reasons other than cause. Employer
Matching Contributions not yet vested are subject to forfeiture as provided in
Section 7.01.

(b) CECONY Management or CEI Participant

The amount to the credit of a CECONY Management or CEI Participant’s Account
Balance attributable to Employer Matching Contributions, including those
allocated to his or her ESOP Account, if applicable, shall become 100% vested,
subject to Article 8, on the first day of the

 

64



--------------------------------------------------------------------------------

calendar month in which the CECONY Management or CEI Participant completes three
years of Vesting Service. Once a CECONY Management or CEI Participant completes
three years of Vesting Service, each Employer Contribution made on behalf of the
CECONY Management Participant or CEI shall be 100% vested. All amounts to the
credit of a CECONY Management or CEI Participant’s Account Balance attributable
to Employer Matching Contributions, including those allocated to his or her ESOP
Account, if applicable, not yet vested will become 100% vested upon attainment
of age 65, Disability, death, retirement or termination of employment by the
Company for reasons other than cause. Employer Matching Contributions otherwise
are subject to forfeiture as provided in Section 7.01.

(c) O&R Hourly Participant

An O&R Hourly Participant’s Account Balance is 100% vested at all times.

(d) O&R Management Participant

An O&R Management Participant’s Account Balance is 100% vested at all times.
Effective January 1, 2013, a newly hired O&R Management Participant will become
100% vested upon completion of three years of Vesting Service.

 

  6.03 Special Vesting Rules

(a) Each person employed at the electric power generating facilities purchased
from Western Massachusetts Electric Company (“WMECO Facilities”) on July 19,
1999, the date of the Closing of the purchase of the WMECO Facilities by a CEI
Affiliate, was 100% vested as of July 19, 1999, in his or her Account Balance.

(b) Each CECONY Participant at the fossil-fueled electricity generating
facilities in New York City or at the nuclear-fueled electricity generating
facilities at Indian Point divested by CECONY (“Divested Operations”) who became
employed by the respective buyers of the Divested Operations were 100% vested as
of the Date of the Closing of each Divested Operation.

 

65



--------------------------------------------------------------------------------

(c) Each person employed at the natural gas fueled electricity generating
facility known as the Lakewood Cogeneration Facility (“Lakewood Plant”)
purchased by a CEI Affiliate and who became an Employee of such CEI Affiliate,
was 100% vested in his or her Account Balance as of June 1, 2000.

 

  6.04 Employer Compensation Credit Contributions

Each Participant who has a Defined Contribution Pension Subaccount will be
vested in such Subaccount in accordance with Section 15.08, below.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

Distributions, Withdrawals and Forfeitures

 

  7.01 Voluntary Termination or Termination by the Company - Forfeitures

(a) If a CECONY or CEI Participant’s service is terminated by the Company for
cause or if the CECONY or CEI Participant voluntarily terminates his or her
service other than by reason of Retirement, at on or after attainment of age 65,
or Disability the non-vested portion of the CECONY or CEI Participant’s Employer
Matching Contributions Subaccount, Defined Contribution Pension Subaccount and
ESOP Account shall not be forfeited until the CECONY or CEI Participant incurs a
five-year Break in Service. The vested portion of such CECONY or CEI
Participant’s Account Balance (including any amount due under any outstanding
loan pursuant to Article 9) will be distributed to such CECONY or CEI
Participant in accordance with Section 7.08. Termination of service for cause
shall be determined by the Plan Administrator under rules uniformly applied to
all CECONY or CEI Participants. If the CECONY Participant is not reemployed by
the Company or an Affiliate before he or she incurs five one-year Breaks in
Service or receives a distribution, the non-vested portion of his or her
Employer Matching Contributions Subaccount, Defined Contribution Pension
Subaccount, and ESOP Account will then be forfeited.

(b) If an amount to the credit of a Participant’s Employer Matching
Contributions Subaccount, Defined Contribution Pension Subaccount, and ESOP
Account has been forfeited in accordance with paragraph (a) above, such amount
shall subsequently be restored to his or her Employer Matching Contributions
Subaccount, Defined Contribution Pension Subaccount, and ESOP Account by the
Company provided; however, that within five years after his or her reemployment
date if he or she makes a lump sum payment to the Trust Fund in cash in an
amount equal to that portion of the distribution received which represents the
Participant’s Participating Contributions relating directly to Employer Matching
Contributions which were forfeited at the time of distribution. The amount
restored will vest in accordance with Section 6.02 as an Employer Matching
Contribution and shall be credited to the Participant’s Employer Matching
Contributions Subaccount and ESOP Account. The lump sum payment by the
Participant is immediately 100% vested and will be credited to the Participant’s
Account Balance and ESOP Account.

 

67



--------------------------------------------------------------------------------

(c) If any amounts to be restored to a Participant’s Employer Matching
Contributions Subaccount, Defined Contribution Pension Subaccount, and ESOP
Account have been forfeited under paragraph (a) above, those amounts will be
taken first from any forfeitures which have not as yet been applied against
Employer Matching Contributions and if any amounts remain to be restored, the
Employer will make a special Employer Matching Contribution or Compensation
Credit Contribution, as applicable, equal to those amounts.

(d) A Participant shall elect how to invest the repayment at the time of the
repayment.

 

  7.02 Death

Upon the death of a Participant, the entire amount to the credit of his or her
Account Balance (including any amount due under any outstanding loan pursuant to
Article 9) will be distributed to his or her Beneficiary in accordance with
Section 11.03 as soon as practicable after the calendar month in which his or
her death occurs.

 

  7.03 Withdrawals

(a) A CECONY or CEI Participant may request an in-service cash withdrawal from
his or her vested Account Balance of amounts other than Pre-Tax Contributions,
by making a withdrawal application in such manner and on such conditions as may
be prescribed by the Plan Administrator. In-service withdrawals of Pre-Tax
Contributions are restricted, as described herein. Payment of the amount
withdrawn will be made as soon as practicable after such application has been
completed and processed. Withdrawal requests by CECONY or CEI Participants are
permitted up to four times in any calendar year and only in accordance with the
following terms: Withdrawals will be made on an average cost basis within each
category below and pro rata from the CECONY or CEI Participant’s

 

68



--------------------------------------------------------------------------------

Account Balance available for withdrawal. A CECONY or CEI Participant may at any
time withdraw an amount up to the entire vested amount to the credit of his or
her After-Tax and Employer Contribution Subaccounts, and ESOP Account except
that a CECONY Weekly Participant may not withdraw an amount attributable to an
Employer Contribution until December 31st, of the third calendar year – and a
CECONY Management Participant or CEI Participant, of the second calendar year —
beginning after the calendar month for which the Employer Contribution was made.
A CECONY or CEI Participant will not be permitted to make any such withdrawal
amounting to less than $300 unless the maximum amount available under this
paragraph is less than $300 in which case the CECONY or CEI Participant will
only be permitted to withdraw such maximum amount. Withdrawals will be made in
the following order from a CECONY or CEI Participant’s Account Balance:

 

  (i) If the CECONY or CEI Participant requests a nontaxable withdrawal:

 

  1. Non-Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon, and

 

  2. Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon.

 

  (ii) If the CECONY or CEI Participant requests a taxable withdrawal, without
incurring a suspension as provided below:

 

  1. Non-Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon;

 

  2. Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon;

 

  3. Non-Participating After-Tax Contributions made on or after January 1, 1987,
including any earnings thereon;

 

  4.

Participating After-Tax Contributions made on or after January 1, 1987, that
have been in the Account for two full calendar years after the year

 

69



--------------------------------------------------------------------------------

  contributed for a CECONY Management or CEI Participant and three full calendar
years after the year contributed for a CECONY Weekly Participant, including any
earnings thereon;

 

  5. Any earnings attributable to Non-Participating After-Tax Contributions made
before January 1, 1987;

 

  6. Any earnings attributable to Participating After-Tax Contributions made
before January 1, 1987; and

 

  7. Employer Matching Contributions that have not been in the CECONY Weekly
Participant’s Account for three, or in a CECONY Management or CEI Participant’s
Account for two, full calendar years after the contribution year, including any
earnings thereon.

 

  (iii) If the CECONY or CEI Participant requests a taxable withdrawal resulting
in a suspension as provided below:

 

  1. Non-Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon;

 

  2. Participating After-Tax Contributions made before January 1, 1987,
excluding any earnings thereon;

 

  3. Non-Participating After-Tax Contributions made on or after January 1, 1987,
including any earnings thereon;

 

  4. Participating After-Tax Contributions made on or after January 1, 1987,
including any earnings thereon;

 

  5. Any earnings attributable to Non-Participating After-Tax Contributions made
before January 1, 1987;

 

70



--------------------------------------------------------------------------------

  6. Any earnings attributable to Participating After-Tax Contributions made
before January 1, 1987; and

 

  7. Employer Matching Contributions that have not been in the Account for three
full calendar years for a CECONY Weekly Participant and two full calendar years
for a CECONY Management or CEI Participant, after the contribution year,
including any earnings thereon.

A CECONY or CEI Participant who has withdrawn at least the entire amount
available in his or her After-Tax, Employer Contribution Subaccount and ESOP
Account without incurring a suspension may at any time withdraw an amount up to
the entire amount to the credit of his or her Rollover Contribution Subaccount.

A CECONY or CEI Participant who has attained the age of fifty-nine and one-half
and who has withdrawn at least the entire vested amount available for withdrawal
in his or her After-Tax Contribution Subaccount, Employer Contribution
Subaccount, ESOP Account and Rollover Contribution Subaccount without incurring
a suspension, may withdraw an amount up to the entire amount to the credit of
his or her Pre-tax Contribution Subaccount in the following order:

 

  (i) If the CECONY or CEI Participant requests a withdrawal, without resulting
in a suspension:

 

  (ii) Non-Participating Pre-Tax Contributions, including any earnings thereon,
and

 

  (iii) Participating Pre-Tax Contributions that have been in the Account for
three full calendar years for a CECONY Weekly Participant and two full calendar
years for a CECONY or CEI Management Participant after the year contributed,
including any earnings thereon.

 

71



--------------------------------------------------------------------------------

  (iv) If the CECONY or CEI Participant requests a withdrawal resulting in a
suspension:

 

  (v) Participating After-Tax Contributions, made on or after January 1, 1987
that have been in the Account for less than three full calendar years for a
CECONY Weekly Participant and two full calendar years for a CECONY or CEI
Management Participant after the contribution year, including any earning
thereon;

 

  (vi) Non-Participating Pre-Tax Contributions, including any earnings thereon;
and

 

  (vii) Participating Pre-Tax Contributions including any earnings thereon.

A CECONY or CEI Participant shall not be permitted to make any such withdrawal
amounting to less than $300 unless the maximum amount available is less than
$300 in which case the CECONY or CEI Participant shall only be permitted to
withdraw such maximum amount.

Notwithstanding the preceding subparagraphs, a CECONY or CEI Participant may not
withdraw any amount that would cause his or her Account Balance to be less than
the minimum amount required under Section 9.12.

In the event a CECONY or CEI Participant withdraws any amounts which represent
After-Tax Participating Contributions made at any time during the three full
calendar years for a CECONY Weekly Participant and two full calendar years for a
CECONY or CEI Management Participant, preceding the calendar year in which the
withdrawal is made, the CECONY or CEI

 

72



--------------------------------------------------------------------------------

Participant’s right to make any contributions to the Thrift Savings Plan shall
be suspended throughout all Payroll Periods commencing during the six full
calendar months as soon as practicable following the withdrawal. To resume
contributions following such suspension, the CECONY or CEI Participant must
elect on or before such day, in such manner and on such conditions as may be
prescribed by the Plan Administrator, to resume making contributions.

(b) An O&R Hourly Participant who has attained the age of fifty-nine and
one-half may request an in-service cash withdrawal. He or she may withdraw all
or a portion of his or her Account Balance attributable to Pre-Tax Contributions
and Rollover Contributions and income credited thereon (other than any portion
of his or her Account Balance attributable to an outstanding loan balance),
except that he or she may not withdraw such amount to the extent that under
applicable state law such contributions and/or earnings, whether or not
withdrawn, would be subject to state income tax if such O&R Hourly Participant
had the right to withdraw it from his or her Account Balance. Such request may
be made only once each twelve-month period and may not be for an amount of less
than $500 or the entire amount available for withdrawal. Effective January 1,
2002, withdrawals may be made up to four times in a year and the minimum amount
that may be withdrawn is reduced to $300.

(c) An O&R Management Participant may request a withdrawal from his or her
Account Balance which is attributable to After-Tax Contributions in such manner
and on such conditions as may be prescribed by the Plan Administrator.
Additionally, an O&R Management Participant who is at least age fifty-nine and
one-half may withdraw during employment all or a portion of his or her Account
Balance which is attributable to Pre-Tax Contributions and Rollover
Contributions and income credited thereon (except for any portion of his or her
Account Balance attributable to an outstanding loan balance), except that he or
she may not withdraw such amount

 

73



--------------------------------------------------------------------------------

to the extent that under applicable state law such contributions and/or
earnings, whether or not withdrawn, would be subject to state income tax if such
O&R Management Participant had the right to withdraw it from his or her Account
Balance. Such requests may be made only once each twelve month period and may
not be for an amount of less than $500 or the entire amount available for
withdrawal. Effective January 1, 2002, withdrawals, when available, may be made
up to four times in a year and the minimum amount that may be withdrawn is
reduced to $300. Effective January 1, 2013, each O&R Management Participant is
afforded the same withdrawal rights as the withdrawal rights of a CECONY
Management Participant.

7.04 Hardship Withdrawals

A Participant may, in the event of hardship, withdraw all or any part of the
amount of Pre-Tax Contributions to the credit of the Account Balance of the
Participant (excluding any earnings after December 31, 1998, attributable to
Pre-Tax Contributions) in excess of any minimum Account Balance required under
Section 9.09. An O&R Participant may also withdraw the income credited after
December 31, 1988, attributable to Transferred Employer PAYSOP Contributions and
Rollover Contributions and income attributable to After-Tax Contributions if
such income is subject to the restrictions on withdrawal pursuant to
Section 7.03. A Participant may apply for a hardship withdrawal in such manner
and on such conditions as may be prescribed by the Plan Administrator. A
Participant shall be deemed to have a hardship if the Participant has an
immediate and heavy financial need and if the withdrawal is necessary to satisfy
such financial need as set forth below. The Plan Administrator or his or her
delegate shall determine whether the Participant satisfies the requirements for
a hardship and the amount of any hardship withdrawal. Any withdrawal under this
Section shall be made pro-rata from the Participant’s

 

74



--------------------------------------------------------------------------------

balances in the Investment Funds from which withdrawal may be made as provided
in Section 7.03. A withdrawal pursuant to this Section 7.04 shall not be subject
to the limitations on number of withdrawals permitted under Section 7.03.

(a) Immediate and Heavy Financial Need. A Participant will be deemed to have an
immediate and heavy financial need if the withdrawal is to made on account of
any of the following:

 

  (i) Medical expenses described in Code Section 213(d) previously incurred by
the Participant, the Participant’s spouse or any dependent, (as defined in Code
Section 152), of the Participant, or expenses necessary for those persons to
obtain medical care described in Code Section 213(d);

 

  (ii) Costs directly related to the purchase, excluding mortgage payments, of a
principal residence for the Participant;

 

  (iii) Payment of tuition, related educational fees, and room and board
expenses for the next twelve-months of post- secondary education for the
Participant, or the Participant’s spouse, children or dependents;

 

  (iv) Payment of amounts necessary to prevent the eviction of the Participant
from his or her principal residence or to avoid foreclosure on the mortgage of
the Participant’s principal residence;

 

  (v) Payment of funeral expenses for a family member;

 

  (vi) Any other need added to the foregoing items of deemed immediate and heavy
financial needs by the Commissioner of the Internal Revenue Service through the
publication of revenue rulings, notices and other documents of general
availability, rather than on an individual basis.

 

  (vii) A Participant shall not be permitted to make a withdrawal in the event
of a hardship on account of any reason other than as set forth above.

 

75



--------------------------------------------------------------------------------

(b) Necessary to Satisfy Such Need. The requested withdrawal will not be treated
as necessary to satisfy the Participant’s immediate and heavy financial need to
the extent that the amount of the requested withdrawal is in excess of the
amount required to relieve the financial need or to the extent such need may be
satisfied from other sources that are reasonably available to the Participant.
The amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the hardship withdrawal. The Participant
must request, on such form or otherwise as the Plan Administrator or his or her
delegate may prescribe, that the Plan Administrator or his or her delegate made
its determination of the necessity for the withdrawal solely on the basis of the
Participant/s certification, without any supporting documents. In the event the
Plan Administrator or his or her delegate shall make such determination provided
all of the following requirements are met: (1) the Participant has obtained all
distributions and withdrawals, other than distributions available only on
account of hardship, and all nontaxable loans currently available under all
plans of the Company and Affiliates, (2) the Participant is prohibited from
making Pre-Tax Contributions and After-Tax Contributions to the Thrift Savings
Plan and all other plans of the Company and Affiliates under the terms of such
plans or by means of an otherwise legally enforceable agreement for at least 12
months, or beginning on or after January 1, 2002, six months, after receipt of
the distribution, and (3) the limitation described in Section 3.02 under all
plans of the Company and Affiliates for the calendar year following the year in
which the distribution is made must be reduced by the Participant’s Pre-Tax
Contributions made prior to such distribution in the calendar year of the
distribution for hardship. All other plans of the Company and Affiliates means
all qualified and non-qualified plans of deferred compensation maintained by the
Company and Affiliates and includes a stock option, stock purchase (including
the Company’s Discount Stock Purchase Plan), qualified and non-qualified
deferred compensation plans and such other plans as may be designated under
regulations issued under Code Section 401(k), but shall not include health and
welfare benefit plans.

 

76



--------------------------------------------------------------------------------

(c) The Plan Administrator and/or the authorized third party administrator may
adopt hardship distribution administrative procedures consistent with this
section and the federal tax laws and promulgated regulations governing “safe
harbor hardship distributions.” Additionally, the Plan Administrator may
restrict a hardship distribution to a minimum dollar amount and to no more than
a certain number of future hardship distributions within a rolling 12-month
period.

7.05 Distribution from Company Stock Fund

Where an amount to be distributed pursuant to Section 7.02, 7.03 or 14.10 is
represented in part by Units, the distributee may elect, in such manner and on
such conditions as may be prescribed by the Plan Administrator, to have
distributed the number of whole Shares represented by such Units, together with
an amount of dollars representing the balance of the current value of such
Units. In the absence of such an election, the distribution shall be made
entirely in cash. Withdrawals for hardships or loans to be made from the Company
Stock Fund shall be made entirely in cash.

7.06 Leaves of Absence

If a Participant is granted an unpaid leave of absence by an Employer, such
event will not be deemed a termination of service, but such Participant’s
Pre-Tax Contributions, Roth Contributions and After-Tax Contributions under this
Thrift Savings Plan will be suspended as of the last day of the Payroll Period
in which such leave commences. Such Participant may resume making Pre-Tax
Contributions, Roth Contributions, and After-Tax Contributions, as of a Payroll
Period following the termination of such leave of absence, by making a new
payroll deduction authorization in such manner and on such conditions as may be
prescribed by the Plan

 

77



--------------------------------------------------------------------------------

Administrator. Notwithstanding the preceding sentence, and the provisions of
Section 7.04, if a Participant makes a hardship withdrawal while on a leave of
absence, any suspension of such Participant’s right to make Pre-Tax or After-Tax
Contributions which shall result from such withdrawal shall begin with the first
Payroll Period beginning after such leave of absence.

7.07 Age 70 1⁄2 Required Distribution

(a) A Participant who attains age 70 1⁄2 on or after January 1, 2000, shall
begin his or her distribution of his or her Account Balance no later than the
April 1st following the later of the calendar year in which he or she attains
age 70 1⁄2 or the calendar year in which the Participant terminates employment.
In accordance with the Worker, Retiree, and Employer Recovery Act of 2008, and
newly published Code Section 401(a)(9)(H),the minimum required distribution may
be waived temporarily for calendar year 2009.

(b) In the event a Participant in active service was required prior to
January 1, 2000 to begin receiving payments while in service under the
provisions of a Prior Plan, the Thrift Savings Plan shall distribute to the
Participant in each distribution calendar year the minimum amount required to
satisfy the provisions of Code Section 401(a)(9) provided; however, that the
payment for the first distribution calendar year shall be made on or before
April 1 of the following calendar year. Such minimum amount will be determined
on the basis of the joint life expectancy of the Participant and his or her
Beneficiary. Such life expectancy will be recalculated once each year; however,
the life expectancy of the Beneficiary will not be recalculated if the
Beneficiary is not the Participant’s spouse. The amount of the withdrawal shall
be allocated among the Investment Funds in proportion to the value of the
Account Balance as of the date of each withdrawal. The commencement of payments
under this Section shall not constitute an Annuity Starting Date for purposes of
Code Sections 72, 401(a)(11) and 417. Upon the Participant’s subsequent
termination of employment, payment of the Participant’s Account Balance shall be
made in accordance with the provisions of Section 7.08.

(c) With respect to distributions under the Thrift Savings Plan made in calendar

 

78



--------------------------------------------------------------------------------

years beginning on or after January 1, 2000, the Thrift Savings Plan will apply
the minimum distribution requirements of Code Section 401(a)(9) that were
proposed in January 2001, notwithstanding any provision of the Thrift Savings
Plan to the contrary. This amendment shall continue in effect until the end of
the last calendar year beginning before the effective date of final regulations
under Code Section 401(a)(9) or such other date specified in guidance published
by the Internal Revenue Service. With respect to determining the amount of and
the timing for required minimum distributions for calendar years on or after
January 1, 2003, the Thrift Savings Plan will comply with the final regulations
under Code Section 401(a)(9) as promulgated on June 15, 2004 and published in
the Federal Register as 69 FR 33288 -01.

7.08 Form and Timing of Distributions

(a) Timing of Distributions. Upon termination from employment with the Company
and any Affiliate service, distributions will be made as follows:

 

  (i) if the vested portion of the Participant’s Account Balance equals $5,000,
or effective March 28, 2005, $1,000, his or her Account Balance will be
distributed in a single lump sum as soon as practicable but not later than 60
days after the end of the calendar year in which the Participant’s termination
from employment occurs; or

 

  (ii) unless the Participant consents to a distribution upon termination from
employment, if the vested portion of the Participant’s Account Balance exceeds
$5,000, or effective March 28, 2005, $1,000, distribution will be deferred until
April 1 of the calendar year following the calendar year in which the
Participant attains age 70  1⁄2 unless and until, the Participant elects an
earlier distribution under Section 7.08(b).

 

  (iii) Termination of employment entitling a Participant to a distribution does
not occur in the event of a corporate transaction in which there is a transfer
of the Account Balances of Participants affected by the corporate transaction to
a plan maintained or created by the affected Participant’s new employer.

 

79



--------------------------------------------------------------------------------

(b) The Participant may elect an immediate or deferred distribution, subject to
Code Section 401 (a)(9), Article XIV, if applicable, and, in such manner and on
such conditions as may be prescribed by the Plan Administrator, in any of the
following forms:

 

  (i) a distribution of the Participant’s Vested Account Balance in a single
lump sum;

 

  (ii) monthly, quarterly or annual periodic installment payments in a fixed
dollar amount or fixed percentage amount; or

 

  (iii) Payments made via a declining balance methodology whereby the vested
Account Balance is distributed over a period of time that may not exceed the
Participant (or if applicable, his or her beneficiary’s) life expectancy. A
Participant’s life expectancy is determined in the year in which he or she
begins his or her distributions based on federally mandated life expectancy
tables.

(c) If a Participant’s distribution is deferred until April 1 of the calendar
year following the calendar year in which the Participant attains again 70 1⁄2,
the Participant may elect, in such manner and on such condition s as may be
presented by the Plan administrator;

 

  (i) a distribution in a single lump sum, or

 

  (ii) a distribution in the required minimum amounts and over the applicable
distribution period prescribed under the Code’s minimum distribution rules. If
the Participant fails to make an election, the distribution shall be made in a
single lump sum;

(d) Any distribution of less than all of a Participant’s Vested Account Balance
shall be made pro-rata from the Investment Funds in which the Account Balance in
invested.

 

80



--------------------------------------------------------------------------------

7.09 Proof of Death and Right of Beneficiary or Other Person

The Plan Administrator may require and rely upon such proof of death and such
evidence of the right of any Beneficiary or other person to receive the value of
the vested Account Balance of a deceased Participant as the Plan Administrator
may deem proper, and his or her determination of the right of that Beneficiary
or other person to receive payment will be conclusive.

7.10 Distribution Limitation

Notwithstanding any other provision of this Article 7, all distributions from
this Thrift Savings Plan shall conform to the regulations issued under Code
Section 401(a)(9), including the incidental death benefit provisions of Code
Section 401(a)(9)(G). Such regulations override any Thrift Savings Plan
provision that is inconsistent with Code Section 401(a)(9).

 

81



--------------------------------------------------------------------------------

7.11 Direct Rollover of Certain Distributions

Notwithstanding any provision of the Thrift Savings Plan to the contrary that
would otherwise limit a Distributee’s election under this Section, a Distributee
may elect, in such manner and on such conditions as may be prescribed by the
Plan Administrator, to have any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
direct rollover. The following definitions apply to the terms used in this
Section:

(a) Eligible Rollover Distribution means any distribution of all or any portion
of the balance to the credit of the Distributee. An Eligible Rollover
Distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years or more or any distribution
to the extent such distribution is required under Code Section 401(a)(9). Any
amount that is distributed on account of hardship is not an Eligible Rollover
Distribution. The Distributee may not elect to have any portion of a hardship
distribution paid directly to an Eligible Retirement Plan. Effective beginning
January 1, 2002, a distribution does not fail to be an Eligible Rollover
Distribution solely because it includes after-tax employee contributions that
are not includible in gross income. The portion attributable to after-tax
contributions may be transferred only to an individual retirement account or
annuity described in Code Section 408(a) or (b), or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

(b) Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a) that is a defined contribution plan, that
accepts the Distributee’s Eligible Rollover Distribution. However, in the case
of an Eligible Rollover Distribution to the surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity. Effective January 1, 2002, Eligible Retirement Plan also means an
annuity plan described in Code Section 403(a) or Code Section 403(b), and an
eligible plan under Code Section 457(b) maintained by a political subdivision of
a state, or any agency or instrumentality of a state or political subdivision of
a state and which agrees to separately account for amounts transferred into such
plan from this Plan, including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution that is not so includible.

 

82



--------------------------------------------------------------------------------

(c) Distributee means an Employee, former employee, the surviving spouse of the
Employee or Former Employee, spouse or former spouse of an Employee or Former
Employee who is the alternate payee under a qualified domestic relations order
as defined in Code Section 414(p), are Distributees.

(d) Direct rollover means a payment by the Thrift Savings Plan to the Eligible
Retirement Plan specified by the Distributee.

(e) Effective as of March 28, 2005, this Thrift Savings Plan does not provide
for mandatory distributions in any amount that exceeds $1,000. However in the
unlikely event a distribution in excess of $1,000 is made without the
Participant’s consent and before the Participant attains the later of age 62 or
normal retirement age, and the Participant does not elect to have such
distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly, then
the distribution will be paid in a direct rollover to an individual retirement
plan designated by the Plan Administrator.

(f) Effective for distributions on and after March 4, 2008, the term
“Distributee” means an individual who is a designated beneficiary of the
Participant and is not the surviving spouse of the Participant. If, with respect
to any portion of a distribution from the Thrift Savings Plan of a deceased
Participant, a direct trustee –to –trustee transfer is made to an individual
retirement plan established for the purpose of receiving the distribution on
behalf of an individual who is a designated beneficiary but not the surviving
spouse of the Participant then this provision applies. In accordance with the
changes made by the Pension Protection Act of 2006, first, the transfer will be
treated as an eligible rollover distribution for purposes of IRC
Section 402(c)(11). Second, the individual retirement plan will be treated as an
inherited individual retirement account or annuity. Third, IRC
Section 401(a)(9)(B) (other than clause (iv)) will apply to the individual
retirement plan.

(g) If the Internal Revenue Code or Treasury Regulations promulgated under IRC
Section 401(a)(9) is subsequently amended, changed or modified, this
Section 7.11(g) will be operated and administered in accordance with any future
amendments, changes or modifications.

 

83



--------------------------------------------------------------------------------

7.12 Qualified Distribution from a Designated Roth Subaccount

(a) Qualified Distribution

A Participant may request a “Qualified Distribution,” of her or his Roth
Subaccount. A Qualified Distribution means a distribution of a Participant’ Roth
Subaccount after a 5-Taxable-Year Period Of Participation and made on or after
the date the Participant attains age 59 1⁄2, after her or his death, or is
attributable to her or his becoming Disabled.

(b) Distribution to Beneficiary

If the distribution of a Roth Subaccount is made to an alternate payee or
Beneficiary, it is the age, death, or disability of the Participant that is used
to determine whether it is a Qualified Distribution. However, if the alternate
payee or surviving spouse rolls over the distribution to his or her own
employer’s designated Roth account, it is her or his own age, death, or
disability that is used to determine whether it is a Qualified Distribution.

(c) 5-Taxable-Year Period Of Participation

The 5-Taxable-Year Period Of Participation begins on the first day of the
taxable year for which the Participant first made a Roth Contribution. The
period ends when five consecutive taxable years have passed. If he or she is a
reemployed veteran making a Roth Contribution, the Roth Contribution is treated
as made in the taxable year of qualified military service that he or she
designates as the year to which the contributions relate.

 

84



--------------------------------------------------------------------------------

(d) Distributions that are not Qualified Distributions

The following distributions from a Roth Subaccount are not Qualified
Distributions or eligible rollover distributions and must include any earnings
paid out in gross income:

 

  (i) Corrective distributions of elective deferrals in excess of the IRC
Section 415 limits or 100% of earnings;

 

  (ii) Corrective distributions of excess deferrals under §402(g);

 

  (iii) Corrective distributions of excess contributions or excess aggregate
contributions; or

 

  (iv) Deemed distributions under IRC Section 72(p).

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

Non-Discrimination and Limitation

8.01 Actual Deferral Percentage Test

(a) Separate Testing Groups. Solely for purposes of determining whether the
Thrift Savings Plan satisfies the Average ADP tests, the Thrift Savings Plan
will be tested as if it were four separate plans (“Testing Plan”): (1) a Thrift
Savings Plan covering CECONY Management Employees, O&R Management Employees and
CEI Employees (“Management Employees”), (2) a Testing Plan covering O&R Hourly
Employees(“O&RU”), (3) a Thrift Savings Plan covering Local 1-2 Employees
(“Local 1-2U”) and, (4) a Thrift Savings Plan covering Local 3 Employees (“Local
3U”). Each employee in the O&RU, Local 1-2U, and Local 3U is referred to as a
“Union Employee.” Solely for purposes of determining whether a Testing Plan
satisfies the ADP test (“ADP Test”), an Employee who is under age 21 or has less
than one Year of Service is not taken into account as an Eligible Employee.

(b) The Average ADP for both Highly Compensated Management Employees (“HCMEs”)
and for Highly Compensated Union Employees (“HCUEs”), respectively, who are, or
are eligible to become, Participants may not exceed the greater of:

 

  (i) the Average ADP for Non-Highly Compensated Management Employees (“NHCMEs”)
or Non-Highly Compensation Union Employees (“NHCUEs”), respectively, who are, or
eligible to become, Participants multiplied by 1.25; or

 

  (ii) the Average Actual Deferral Percentage for HCMEs or HCUEs, respectively,
multiplied by 2.0, but not more than 2 percentage points in excess of the
Average Actual Deferral Percentage for the NHCMEs or NHCUEs, respectively.

 

86



--------------------------------------------------------------------------------

(c) During a Plan Year, the Plan Administrator may implement rules limiting the
Pre-Tax Contributions or Roth Contributions which may be made on behalf of some
or all of either the HCMEs or HCUEs so that this limitation is satisfied. If the
Plan Administrator determines that the limitation has been exceeded in any Plan
Year, the following provisions apply:

 

  (i) The amount of Pre-Tax Contributions, Roth Contributions made by either the
HCMEs or HCUEs, as applicable, will be reduced by a leveling process under which
the Pre-Tax Contributions of the HCME or HCUE, as applicable, with the highest
dollar amount of Pre-Tax Contributions shall be reduced to the extent necessary
to completely eliminate the excess Pre-Tax Contribution or cause such Pre-Tax
Contributions to equal the amount of such contributions of the HCME or HCUE, as
applicable, with the next highest dollar amount of Pre-Tax Contribution. This
process will be repeated until the excess Pre-Tax Contribution is eliminated.
Effective for Plan Years beginning after December 31, 1996, excess Pre-Tax
Contributions is determined using the “ratio leveling” method and distributed
using the “dollar leveling” method. Accordingly, excess Pre-Tax Contributions
are allocated to the HCME or HCUE with the largest amounts of Employer Matching
Contributions taken into account in calculating the ADP test for the year in
which the excess arose, beginning with the HCME or HCUE with the largest amount
of such employer contributions and continuing in descending order until all the
Excess Pre-Tax Contributions have been allocated. The largest amount is
determined after distribution of any excess contributions.

 

  (ii)

Excess Pre-Tax Contributions, together with Earnings, will be paid to the
Participant before the close of the Plan Year following the Plan Year in which
the excess Pre-Tax Contributions were made and, to the extent practicable,

 

87



--------------------------------------------------------------------------------

  within 2 1⁄2 months of the close of the Plan Year in which the Excess Pre-Tax
Contributions were made. However, any Excess Pre-Tax Contributions for any Plan
Year will be reduced by any Pre-Tax Contributions previously returned to the
Participant for that Plan Year. If any returned Excess Pre-Tax Contributions
were matched by Employer Matching Contributions, such corresponding Employer
Matching Contributions, with Earnings will be forfeited and used to reduce
Employer Matching Contributions. The Participant, other than an O&R HCUE, may
elect, in lieu of a return of the Excess Pre-Tax Contributions to have the
Thrift Savings Plan treat all or a portion of the Excess Pre-Tax Contributions
to the Thrift Savings Plan as After-Tax Contributions for the Plan Year in which
the Excess Pre-Tax Contributions were made, subject to the limitations of
Section 3.01. Re-characterized Excess Pre-Tax Contributions shall be considered
After-Tax Contributions made in the Plan Year to which the Excess Pre-Tax
Contributions relate for purposes of Section 8.02 and shall be subject to the
withdrawal provisions applicable to After-Tax Contributions under Article 7. The
Participant’s election to re-characterize Excess Pre-Tax Contributions shall be
made within 2 1⁄2 months of the close of the Plan Year in which the Excess
Pre-Tax Contributions were made or within such shorter period as the Plan
Administrator may prescribe. In the absence of a timely election by the
Participant, the Thrift Savings Plan shall return Excess Pre-Tax Contributions.

The multiple use test described in Treasury Regulation Section 1.401(m)-2 will
not apply for Plan Years beginning after December 31, 2001.

 

88



--------------------------------------------------------------------------------

8.02 Actual Contribution Percentage Test

(a) Solely for purposes of determining whether the Thrift Savings Plan satisfies
the Average Contribution Percentage test, the Thrift Savings Plan will not test
Union Employees. The Thrift Savings Plan will test only the Management
Employees.

(b) The Average Contribution Percentage for HCMEs who are, or eligible to
become, Participants may not exceed the Average Contribution Percentage of
NHCMEs who are, or are eligible to become, Participants multiplied by 1.25. If
the Average Contribution Percentage for the HCMEs does not meet the foregoing
test, the Average Contribution Percentage for HCMEs may not exceed the Average
Actual Contribution Percentage of NHCMEs who are, or eligible to become,
Participants by more than two percentage points, and the Average Contribution
Percentage for HCMEs may not be more than 2.0 times the Average Contribution
Percentage for NHCMEs (or such lesser amount as the Plan Administrator shall
determine to satisfy the provisions of Section 8.03). During a Plan Year, the
Plan Administrator may implement rules limiting the After-Tax Contributions
which may be made by some or all HCMEs so that this limitation is satisfied. If
the Plan Administrator determines that the limitation under this Section 8.02
has been exceeded in any Plan Year, the following provisions shall apply:

 

  (i) The amount of After-Tax Contributions and Employer Matching Contributions
made by or on behalf of some or all HCMEs in the Plan Year shall be reduced in
the same leveling manner as Excess Pre-Tax Contributions are reduced.

 

  (ii) Any Excess Aggregate Contributions will be reduced and allocated in the
following order:

 

  (iii) Non-Participating After-Tax Contributions, to the extent of the Excess
Aggregate Contributions, will be paid to the Participant; and then, if
necessary,

 

  (iv)

so much of the Participating After-Tax Contributions and corresponding Employer
Matching Contributions, as is necessary to meet the test will be

 

89



--------------------------------------------------------------------------------

  reduced, with the After-Tax Contributions, together with Earnings, being paid
to the Participant and the Employer Matching Contributions, together with
Earnings, being reduced, with vested Employer Matching Contributions being paid
to the Participant and Employer Matching Contributions which are forfeitable
under the Thrift Savings Plan being forfeited and applied to reduce Employer
Matching Contributions; then if necessary,

 

  (v) so much of the Employer Matching Contributions, together with Earnings, as
is necessary to equal the balance of the Excess Aggregate Contributions will be
reduced, with vested Employer Matching Contributions being paid to the
Participant and Employer Matching Contributions which are forfeitable under the
Thrift Savings Plan being forfeited and applied to reduce Employer Matching
Contributions.

(c) Any repayment or forfeiture of Excess Aggregate Contributions will be made
before the close of the Plan Year following the Plan Year for which the Excess
Aggregate Contributions were made and, to the extent practicable, any repayments
or forfeiture will be made within 2 1⁄2 months of the close of the Plan Year in
which the Excess Aggregate Contributions were made. The multiple use test
described in Treasury Regulation Section 1.401(m)-2 will not apply for Plan
Years beginning after December 31, 2001.

8.03 Separate Non-Discrimination Testing

Effective for Plan Years beginning on and after January 1, 2002, solely for
purposes of determining whether the Thrift Plan and the ESOP satisfy the Average
Actual Deferral Percentage Test and the Average Contribution Percentage all
Employer Matching Contributions allocated to the Company Stock Fund are treated
as contributions to the ESOP and tested separately.

8.04 Maximum Annual Additions

(a) Except to the extent permitting Catch-Up Contributions in accordance with
Code Section 414(v), the annual addition to a Participant’s Account Balance for
any Plan

 

90



--------------------------------------------------------------------------------

Year, (the “Limitation Year”) when added to the Participant’s annual addition
for the Limitation Year under any other qualified defined contribution plan of
the Company or an Affiliate, may not exceed the lesser of (1) 25% or, for Plan
Years beginning on January 1, 2002, 100%, of his or her Compensation for the
Plan Year or (2) the greater of $30,000 or, for Plan Years beginning on
January 1, 2002, $40,000, and on January 1, 2009, $49,000, each as adjusted for
increases in the Cost-Of-Living Adjustment. All contributions to the Thrift
Savings Plan are subject to the applicable limits set forth in this provision
and all other applicable provisions under Code Sections 401(k), 401(m), 402(g),
404, and 415.

(b) For purposes of this Section, the annual addition to a Participant’s Account
Balance under this Plan or any other qualified defined contribution plan
maintained by the Company or an Affiliate will be the sum of:

 

  (i) the total contributions, including Pre-Tax Contributions, made on the
Participant’s behalf by each Employer and all Affiliates,

 

  (ii) all After-Tax Contributions, exclusive of any Rollover Contributions,

 

  (iii) all Employer Matching Contributions; and

 

  (iv) forfeitures, if applicable, that have been allocated to the Participant’s
Account Balance under this Plan or his or her accounts under any other such
qualified defined contribution plan. Any Pre-Tax Contributions distributed under
Section 8.01 and any Employer Matching Contributions or After-Tax Contributions
distributed or forfeited under the provisions of Section 3.01, 8.01, 8.02 or
8.03 shall be included in the annual addition for the year allocated.

(c) If the annual addition to a Participant’s Account Balance for any Plan Year,
prior to the application of the limitation set forth in paragraph (a) above,
exceeds that limitation due to a reasonable error in estimating a Participant’s
Compensation or in determining the amount of Pre-Tax Contributions that may be
made with respect to a

 

91



--------------------------------------------------------------------------------

Participant under Code Section 415, or as the result of the allocation of
forfeitures, the amount of contributions credited to the Participant’s Account
Balance in that Plan Year shall be adjusted to the extent necessary to satisfy
that limitation in accordance with the following order of priority:

 

  (i) The Participant’s Non-Participating After-Tax Contributions shall be
reduced to the extent necessary. The amount of the reduction shall be returned
to the Participant, together with any earnings on the contributions to be
returned.

 

  (ii) The Participant’s Non-Participating Pre-Tax Contributions shall be
reduced to the extent necessary. The amount of the reduction shall be returned
to the Participant, together with any earnings on the contributions to be
returned.

 

  (iii) The Participant’s Participating After-Tax Contributions and
corresponding Employer Matching Contributions shall be reduced to the extent
necessary. The amount of the reduction attributable to the Participant’s
Participating After-Tax Contributions shall be returned to the Participant,
together with any earnings on those contributions to be returned, and the amount
attributable to the Employer Matching Contributions shall be forfeited and used
to reduce subsequent contributions payable by the affected Employer.

 

  (iv) The Participant’s Participating Pre-Tax Contributions and corresponding
Employer Matching Contributions shall be reduced to the extent necessary. The
amount of the reduction attributable to the Participant’s Participating Pre-Tax
Contributions shall be returned to the Participant, together with any earnings
on those contributions to be returned, and the amount attributable to the
Employer Matching Contributions shall be forfeited and used to reduce subsequent
contributions payable by the affected Employer.

 

92



--------------------------------------------------------------------------------

(d) Any Pre-Tax Contributions returned to a Participant under this paragraph
(d) shall be disregarded in applying the dollar limitation of Pre-Tax
Contributions under Section 3.01(b), and in performing the Actual Deferral
Percentage Test under Section 8.01. Any After-Tax Contributions returned shall
be disregarded in performing the Actual Contribution Percentage Test under
Section 8.02.

 

93



--------------------------------------------------------------------------------

ARTICLE IX

Loans

9.01 Loans Permitted

Upon terms and conditions set forth in this Article 9, and in accordance with
such uniform rules as the Plan Administrator may adopt, a Participant who is not
on a leave of absence and remains on the active payroll may borrow from his or
her Account Balance. The Plan Administrator or his or her delegate is authorized
to administer the loan program under this Article 9. Any Participant who is an
Employee, a former Employee, or a Beneficiary of an O&R Participant, and who is
also a “party-in-interest” (as defined in Section 3(14) of ERISA) to the Thrift
Savings Plan, may borrow from his or her Account Balance.

9.02 Amount of Loans

The minimum amount of any loan is $1,000 for a CECONY or CEI Participant and
$500 for an O&R Participant. Effective January 1, 2002, the minimum amount of a
loan for a CECONY or CEI Participant will be $500. The amount of any loan to a
Participant may not exceed the lesser of (a) or (b), where (a) is $50,000
reduced by the excess (if any) of (i) the highest outstanding balance of loans
to the Participant from the Thrift Savings Plan during the one-year period
ending on the day before the date on which such loan is made, over (ii) the
outstanding balance of loans to the Participant from the Thrift Savings Plan on
the date on which such loan is made, and (b) is one-half of the vested portion
of the Participant’s Account Balance. Outstanding balance of loans means the
outstanding amount of all loans from the Thrift Savings Plan and any other
qualified plans of the Company or an Affiliate.

 

94



--------------------------------------------------------------------------------

Effective February 1, 2007, as to any new loan applications made by a CECONY
Management or CEI Participant, he or she may not have more than two loans
outstanding at any time.

9.03 Source of Loans

(a) Funds for loans from a Participant’s Account Balance shall be taken from the
Participant’s Subaccounts in the following order:

 

  (i) For a CECONY Participant:

 

  (ii) Non-Participating Pre-Tax Contributions and Earnings;

 

  (iii) Participating Pre-Tax Contributions and Earnings;

 

  (iv) Rollover Contributions and Earnings;

 

  (v) Vested Employer Matching Contributions and Earnings that have been in the
Account Balance for three full calendar years for a CECONY Weekly Participant
and two full calendar years for a CECONY or CEI Management Participant after the
contribution year and Earnings;

 

  (vi) Non-Participating After-Tax Contributions and Earnings; and

 

  (vii) Participating After-Tax Contributions and Earnings.

 

  (viii) For an O&R Participant:

 

  (ix) Pre-Tax Contributions and Earnings;

 

  (x) Rollover Contributions and Earnings; and

 

  (xi) After-tax Contributions and Earnings.

(b) No loan will be made from a Subaccount or a part of a Subaccount until the
entire balance in the Subaccount or part of the Subaccount preceding it on the
above list has been exhausted. Within each Subaccount or part thereof, funds for
loans will be taken on an average cost basis and pro-rata from each Investment
Fund within the Subaccount or part of the Subaccount, and such pro-rata portion
of each Investment Fund will be converted to cash for the loan based upon the
market value of the investment on the date of conversion.

 

95



--------------------------------------------------------------------------------

9.04 Interest Rate

The interest rate to be charged on loans will be a reasonable rate of interest
determined from time to time by the Plan Administrator. In determining such rate
the Plan Administrator seeks to provide to the Plan a rate of return
commensurate with the interest rates charged by persons in the business of
lending money for loans that would be made under similar circumstances on the
date the loan is approved. The interest rate will be fixed for the entire term
of the loan.

Effective for loans originating before January 1, 2001, the interest rate to be
charged to an O&R Participant is the effective interest rate charged by the
Orange and Rockland Employees’ Federal Credit Union for a 48 month share-secured
loan. The interest rate to be charged for a principal residence loan to an O&R
Management Participant will be based upon Federal National Mortgage Association
mortgage rates. Effective for loans originating after January 1, 2001, the
interest rate to be charged to an O&R Participant will be the same interest rate
applicable to a CECONY Participant.

9.05 Repayment

The Participant may select a period of one, two, three, four or five years for
repayment of a loan, except that the Participant may, at his or her option,
select a longer period of whole years, not exceeding ten, (20 in the case of an
O&R Management Participant) for repayment of a loan for the purpose of
purchasing his or her principal residence. Repayment will be made by level
payments, not less frequently than quarterly, in such amount as shall be
sufficient to pay the

 

96



--------------------------------------------------------------------------------

principal and interest thereon over the period for repayment. Repayment shall be
made by payroll deductions, except that in the case of a Participant who is not
on the active payroll, repayments may continue to be made by check or other
similar means as the Plan Administrator shall determine. Prepayment by a CECONY
Weekly Participant of a loan in full, without penalty, may be made only after 52
weekly payments have been made. Prepayment by an O&R Participant of a loan in
full, without penalty, and prepayment by a CECONY Management or CEI Participant
of a loan in full or in part, without penalty, may be made at any time by
personal check or money order. The amount of each loan payment shall be placed
into the Investment Funds, except the Company Stock Fund, in accordance with the
most recent investment election made by the Participant with respect to the
Participant’s Contributions. Notwithstanding the foregoing, a loan which is made
to a Participant who is an Employee shall become due and payable in full upon
the Employee’s termination of employment; provided, however, that if a
Participant becomes an employee of a buyer or one of its affiliates following
the sale of the Company’s or an Affiliate’s assets, and if the Participant’s
Account is transferred to a qualified plan maintained by the buyer or one of its
affiliates (the “Buyer’s Plan”), any outstanding loan at his or her termination
of employment with the Company will not be due and payable in full at
termination but will instead be transferred to the Buyer’s Plan.

Effective January 1, 2013, an O&R Participant may select a longer period of
whole years, not exceeding ten, for repayment of a loan for the purpose of
purchasing his or her principal residence.

 

97



--------------------------------------------------------------------------------

9.06 Multiple Loans

A CECONY Weekly Participant may not have more than one loan outstanding at a
time. A CECONY Management or CEI Participant may not have more than one loan
granted in a calendar year unless all earlier loans made in the same calendar
year to the Participant shall have been repaid in full. An O&R Participant may
not have more than one loan outstanding at any time and may make a request for a
loan only once in a twelve month period. Effective January 1, 2013, as to any
new loan applications made by an O&R Participant, he or she may not have more
than two loans outstanding at any time.

9.07 Pledge

The vested portion of the Participant’s Account Balance shall be pledged as
security for all loans to the Participant. The amount pledged shall not be
greater than fifty percent of the Participant’s vested portion. If a default
occurs in the repayment of a loan, the entire unpaid principal balance plus
accrued interest, if any: (i) will be charged, when the Participant becomes
eligible to receive a distribution, against that portion of the Participant’s
vested portion which serves as security for the loan; (ii) will be deducted, if
a distribution is to made, from the amount payable to the Participant or the
Participant’s Beneficiary; or (iii) if neither (i) nor (ii) applies, will
continue to encumber that portion of the Participant’s vested portion that
serves as security for the loan.

9.08 Loan Reserve

The amount of each loan to a Participant will be transferred from the portion of
the Trust Fund held for the Participant’s Account Balance and invested pursuant
to Section 5.02 to a special

 

98



--------------------------------------------------------------------------------

Loan Reserve maintained for such Participant’s Account Balance. Such Loan
Reserve will be invested solely in the loan or loans made to the Participant.
Payments on any such loan will reduce the Participant’s Loan Reserve and will be
reinvested for the Participant’s Account Balance in accordance with
Section 9.05.

9.09 Minimum Account Balance

So long as any amount of a loan remains outstanding to a Participant, the
Participant may not make any withdrawal from his or her Account Balance that
would reduce the value of his or her vested portion to less than his or her Loan
Reserve.

9.10 Other Terms

Each loan will be evidenced by a promissory note payable to the Trustee. The
terms and conditions of any loan may be adjusted at any time, to the extent
determined by the Plan Administrator, to be necessary for compliance with law or
to maintain the qualification of the Plan under the Code.

 

99



--------------------------------------------------------------------------------

ARTICLE X

Administration of the Plan, ESOP and TRASOP

10.01 Named Fiduciaries and Plan Administrator of Plan ESOP and TRASOP

The following persons from time to time occupying the following offices of
CECONY are hereby designated as Named Fiduciaries: Chief Executive Officer,
Chief Financial Officer, and Chief Accounting Officer. CECONY may designate
other persons who, upon acceptance of such designation, shall serve as Named
Fiduciaries either instead of or in addition to those named above. Any such
designation and acceptance shall be in writing and retained by the Plan
Administrator. The Named Fiduciaries shall act by majority rule. The Named
Fiduciaries shall appoint from among the officers of CECONY a Plan Administrator
who shall serve at the discretion of the Named Fiduciaries. The Plan
Administrator shall serve without compensation for his or her services as such
and shall act solely in the interest of the Participants and their
Beneficiaries.

Effective as of February 14, 2012, the Board of Trustees approved (1) increasing
the size of the Named Fiduciaries from three to five persons; (2) removing, by
title, the Chief Executive Officer as a Named Fiduciary; (3) renaming the Named
Fiduciaries to the Named Fiduciary Committee; and (4) by adding by title, the
“Vice President – Human Resources,” or any successor title/position as a Named
Fiduciary. The Board of Trustees also approved the delegation to the Chief
Executive Officer to take action on behalf of CECONY, including the designation
of other persons who, upon acceptance of such designation, will serve as a Named
Fiduciary in addition to those holding the aforementioned offices.

 

100



--------------------------------------------------------------------------------

Solely in this Article X, the term Plan includes the Thrift Savings Plan, the
ESOP and the TRASOP unless the context clearly designates otherwise.

10.02 Authority of Plan Administrator

The Plan Administrator has the discretionary authority to control and manage the
operation and administration of the Plan, including the Defined Contribution
Pension Formula provisions, the ESOP and TRASOP and, without limiting the
generality of the foregoing, shall interpret the Plan, including the Defined
Contribution Pension Formula provisions, and the ESOP, determine eligibility for
benefits under the Plan, determine any facts or resolve any questions relevant
to the administration of the Plan, including the Defined Contribution Pension
Formula provisions, and the ESOP, and TRASOP and, in connection therewith, may
remedy and correct any ambiguities, inconsistencies, or omissions in the Plan,
including the Defined Contribution Pension Formula provisions, and the ESOP and
TRASOP. Any such action taken by the Plan Administrator shall be conclusive and
binding on all Participants, ESOP Participant, Beneficiaries and other persons.
The Plan Administrator is authorized to make any changes to the Plan, including
the Defined Contribution Pension Formula provisions, and the ESOP and TRASOP
that he or she, in his or her sole discretion, determines are necessary or
desirable to carry out (a) the transition to Vanguard Fiduciary Trust Company as
Trustee, Record Keeper and Investment Manager for the O&R Hourly Plan and the
O&R Management Plan, (b) the addition of new Investment Funds, (c) the merger of
the CECONY Management Plan, the O&R Hourly Plan and O&R Management Plan into
this Plan, ESOP and TRASOP, and (d) to make any other changes to facilitate
administration of the Plan, including the Defined Contribution Pension Formula
provisions, and the ESOP and TRASOP.

 

101



--------------------------------------------------------------------------------

The Plan Administrator also has the authority to adopt certain amendments to the
Plan, including the Defined Contribution Pension Formula provisions, and the
ESOP and TRASOP, which are (a) required or desirable in order to implement
corporate transactions such as mergers, acquisitions and divestitures;
(b) required, necessary or recommended for compliance with ERISA, the Code or
other laws; or (c) necessary or desirable for uniform or efficient
administration. In all cases, any amendment(s) adopted by the Plan Administrator
shall neither materially nor significantly increase the Employers’ or the
Company’s obligations or adversely affect or reduce the Account Balance of any
Participant.

10.03 Reliance on Reports

The Named Fiduciaries and the Plan Administrator are entitled to rely upon any
opinions, reports, or other advice that will be furnished by specialists,
subject to fiduciary responsibilities imposed by ERISA.

10.04 Delegation of Authority

With approval of the Named Fiduciaries, the Plan Administrator may designate one
or more persons to exercise any power, or perform any duty, of the Plan
Administrator. Any such designation will be in writing and signed by the Plan
Administrator and the Named Fiduciaries and a copy thereof will be delivered to
the Trustee.

10.05 Administration Expenses

All expenses arising in connection with the operation and administration of the
Plan will be paid by the Plan, ESOP or TRASOP, as applicable.

 

102



--------------------------------------------------------------------------------

The expenses of administration of the TRASOP shall include, without limitation,
transfer taxes, postage, brokerage commissions and other direct selling expenses
incurred by the Trustee in the sale of Shares pursuant to Article XIII, losses
incurred by the Trustee on funds invested pursuant to Article XIII, and fees of
the Trustee in connection with the administration of TRASOP, including fees for
legal services rendered to the Trustee (whether or not rendered in connection
with a judicial or administrative proceeding and whether or not incurred while
it is acting as Trustee), but shall excludes brokerage fees and commissions for
purchases of Shares pursuant to Section 13.02, which brokerage fees and
commissions shall be paid out of the dividends being reinvested thereby. Such
expenses of administration of TRASOP will, to the extent permitted by law, be
paid:

 

  (i) first, out of any available income of TRASOP;

 

  (ii) second, out of any available dividends received by the Trustee on Shares
allocated to Participants pursuant to Section 13.02, which dividends have not
then been applied to the purchase of additional Shares pursuant to
Section 13.02; and

 

  (iii) Third, by CECONY.

In no event shall the amounts paid by the Trustee during such Plan Year pursuant
to clauses “first” and “second” above, exceed the smaller of: the sum of (x)10
percent of the first $100,000 and (y) 5 percent of an amount in excess of
$100,000 of the income from dividends paid to the Trustee with respect to common
stock of the Company during such Plan Year or $100,000.

10.06 Fiduciary Insurance

The Employers may purchase and carry fiduciary responsibility insurance under
which each member of the Board, each Named Fiduciary, the Plan Administrator,
and any person, including

 

103



--------------------------------------------------------------------------------

each employee, to whom there may be delegated any responsibility in connection
with the administration of the Plan, including the Trustee, will be indemnified
against any cost or expense (including counsel’s fees) or liability which may be
incurred arising out of any act or failure to act in the administration of this
Plan, except for gross negligence or willful misconduct.

10.07 Claim Review

(a) Upon receipt from a Participant or Beneficiary of an initial claim for
benefits, the Plan Administrator shall respond in writing and deliver or mail to
the Participant or Beneficiary within 90 days following the date on which the
initial claim is filed. If the initial claim is denied, in part or totally, the
Plan Administrator shall set forth the specific reasons for the denial, written
in a plain and understandable manner, with specific reference to pertinent Plan,
ESOP and TRASOP provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim, an explanation of why such material or information is necessary, and an
explanation of the Plan’s ESOP and TRASOP claim review procedure. If special
circumstances require an extension of time for processing the claim, written
notice of an extension shall be furnished to the claimant prior to the end of
the initial period of 90 days following the date on which the claim was filed.
Such an extension may not exceed a period of 90 days beyond the end of the
initial period. If the claim has not been granted, and if written notice of the
denial of the claim is not furnished within 90 days following the date on which
the claim is filed, the claim shall be deemed denied for the purpose of
proceeding to the claim review procedure.

(b) Claim Review Procedure. A Participant, Beneficiary, or the authorized
representative of either shall have 60 days after receipt of written
notification of denial of a claim to request a review of the denial by making
written request to the Plan Administrator. The Plan Administrator shall give the
Participant, Beneficiary, or the authorized representative of either an
opportunity to appear to review pertinent documents, to submit issues and
comments in writing, and to present evidence supporting

 

104



--------------------------------------------------------------------------------

the claim. Not later than 60 days after receipt of the request for review, the
Plan Administrator shall render and furnish to the claimant a written decision
which shall include specific reasons for the decision, and shall make specific
references to pertinent Plan provisions on which it is based. If special
circumstances require an extension of time for processing, the decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review, provided that written notice and explanation of the delay
are given to the claimant prior to commencement of the extension. Such decision
by the Plan Administrator shall not be subject to further review. If a decision
on review is not furnished to a claimant within the specified time period, the
claim will be deemed to have been denied on review.

(c) Exhaustion of Remedy. No claimant shall institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan until he or she
has first exhausted the procedures set forth in this section.

10.08 Appointment of Trustee

The Trustee will be appointed by the Board.

10.09 Limitation of Liability

The Company, the Board, the Named Fiduciaries, the Plan Administrator, the
Employers and any officer, Employee or agent of the Company and each Employer
shall not incur any liability individually or on behalf of any other individuals
or on behalf of the Company or Employers for any act or failure to act, made in
good faith in relation to the Plan or the funds of the Plan. However, this
limitation shall not act to relieve any such individual or the Company or
Employers from a responsibility or liability for any fiduciary responsibility,
obligation or duty under Part 4, Title I, of ERISA.

 

105



--------------------------------------------------------------------------------

ARTICLE XI

Miscellaneous

11.01 Exclusive Benefit - Amendments

It shall be impossible for any part of the corpus or income of the Trust Fund,
ESOP Trust Fund or the TRASOP Trust Fund to be used for or diverted to purposes
other than for the exclusive benefit of Participants or Beneficiaries entitled
to benefits under the Plan and for paying the expenses of the Plan. No person
has any interest in, or right to, any part of the Trust Fund except as and to
the extent expressly provided in the Plan. Subject to the foregoing, the Plan
may be amended, in whole or in part, at any time and from time to time by the
Board or pursuant to authority granted by the Board and any amendment may be
given such retroactive effect as the Board or its duly authorized delegate may
determine. If an Employer, other than CECONY, wishes to amend the Plan as to its
participating employees, that Employer will present a resolution of its board of
directors approving the proposed amendment and requesting CECONY to amend the
Plan. CECONY shall have the sole discretion whether to amend the Plan as
requested by an Employer.

Solely in this Article XI, the term Plan includes the Thrift Savings Plan, the
ESOP and the TRASOP and reference to the Trust Fund includes the ESOP Trust Fund
and the TRASOP Trust Fund, unless the context clearly designates otherwise.

11.02 Termination - Sale of Assets of Subsidiary

(a) The Plan may be partially or fully terminated or contributions may be
permanently discontinued for any reason at any time by the Board. In the event
of a partial or total termination of the Plan or permanent discontinuance of
contributions

 

106



--------------------------------------------------------------------------------

under the Plan: (i) no contribution will be made thereafter except for a Payroll
Period the last day of which coincides with or precedes such termination or
discontinuance; (ii) no distribution shall be made except as provided in the
Plan; (iii) the rights of all Participants to the entire amounts to the credit
of their Account Balances as of the date of such termination or partial
termination or discontinuance shall become 100% vested; (iv) no person shall
have any right or interest except with respect to the Trust Fund; (v) any
remaining forfeitures shall be considered a special Employer Contribution and
shall be allocated on a pro-rata basis, based on Account Balance, to all
Participants with an Account Balance as of the date of termination, partial
termination or discontinuance; and (vi) the Trustee shall continue to act until
the Trust Fund shall have been distributed in accordance with the Plan.

(b) Upon termination of the Plan, Pre-Tax Contributions, with Earnings, will be
distributed to Participants only if neither the Company, Employers nor an
Affiliate establishes or maintains a successor defined contribution plan. For
purposes of this paragraph, a “successor defined contribution plan” is a defined
contribution plan, other than an employee stock ownership plan as defined in
Code Section 4975(e)(7), a simple IRA, as defined in Code Section 403(b), a Code
Section 457 plan, or a simplified employee pension as defined in Code
Section 408(k) which exists at the time the Plan is terminated or within the
12-month period beginning on the date all assets are distributed. A defined
contribution plan will not be deemed a successor plan if fewer than two percent
of the Employees who are eligible to participate in the Plan at the time of its
termination are or were eligible to participate under another defined
contribution plan of the Company or an Affiliate (other than an ESOP or a SEP)
at any time during the period beginning 12 months before and ending 12 months
after the date of the Plan’s termination.

11.03 Beneficiaries

Upon the death of a Participant, his or her Account Balance shall be payable in
a lump sum to his or her surviving spouse. If there is no surviving spouse or
the surviving spouse has consented, in the manner provided in this
Section 11.03, to a designation of a Beneficiary in

 

107



--------------------------------------------------------------------------------

addition to or instead of such spouse, and such designation is in effect at the
time of the Participant’s death, the Participant’s Account Balance will be paid
to such Beneficiary. Effective beginning June 1, 2002, the surviving spouse or
Beneficiary(ies) may elect to take a distribution in monthly, quarterly or
yearly installments; providing, however, that any distribution election is
consistent with Code Section 401(a)(9) and the regulations promulgated
thereunder. Each Participant may designate a primary or contingent Beneficiary
or Beneficiaries in the event of the death of the Participant prior to
distribution of such benefits. The Participant may file a written designation
with the Plan, on a form furnished by the Plan Administrator, or his or her
delegate. Such designation shall be effective only if (1) such designation is
accompanied by the written consent of the Participant’s spouse which
acknowledges the effect on the spouse of the designation and it witnessed by a
notary public, or (2) the Participant if not married. Any such designation made
by an unmarried Participant shall become null and void in the event the
unmarried Participant marries before his or her Annuity Starting Date. Any
consent of a spouse shall be effective only with respect to such spouse. If, at
the time of a Participant’s death, there is no surviving spouse of the
Participant and no designation of a Beneficiary by such Participant is in
effect, then the Participant’s benefits shall be payable to his or her estate or
legal representative. A Participant may revoke a designation made pursuant to
this Section 11.03 by signing and filing with the Plan Administrator or his or
her delegate a written instrument to that effect, in such manner and on such
conditions as may be prescribed by the Plan Administrator, or by filing a new
designation pursuant to this Section 11.03. The consent of a Participant’s
spouse may not be revoked, but such spouse’s consent shall be required for every
designation of a Beneficiary other than the Participant’s spouse and for every
change in any such designation. The requirement for spousal consent may be
waived by the Plan Administrator if he or she believes there is no spouse, or
the spouse cannot be located, or because of such other circumstances as may be
established by applicable law.

 

108



--------------------------------------------------------------------------------

11.04 Assignment of Benefits

(a) No Participant or Beneficiary shall have the right to assign, transfer,
alienate, pledge, encumber or subject to lien any benefits to which he or she is
entitled under the Plan. Nothing in this Section shall preclude payment of Plan
benefits pursuant to a qualified domestic relations order as defined in Code
Section 414(p) and Section 206(d) of ERISA. The Plan Administrator will
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.

(b) Notwithstanding anything herein to the contrary, if the amount payable to
the alternate payee under the qualified domestic relations order is $5,000 or
less, such amount shall be paid in one lump sum as soon as practicable following
the qualification of the order. If the amount exceeds $5,000, it may be paid as
soon as practicable following the qualification of the order if the alternate
payee consents thereto; otherwise it may not be payable before the earliest of
(1) the Participant’s termination of employment, (2) the time such amount could
be withdrawn under Article 7 or (3) the Participant’s attainment of age 50.

(c) A Participant’s Account Balance may be offset against the amount owed to the
Plan as a result of a breach of fiduciary duty to the Plan or criminality
involving the Plan. The Participant’s Account Balance will be reduced to satisfy
liabilities of the Participant to the Plan due to: (1) the Participant being
convicted of committing a crime involving the Plan; (2) a civil judgment (or
consent order or decree) being entered by a court in an action brought in
connection with a violation of ERISA’s fiduciary duty rules; or (3) a settlement
agreement between the Secretary of Labor and the Participant in connection with
a violation of ERISA’s fiduciary rules. If the Participant is married at the
time at which the offset is to be made, either the Participant’s spouse must
consent in writing to these offset (unless there is no spouse, the spouse cannot
be located, or due to other

 

109



--------------------------------------------------------------------------------

circumstances prescribed by the Secretary pursuant to Code
Section 417(a)(2)(B)), or a spousal waiver of survivor benefits must be in
effect for the offset to take place. Spousal consent is not required if the
spouse is ordered or required by the judgment, order, decree, or settlement to
pay an amount to the Plan in connection with a violation of Part 4 of Title I of
ERISA. Spousal consent is not required where, in the judgment, order, decree, or
settlement, the spouse retains the right to receive a 50% survivor annuity under
a qualified joint and survivor annuity and under a qualified pre-retirement
survivor annuity. The amount of a benefit that is so offset is includible in
income on the date of the offset.

11.05 Merger

The Plan may not be merged or consolidated with, or its assets or liabilities
may not be transferred to any other plan unless each person entitled to benefits
under the Plan would, if the resulting plan were then terminated, receive
immediately after the merger or consolidation, or transfer of assets or
liabilities, a benefit which is equal to or greater than the benefit he or she
would have been entitled to receive immediately before the merger, consolidation
or transfer if the Plan had then terminated.

In the event of a corporate transaction, divestiture of assets or an Affiliate,
or other corporate reorganization in which one or a group of Participants are
transferred to another employer, the Plan Administrator, in his or her sole
discretion, may effectuate a trust-to-trust transfer of affected Participants’
Account Balance to the other employer’s qualified defined contribution plan.

In the event of a corporate acquisition, merger, or other corporate
reorganization in which one or a group of persons become Employees, the Plan
Administrator, in his or her sole discretion, or if CECONY so requires, may
accept a trust-to-trust transfer of the affected persons’ Account Balance from
another employer’s qualified defined contribution plan to the Plan.

 

110



--------------------------------------------------------------------------------

11.06 Conditions of Employment Not Affected by Plan

The establishment and maintenance of the Plan shall not confer any legal rights
upon any Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employers to discharge any Employee and to
treat him or her without regard to the effect which that treatment might have
upon him or her as a Participant or potential Participant of the Plan.

11.07 Facility of Payment

If the Plan Administrator finds that a Participant or other person entitled to a
benefit is unable to care for his or her affairs because of illness or accident
or is a minor, the Plan Administrator may direct that any benefit due him or
her, unless claim has been made by a duly appointed legal representative, be
paid to his or her spouse, a child, a parent or other blood relative, or to a
person with whom he or she resides. Any payment so made shall be a complete
discharge of the liabilities of the Plan for that benefit.

11.08 Information

Each Participant, Beneficiary or other person entitled to a benefit, before any
benefit is payable to him or her/on his or her account under the Plan, shall
file with the Plan Administrator the information that the Plan Administrator
requires to establish his or her rights and benefits under the Plan.

11.09 Additional Participating Employers

(a) If any entity is or becomes an Affiliate, the Board may include the
employees of that Affiliate in the participation of the Plan upon appropriate
action by that Affiliate

 

111



--------------------------------------------------------------------------------

necessary to adopt the Plan. If any person becomes an Employee as the result of
a merger, a consolidation, or an acquisition of all or part of the assets or
business of another company, the Board shall determine to what extent, if any,
previous service with the other entity will be recognized under the Plan,
subject to the continued qualification of the trust for the Plan as tax-exempt
under the Code.

(b) An Employer may terminate its participation in the Plan upon appropriate
action. In that event, the funds of the Plan held on account of Participants in
the employ of that Affiliate, and any unpaid Account Balances of Participants
who have separated from the employ of that Affiliate, shall be determined by the
Plan Administrator. Those funds will be distributed as provided in and permitted
under Section 11.02 if the Plan, as to that employer, is terminated, or
segregated by the Trustee to a separate trust, pursuant to certification to the
Trustee by the Plan Administrator, continuing the Plan as a separate plan for
the employees of that Affiliate under which the board of directors of that
Affiliate will succeed to all the powers and duties of the Board, including the
appointment of named fiduciaries and plan administrator.

11.10 IRS Determination

All contributions made to the Trust Fund, and all loans made pursuant to Article
9, which are made prior to the receipt of a determination from the Internal
Revenue Service to the effect that the Plan is a qualified plan under Code
Sections 401 (a) and 401(k) or the refusal of the IRS in writing to issue such a
determination, shall be made on the express condition that such determination is
received. In the event the Internal Revenue Service determines that the Plan is
not so qualified or refuses in writing to make such determination, such
contributions, increased by any earnings thereon, and reduced by any losses
thereon and by the outstanding balance (principal and interest) on any loans
made under Article 9, shall be returned to the Employer(s) and Participants, as
appropriate, as promptly as practicable after such determination. In the event
the Internal Revenue Service requires reductions in such contributions and/or
changes in the

 

112



--------------------------------------------------------------------------------

terms and conditions of such loans as a condition of its determination that the
Plan is so qualified, the required reductions in contributions, increased by any
earnings and reduced by any losses attributable thereto, shall be returned to
the Employer(s) and Participants, as appropriate, and/or the amounts and terms
and conditions of any such outstanding loans shall be modified to meet Internal
Revenue Service requirements, as promptly as practicable after notification from
the Internal Revenue Service. If all or part of an Employer’s deductions under
Code Section 404 for Employer Matching Contributions to the Plan are disallowed
by the Internal Revenue Service, the portion of the Employer Matching
Contributions to which the disallowance applies shall be returned to that
Employer without earnings thereon, but reduced by any losses attributable
thereto. The return shall be made within one year after the denial of
qualification or disallowance of deduction, as the case may be.

11.11 Mistaken Contributions

Any contribution made by mistake of fact shall be returnable, without any
earnings thereon but reduced by any losses attributable thereto, to the
Employer(s) and/or Participants, as appropriate within one year after the
payment of the contribution.

11.12 Prevention of Escheat

If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, the Plan Administrator may, no earlier than
three years from the date such payment is due, mail a notice of such due and
owing payment to the last known address of such person, as shown on the records
of the Plan or Employer. If such person has not made written claim therefor
within three months of the date of the mailing, the Plan Administrator may,

 

113



--------------------------------------------------------------------------------

if he or she so elects and upon receiving advice from counsel to the Plan,
direct that such payment and all remaining payments otherwise due such person be
canceled on the records of the Plan and the amount thereof applied to reduce the
contributions of the applicable Employer. Upon such cancellation, the Plan and
the Trust shall have no further liability therefor except that, in the event
such person or his or her beneficiary later notifies the Plan Administrator of
his or her whereabouts and requests the payment or payments due to him under the
Plan, the amount so applied shall be paid to him or her in accordance with the
provisions of the Plan.

11.13 Construction

The Plan shall be construed, regulated and administered under ERISA and the laws
of the State of New York, except where ERISA controls. In the event a claimant
institutes an action or proceeding in any state or federal court of law or
equity, the applicable “statute of limitations” for such action will be New York
State statute for actions brought in contract matters.

 

114



--------------------------------------------------------------------------------

ARTICLE XII

Top-Heavy Provisions

12.01 Application of Top-Heavy Provisions

This Article XII shall apply for purposes of determining whether the plan is a
top-heavy plan under Code Section 416(g) for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefit
requirements of Code Section 416(c) for such years.

12.02 Minimum Benefit for Top-Heavy Year

(a) Key Employee Key Employee means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
determination date was an officer of the Company or Affiliate having Annual
Compensation greater that $130,000 (as adjusted under Code Section 416(i)(1))
beginning after December 31, 2002, or $160,000 for Plan Years beginning after
December 31, 2008, a 5-percent owner of the Company or Affiliate or a 1-percent
owner of the Company or Affiliate having Annual Compensation of more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code Section 416(i)(1) and the applicable regulations and other guidance of
general applicability issued there under.

(b) Determination of present values and amounts This section 12.02(b) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of Account Balances of Employees as of the determination date.

 

  (i)

Distributions during the year ending on the determination date. The present
values of accrued benefits and the amounts of Account Balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any Plan aggregated with the Plan
under Code Section 416(g)(2) during the 1-year period ending on the
determination date. The preceding sentence shall also apply to

 

115



--------------------------------------------------------------------------------

  distribution under a terminated plan which, had if not been terminated, would
have been aggregated with the plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”

 

  (ii) Employees not performing services during year ending on the determination
date The accrued benefits and Account Balances of any individual who has not
performed services for the Company or an Affiliate during the 1-year period
ending on the determination date shall not be taken into account.

12.03 Minimum Benefits

Matching Contributions Employer Contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2) and the Plan. Employer Contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes for the Actual Contribution Percentage Test and other requirements
of Code Section 401(m).

In the event the Plan becomes a Top-Heavy Plan in any Plan Year, then the
minimum Employer Contribution will not be less than 3% of Compensation per year,
or if less than 3%, the highest rate allocated to any Key Employee, including
amount contributed as a result of a Pre-Tax Contribution election, on behalf of
each Non-Key Employee without regard to whether he or she has less than 1,000
Hours of Service or his or her Compensation.

12.04 Aggregation Groups

(a) Notwithstanding anything to the contrary herein, this Plan shall not be a
Top-Heavy Plan if it is part of either a “required aggregation group” or a
“permissive aggregation group” that is not a Top-Heavy Group.

 

116



--------------------------------------------------------------------------------

(b) The “required aggregation group” consists of:

 

  (i) Each Defined Contribution Plan or Defined Benefit Plan in which at least
one Key Employee participates; and

 

  (ii) Each other Defined Contribution Plan or Defined Benefit Plan which
enables a plan referred to in the preceding subparagraph (i) to meet the
nondiscrimination requirements of Section 401(a)(4) or 410 of the Code.

(c) A “permissive aggregation group” consists of the plans included in the
“required aggregation group” plus any one or more other Defined Contribution
Plans or Defined Benefit Plans which, when considered as a group with the
“required aggregation group”, would continue to meet the nondiscrimination
requirements of Section 401(a)(4) and 410 of the Code.

12.05 Special Benefit Limits

For any Plan Year for which this Article 12 is applicable the definitions of
“Defined Benefit Plan Fraction” and “Defined Contribution Plan Fraction” in
Sections 1.20 and 1.22, respectively, shall be modified in each case by
substituting “1.0” for “1.25”. Effective for limitation years beginning after
December 31, 1999, the provisions of this Section 12.05 no longer apply on
account of the repeal of Section 415(e) of the Code.

12.06 Special Distribution Rule

For any Plan Year for which this Article 12 is applicable, Section 7.08(a) shall
apply to Key Employees, effective December 31, 2004, who are 5% owners of the
Company or Affiliate.

 

117



--------------------------------------------------------------------------------

ARTICLE XIII

Tax Reduction Act Stock Ownership Plan

13.01 Purpose - Separate Entity

(a) The TRASOP, is a stock bonus plan, established under the Tax Reduction Act
of 1975 was intended to give eligible Participants an equity interest in CECONY
and encourage those Participants to remain in the employ of CECONY. The TRASOP
is invested in Shares and in a short-term investment fund of cash and cash
equivalents. Applicable laws do not permit additional contributions to the
TRASOP. CECONY desires to continue the TRASOP Accounts of Participants having
such accounts. Effective as of July 1, 1988, all TRASOP Accounts were
transferred to this Plan, and all TRASOP provisions which continue to be
applicable were added to this Plan and shall, together with other applicable
provisions of this Plan, govern the TRASOP Accounts.

(b) Participant’s Plan Account Balances and TRASOP Accounts shall be
administered separately, although they shall be held as part of the same Trust
Fund. There shall be no transfers between TRASOP Accounts and Plan Accounts.

(c) All matters relating to the TRASOP which relate to or arise out of facts,
circumstances or conditions in effect prior to July 1, 1988, shall be governed
by the provisions of the TRASOP as in effect on June 30, 1988 prior to the
merger, unless expressly otherwise provided in this Plan.

(d) Effective on or after January 1, 2002, the Economic Growth and Tax Reduction
Recovery Act of 2001 amended the definition of applicable dividend to allow a
deduction for dividends paid on applicable employer securities with respect to
which Participants or beneficiaries are provided an election to have the
dividend paid to an ESOP and distributed in cash, or reinvested in qualifying
employer securities. The deduction is available both with respect to dividends
that are reinvested and paid out in cash. Accordingly, effective January 1,
2002, the TRASOP is being amended to provide Participants or beneficiaries with
the election to have dividends paid in cash or reinvested, as set forth below.

 

118



--------------------------------------------------------------------------------

13.02 TRASOP Accounts - Application of Dividends

(a) The TRASOP Account of each Participant in TRASOP who remained in the employ
of CECONY on July 1, 1988 was transferred to this Plan effective as of July 1,
1988. Each such Participant shall continue to have a nonforfeitable right to all
Shares allocated and all amounts credited to such Participant’s TRASOP Account.

(b) All dividends received by the Trustee with respect to Shares allocated to
the TRASOP Accounts of Participants shall be applied to the purchase of
additional Shares. Such purchases shall be made promptly after the receipt of
each such dividend. The Trustee shall purchase, in one or more transactions, the
maximum number of whole Shares obtainable at then prevailing prices, including
brokerage commissions and other reasonable expenses incurred in connection with
such purchases. Such purchases may be made on any securities exchange where
Shares are traded, in the over-the-counter market, or in negotiated
transactions, and may be on such terms as to price, delivery and otherwise as
the Trustee may determine to be in the best interest of the Participants. The
Trustee shall complete such purchases as soon as practical after receipt of such
dividends, having due regard for any applicable requirements of law affecting
the timing or manner of such purchases. The additional Shares so purchased shall
be allocated among the respective TRASOP Accounts of the Participants in
proportion to the number of Shares in each TRASOP Account at the record date for
the payment of the dividend so applied. Such allocation shall be made as
promptly as practicable but for purposes of determining the time at which such
additional Shares shall become distributable pursuant to Section 13.04, the
additional Shares so allocated to each Participant’s TRASOP Account shall be
deemed to have been allocated as of the respective allocation dates of the
Shares in such TRASOP Account at such record date, in proportion to the number
of such Shares previously allocated as of each such allocation date.

(c) For Plan Years beginning on and after January 1, 2002, dividends received by
the Trustee with respect to Shares allocated to the TRASOP accounts of
Participants, in accordance with the election of the Participant, will be either
paid in cash to Participants not later than 90 days after the close of the Plan
Year in which the dividends are paid, or

 

119



--------------------------------------------------------------------------------

applied by the Trustee for the purchase of additional shares. A Participant will
be given a reasonable opportunity before a dividend is paid or distributed to
make the election and can change a dividend election at least annually. If there
is a change in the Plan governing the manner in which the dividends are paid or
distributed to Participants, each Participant will be given a reasonable
opportunity to make an election under the new Plan terms prior to the date on
which the first dividend subject to the new Plan terms is paid or distributed. A
Participant who fails to make an election as to whether to receive his or her
dividend in cash or have such dividend reinvested will be treated as if he or
she elected to have his or her dividend reinvested until such time that he or
she makes an affirmation election for a distribution of the dividend. Dividends
that are distributed will be held and invested in a short-term investment fund
or like kind of cash account until distributed.

13.03 Voting Rights, Options, Rights, and Warrants

(a) Each Participant shall be entitled to direct the Trustee as to the manner in
which any Shares or fractional Shares allocated to the Participant’s TRASOP
Account are to be voted.

(b) In the event that any option, right, or warrant shall be granted or issued
with respect to any Shares allocated to the Participant’s TRASOP Account, each
Participant shall be entitled to direct the Trustee whether to exercise, sell,
or deal with such option, right, or warrant.

(c) The Trustee shall keep confidential the Participant’s voting instructions
and instructions as to any option, right or warrant and any information
regarding a Participant’s purchases, holdings and sales of Shares.

13.04 Distribution of Shares

(a) Each Share allocated to a Participant’s TRASOP Account shall be available
for distribution to such Participant promptly after the earlier of the death,
disability or termination of employment of such Participant.

 

120



--------------------------------------------------------------------------------

(b) Each Share which shall become distributable to a Participant by reason of
clause (a)(i) above is herein called, from the time such Share shall become so
distributable, an Unrestricted Share. Notwithstanding the provisions of the
aforesaid clause A.(i), Unrestricted Shares shall be distributed to Participants
as follows:

 

  (i) From time to time, a Participant may request, in such manner and on such
conditions as may be prescribed by CECONY, that Unrestricted Shares held in the
Participant’s TRASOP Account be distributed to the Participant. If such
Participant is married, the written application shall include written consent of
the Participant’s spouse witnessed by a Notary Public. Spousal consent shall not
be required with respect to withdrawal requests made on or after March 1, 1994.
Applications made in a calendar month shall be effective as of the last day of
such calendar month. Any such request must be for whole Shares only and must be
for at least ten Shares or the number of whole Unrestricted Shares in the TRASOP
Account, whichever is less.

 

  (ii) Certificates for Unrestricted Shares requested in accordance with the
preceding paragraph B(a) shall be delivered, or a cash distribution in respect
of such Unrestricted Shares if elected by the Participant pursuant to
Section 13.04D below shall be made, to the Participant as soon as practicable
after the effective date of the application.

 

  (iii) Any Unrestricted Share which shall become distributable by reason of any
provision of this Plan other than clause A.(i) above (including, without
limitation, provision for distribution upon the death, disability or termination
of employment of the Participant) shall be distributed in accordance with such
provision.

(c) In the case of death of a Participant, distributions in respect of Shares
allocated to the Participant’s TRASOP Account shall be made to the Participant’s
Beneficiary. In the case of disability or termination of employment with the
Company or an Affiliate of a Participant, distributions in respect of Shares
allocated to the Participant’s TRASOP Account shall be made to the Participant.

All distributions under the TRASOP will begin, subject to Section 7.08 and
Subsection 13.04.F, not later than the 60th day after the close of the Plan Year
in which the

 

121



--------------------------------------------------------------------------------

latest of the following events occurs: (1) the Participant attains age 65,
(2) the 10th anniversary of the year in which the Participant commenced
participation in TRASOP, or (3) the Participant becomes disabled, dies or
terminates employment with the Company or an Affiliate.

(d) All distributions from a Participant’s TRASOP Account shall be made in
Shares; provided, however, that a Participant or Beneficiary shall have the
right to elect, on a form furnished by and submitted to CECONY, to receive a
distribution, other than a distribution upon termination of TRASOP, in cash.
Except in the case of a final distribution from a Participant’s TRASOP Account
and a distribution of the Participant’s entire TRASOP Account balance after such
time as all Shares in a Participant’s TRASOP Account have become Unrestricted
Shares, all distributions from such TRASOP Account shall be made in respect of
whole Shares only, and any fractional Share which is otherwise distributable
shall be retained in such TRASOP Account until it can be combined, in whole or
in part, with another fractional Share which shall subsequently become
distributable, so as to make up a whole Share. In the case of a final
distribution from a Participant’s TRASOP Account (except a distribution upon
termination of the TRASOP) or in the case of a distribution of the Participant’s
entire TRASOP Account balance after such time as all of the Shares in the
Participant’s TRASOP Account have become Unrestricted Shares, such distribution
shall be made in respect of the number of whole Shares then remaining in the
Participant’s TRASOP Account, together with a cash payment in respect of any
fractional Share based on the closing price of a Share as reported on the New
York Stock Exchange consolidated tape on the last trading day of the month
immediately preceding the month in which such final distribution is made. The
Trustee, in each such case, shall purchase such fractional Share from the
Participant at a price equal to the cash payment to be made to the Participant.
Whenever the Trustee requires funds for the purchase of fractional Shares, such
funds shall be drawn from the accumulated income of the TRASOP Trust Fund, if
any, and otherwise shall be advanced by CECONY upon the Trustee’s request,
subject to reimbursement from future income of the TRASOP Trust. All fractional
Shares so purchased by the Trustee shall be allocated to the TRASOP Accounts of
the remaining Participants at such intervals as shall be determined by the Plan
Administrator, but no later

 

122



--------------------------------------------------------------------------------

than the end of the next succeeding Plan Year. The Trustee shall sell any Shares
in respect of which a cash distribution is to be made. The Trustee may make such
sales on any securities exchange where Shares are traded, in the
over-the-counter market, or in negotiated transactions. Such sales may be on
such terms as to price, delivery and otherwise as the Trustee may determine to
be in the best interests of the Participants. The Trustee shall complete such
sales as soon as practical under the circumstances having due regard for any
applicable requirements of law affecting the timing or manner of such sales. All
brokerage commissions and other direct selling expenses incurred by the Trustee
in the sale of Shares under this Subsection 13.04D shall be paid as provided in
Section 10.05.

(e) Upon any termination of TRASOP pursuant to Section 11.02, the Trust shall
continue until all Shares which have been allocated to Participants’ TRASOP
Accounts have been distributed to the Participants, unless the Board directs an
earlier termination of the TRASOP Trust Fund. Upon the final distribution of
Shares, or at such earlier time as the Board shall have fixed for the
termination of the TRASOP Trust Fund, the Plan Administrator shall direct the
Trustee to allocate to the Participants any Shares then held by the Trustee and
not yet allocated, and the Trustee shall distribute to the Participants any
whole Shares which have been allocated to their TRASOP Accounts but which have
not been distributed, shall sell all fractional Shares and distribute the
proceeds to the respective Participants entitled to such fractional Shares,
shall liquidate any remaining assets (other than Shares) held by the TRASOP
Trust Fund, and shall apply the proceeds of such liquidation and any remaining
funds held by the Trustee, the disposition of which is not otherwise provided
for, to a distribution to all Participants then receiving a final distribution
of Shares, in proportion to the whole and fractional Shares to which each is
entitled; and the TRASOP Trust Fund shall thereupon terminate.

(f) Notwithstanding any other provision of this Plan, unless a Participant
otherwise elects in writing on a form furnished by CECONY:

 

  A. Distribution of a Participant’s TRASOP Account balance will commence not
later than one (1) year after the close of the Plan Year

 

  (i) in which the Participant terminates employment with the Company or an
Affiliate by reason of Retirement upon or after attainment of Normal Retirement
Age, death, or disability, or

 

  (ii) which is the fifth Plan Year following the Plan Year in which the
Participant terminates employment for any other reason, and the Participant is
not reemployed before such Plan Year.

 

123



--------------------------------------------------------------------------------

  B. Distribution of the Participant’s TRASOP Account balance will be in five
(5) annual distributions as promptly as practicable after the end of each Plan
Year; provided, however, that a TRASOP Account balance that equals $1,000 or
less shall be distributed in a single distribution as soon as practicable, but
not later than 60 days after the close of the Plan Year in which the
Participant’s termination of employment occurs. Each such annual distribution
shall be in respect of the number of Shares, rounded down to the nearest number
of whole Shares, which most closely approximates the entire balance in the
Participant’s TRASOP Account as of December 31 of the previous year divided by
the number of annual distributions remaining to be made under this subsection,
except that the fifth such distribution shall be respect of the entire balance
in the Participant’s TRASOP Account as of the preceding December 31. Each such
annual distribution shall be taken pro rata from all contribution years in
Participant’s TRASOP Account.

 

  C. A Participant whose employment with the Company or an Affiliate is
terminated by reason of Retirement, disability or any other reason (other than
death) may elect in such a manner and on such conditions as may be prescribed by
CECONY to have his TRASOP Account balance distributed in one of the following
forms:

 

  (iii) a single lump sum distribution as soon as practicable, but not later
than 60 days after the end of the Calendar Year in which the Participant’s
termination of employment occurs; or

 

124



--------------------------------------------------------------------------------

  (iv) a distribution deferred until the last day of a calendar month not later
than the calendar month in which the Participant attains age 70, as designated
by the Participant, in which event the distribution of the Participant’s TRASOP
Account balance as of the last day of the calendar month so designated by the
Participant shall be made in a single lump sum as soon as practicable after such
calendar month.

13.05 Diversification of TRASOP Accounts

(a) Definitions: The following terms shall have the following meanings for
purposes of this Section 13.05:

 

  (i) Qualified Participant shall mean a Participant who has a TRASOP Account
and has attained at least age 55 and completed at least 10 years of
participation in TRASOP.

 

  (ii) Qualified Election Period shall mean the first ninety (90) days following
the end of each Plan Year.

 

  (iii) Eligible Shares shall mean Shares added to a Participant’s TRASOP
Account after December 31, 1986.

 

  (iv) Diversifiable Amount shall, with respect to any Qualified Election
Period, mean twenty-five percent (25%) of the number of Eligible Shares in the
Participant’s TRASOP Account as of the end of the preceding Plan Year. However,
if the Diversifiable Amount for any Qualified Election Period shall have a value
which may be deemed de minimis under regulations issued by the Secretary of the
United States Department of the Treasury, then there shall be no Diversifiable
Amount available for such Qualified Election Period.

 

125



--------------------------------------------------------------------------------

(b) Eligibility for Diversification: Each Qualified Participant shall have the
right to elect to diversify, by means of a distribution of whole Eligible Shares
only, all or some portion of the Diversifiable Amount in his TRASOP Account
during each of the six (6) consecutive Qualified Election Periods following the
Plan Year in which such Participant first became a Qualified Participant,
provided, however, that, notwithstanding subsection 13.05.A.(d), the
Diversifiable Amount in the sixth Qualified Election Period for each Qualified
Participant shall be fifty percent (50%) of the number of Eligible Shares in his
TRASOP Account as to the end of the preceding Plan Year. A distribution pursuant
to this Article 13.05 must be a minimum of ten (10) Shares, or all Whole Shares
comprising the Diversifiable Amount for such Qualified Election Period if less
than 10. Each Qualified Participant who desires to elect diversification under
this Section shall, during the Qualified Election Period, complete and execute a
diversification election and consent form provided by CECONY. Such election may
be revoked or modified or a new election may be made in its stead within the
Qualified Election Period, upon the expiration of which the diversification
election shall be irrevocable.

(c) Diversification Procedure

 

  (i) The TRASOP shall, within the 90 day period following each Qualified
Election Period, distribute to each Qualified Participant who has elected to
diversify under this Section, the number of whole Eligible Shares which most
closely approximates, but does not exceed, the number of Eligible Shares duly
elected to be diversified by each such Qualified Participant. Failure by a
Qualified Participant to provide required consents to distribution of any
Diversifiable Amount, shall relieve the TRASOP of all obligation to make any
such distribution.

 

  (ii) To the extent a Qualified Participant has Eligible Shares which are
Unrestricted Shares in his TRASOP Account, such Unrestricted Shares shall be
distributed pursuant to this Section 13.05. Only upon exhaustion of all such
Unrestricted Shares may additional Eligible Shares then be distributed
hereunder.

 

126



--------------------------------------------------------------------------------

ARTICLE XIV

Employee Stock Ownership Plan

14.01 Purpose - Separate Entity

(a) Effective as of the ESOP Effective Date, the Company established the
Consolidated Edison Employee Stock Ownership Plan (“ESOP”) as a portion of,
included within and separate from the Thrift Plan. The ESOP affords special
rights and has specific requirements which must be satisfied that are distinct
from the Thrift Plan, such as the right of an ESOP Participant to: (1) vote his
or her allocated Shares; (2) request his or her distribution be in the form of
Shares; (3) diversify his or her ESOP Account; (4) elect to take dividends in
cash or have dividends reinvested; and, (5) be 100% fully invested immediately
in those Shares purchased by reinvested dividends. Each of these distinct ESOP
rights and requirements is set forth in the Thrift Plan and obligations in the
Thrift Plan such as those requirements regarding eligibility to participate,
vesting, distributions, in-service distributions, operational, administrative
and fiduciary requirements continue to apply to the ESOP and are deemed
incorporated into and so are not repeated in this Article XIV. The ESOP is
intended to be an employee stock ownership plan within the meaning of Code
Section 4975(e)(7). The ESOP is intended to give ESOP Participants an equity
interest in CEI and encourage ESOP Participants to remain in the employ of CEI.

(b) Effective as of the ESOP Effective Date, the part of a Participant’s
Employer Matching Contributions Subaccount invested in the Company Stock Fund in
the Thrift Plan was transferred to the ESOP and ESOP Trust Fund and established
and included into the Participant’s ESOP Account.

(c) Participants’ ESOP Accounts will be held in the ESOP Trust Fund and
administered separately, although they shall be held as part of the same Trust
Fund. Participants are permitted to transfer assets to and from their ESOP
Accounts to their Thrift Plan Accounts within the ESOP Trust Fund and the Trust
Fund.

 

127



--------------------------------------------------------------------------------

14.02 Special Definitions for ESOP

(a) The following terms shall have the following meanings for purposes of the
ESOP:

 

  (i) ESOP Account means the account into which is credited a Participant’s
Employer Matching Contributions’ invested in the Company Stock Fund and
dividends paid on these Shares and comprising the following Subaccounts:

 

  (ii) the Participant’s Transferred ESOP Subaccount which is the Participant’s
Company Stock Fund that was transferred from the Thrift Plan to the ESOP as of
the ESOP Effective Date;

 

  (iii) a Participant’s Dividend Subaccount which, for a Participant who is
credited with less than three Years of Service, consists solely of Shares
purchased with reinvested dividends after the ESOP Effective Date and are 100%
fully vested at all times; and

 

  (iv) a Participant’s ESOP Subaccount which is the account into which is
credited a Participant’s Employer Matching Contributions contributed to the ESOP
after the ESOP Effective Date.

 

  (v) Once a Participant is credited with at least three Years of Vesting
Service, his or her Dividend Subaccount will be merged into his or her ESOP
Subaccount. After the ESOP Effective Date, a Participant’s ESOP Subaccount will
include any Employer Matching Contributions invested in the other Investment
Funds to the extent such amounts were ever at any time invested in the ESOP
after the ESOP Effective Date.

 

  (vi) ESOP Effective Date means May 8, 2002.

 

  (vii) ESOP Participant means a Participant in the Thrift Plan who has elected
to invest some or all of his or her Employer Matching Contributions in the
Company Stock Fund.

 

128



--------------------------------------------------------------------------------

  (viii) Diversifiable ESOP Amount, with respect to any Qualified ESOP Election
Period, means 25% of the number of Shares in the Participant’s ESOP Account as
of the end of the preceding Plan Year. However, if the Diversifiable ESOP Amount
for any Qualified ESOP Election Period has a value which may be deemed de
minimis under regulations issued by the Secretary of the United States
Department of the Treasury, then there will be no Diversifiable ESOP Amount
available for such Qualified ESOP Election Period.

 

  (ix) Qualified ESOP Participant shall mean an ESOP Participant who has an ESOP
Account, attained at least age 55 and completed at least 10 years of
participation in the ESOP. Years of participation in the Thrift Plan will be
taken into account in determining whether a Qualified ESOP Participant has
completed 10 years of participation.

 

  (x) Qualified ESOP Election Period shall mean the first 90 days following the
end of each Plan Year.

14.03 Participation in ESOP

Each Participant in the Thrift Plan who elects to have his or her Employer
Matching Contributions invested in the Company Stock Fund will automatically
become an ESOP Participant in the ESOP. Each ESOP Participant will have his or
her ESOP Account held in the ESOP Trust Fund.

14.04 Employer Matching Contributions

Only Employer Matching Contributions and dividends issued on Shares held in the
ESOP Trust Fund will be contributed to the ESOP.

14.05 Purchase of Shares

(a) Purchases for ESOP Trust Fund.

(b) The Trustee shall regularly purchase Shares for the ESOP Trust Fund in
accordance with a non-discretionary purchasing program. Such purchases may be
made

 

129



--------------------------------------------------------------------------------

on any securities exchange where Shares are traded, in the over-the-counter
market, or in negotiated transactions, and may be on such terms as to price,
delivery and otherwise as the Trustee may determine to be in the best interests
of the ESOP Participants. Interest and other income received on assets held in
the ESOP Trust Fund shall be reinvested in the ESOP Trust Fund. All funds to be
invested shall be invested by the Trustee in one or more transactions promptly
after receipt by the Trustee, subject to any applicable requirement of law
affecting the timing or manner of such transactions. All brokerage commissions
and other direct expenses incurred by the Trustee in the purchase of sale of
Shares under the ESOP will be borne by the ESOP Account investing and/or trading
in Shares.

(c) Units. The interests of an ESOP Participant in his or her ESOP Account shall
be measures in Units, the number and value of which shall be determined daily.

14.06 Dividends

Beginning on and after the ESOP Effective Date, and for all Plan Years
thereafter, dividends received by the Trustee with respect to Shares allocated
to the ESOP Accounts, in accordance with the election of each ESOP Participant,
will be either paid in cash to the ESOP Participant as soon as practicable
following the declaration date but in any case not later than 90 days after the
close of the Plan Year in which the dividends are paid or applied by the Trustee
for the purchase of additional Shares.

An ESOP Participant will be given a reasonable opportunity before a dividend is
paid or distributed to make the election. The ESOP Participant will have a
reasonable opportunity to change a dividend election at least annually. If there
is a change in the ESOP governing the manner in which the dividends are paid or
distributed to ESOP Participants, each ESOP Participant will be given a
reasonable opportunity to make an election under the new ESOP terms prior to the
date on which the first dividend subject to the new ESOP terms is paid or
distributed. An ESOP Participant who fails to make an election as to whether to
receive his or her dividend in cash or

 

130



--------------------------------------------------------------------------------

have such dividend reinvested will be treated as if he or she elected to have
his or her dividend reinvested until such time that he or she makes an
affirmation election for a distribution of the dividend. If dividends are
reinvested and applied to the purchase of additional Shares, such purchases
shall be made promptly after the receipt of each such dividend. The Trustee
shall purchase, in one or more transactions, the maximum number of whole Shares
obtainable at then prevailing prices, including brokerage commissions and other
reasonable expenses incurred in connection with such purchases. Such purchases
may be made on any securities exchange where Shares are traded, in the
over-the-counter market, or in negotiated transactions, and may be on such terms
as to price, delivery and otherwise as the Trustee may determine to be in the
best interest of the ESOP Participants. The Trustee shall complete such
purchases as soon as practical after receipt of such dividends, having due
regard for any applicable requirements of law affecting the timing or manner of
such purchases. The additional Shares so purchased shall be allocated among the
respective ESOP Accounts of the Participants in proportion to the number of
Shares in each ESOP Account at the record date for the payment of the dividend
so applied. Such allocation shall be made as promptly as practicable but for
purposes of determining the time at which such additional Shares shall become
distributable, the additional Shares so allocated to each ESOP Participant’s
ESOP Account shall be deemed to have been allocated as of the respective
allocation dates of the Shares in such ESOP Account at such record date, in
proportion to the number of such Shares previously allocated as of each such
allocation date.

14.07 Voting Rights, Options, Rights, and Warrants

(a) Each ESOP Participant is entitled to direct the Trustee as to the manner in
which any Shares or fractional Shares allocated to the ESOP Participant’s ESOP
Account

 

131



--------------------------------------------------------------------------------

are to be voted. Any such Shares or fractional Share for which the Participant
does not give voting directions shall be voted by the Trustee in the same manner
and proportions as all other Shares held by the Trustee for which voting
directions are given by ESOP Participants.

(b) In the event that any option, right, or warrant shall be granted or issued
with respect to any Shares allocated to the ESOP Participant’s ESOP Account,
each ESOP Participant shall be entitled to direct the Trustee whether to
exercise, sell, or deal with such option, right, or warrant.

(c) The Trustee shall keep confidential the ESOP Participant’s voting
instructions and instructions as to any option, right or warrant and any
information regarding an ESOP Participant’s purchases, holdings and sales of
Shares. The Plan Administrator shall be responsible for monitoring the Trustee’s
performance of its confidentiality obligations.

14.08 Transferability

A Participant may transfer all or any part of his or her existing ESOP Account
once a day to any other Investment Funds in the Trust Fund. Any election will be
made in such manner and on such conditions as may be prescribed by the Plan
Administrator and subject to any restrictions imposed on an Investment Fund by
the Trustee or Investment Manager.

14.09 Diversification

(a) Each Qualified ESOP Participant shall have the right to elect to diversify,
by means of a distribution of whole ESOP Shares only, all or some portion of the
Diversifiable Amount in his ESOP Account during each of the six consecutive
Qualified ESOP Election Periods following the Plan Year in which such
Participant first became a Qualified ESOP Participant. The Diversifiable ESOP
Amount in the sixth Qualified ESOP Election Period for each Qualified ESOP
Participant shall be 50% of the number of Eligible ESOP Shares in his or her
ESOP Account as of the end of the preceding Plan Year. A distribution pursuant
to this must be a minimum of ten Shares, or all Whole Shares comprising the
Diversifiable

 

132



--------------------------------------------------------------------------------

ESOP Amount for such Qualified ESOP Election Period if less than 10. Each
Qualified ESOP Participant who desires to elect diversification under this
Section shall, during the Qualified ESOP Election Period, complete and execute a
diversification election and consent form provided by his or her Employer. Such
election may be revoked or modified or a new election may be made in its stead
within the Qualified ESOP Election Period, upon the expiration of which the
diversification election shall be irrevocable.

(b) Diversification Procedure. The ESOP shall, within the 90-day period
following each Qualified ESOP Election Period, distribute to each Qualified ESOP
Participant who has elected to diversify under this Section, the number of whole
Shares which most closely approximates, but does not exceed, the number of ESOP
Shares duly elected to be diversified by each such Qualified ESOP Participant.
Failure by a Qualified ESOP Participant to provide required consents to
distribution of any Diversifiable ESOP Amount, shall relieve the ESOP of all
obligation to make any such distribution.

14.10 Distribution of Shares

(a) An ESOP Participant’s ESOP Account shall be available for distribution to
such ESOP Participant promptly after the earlier of the death, disability or
termination of employment of such ESOP Participant.

(b) If an ESOP Participant elects a distribution in Shares, certificates for
such Shares shall be delivered to the ESOP Participant as soon as practicable
after the effective date of the application.

(c) In the case of death of an ESOP Participant, distributions in respect of
Shares allocated to his or her ESOP Account shall be made to his or her
Beneficiary. In the case of disability or termination of employment with the
Company or an Affiliate, distributions in respect of Shares allocated to the
ESOP Participant’s ESOP Account shall be made unless the ESOP Participant elects
otherwise.

(d) All distributions from an ESOP Participant’s ESOP Account shall be made in
Shares; provided, however, that an ESOP Participant or Beneficiary shall have
the right to elect, on a form furnished by and submitted to his or her Employer,
to receive a

 

133



--------------------------------------------------------------------------------

distribution, other than a distribution upon termination of the ESOP, in cash.
Except in the case of a final distribution from an ESOP Participant’s ESOP
Account and a distribution of the entire ESOP Account balance, all distributions
from such ESOP Account made in Shares shall be made in respect of whole Shares
only, and any fractional Share which is otherwise distributable shall be
retained in such ESOP Account until it can be combined, in whole or in part,
with another fractional Share which shall subsequently become distributable, so
as to make up a whole Share. A final distribution from an ESOP Account (except a
distribution upon termination of the ESOP) shall be made in respect of the
number of whole Shares then remaining in the ESOP Account, together with a cash
payment in respect of any fractional Share based on the closing price of a Share
as reported on the New York Stock Exchange consolidated tape on the last trading
day of the month immediately preceding the month in which such final
distribution is made. The Trustee, in each such case, shall purchase such
fractional Share from the ESOP Participant at a price equal to the cash payment
to be made to the ESOP Participant.

(e) Whenever the Trustee requires funds for the purchase of fractional Shares,
such funds shall be drawn from the accumulated income of the ESOP Trust Fund, if
any, and otherwise shall be advanced by the Employer upon the Trustee’s request,
subject to reimbursement from future income of the ESOP Trust Fund. All
fractional Shares so purchased by the Trustee shall be allocated to the ESOP
Accounts of the remaining Participants at such intervals as shall be determined
by the Plan Administrator, but no later than the end of the next succeeding Plan
Year. The Trustee shall sell any Shares in respect of which a cash distribution
is to be made. The Trustee may make such sales on any securities exchange where
Shares are traded, in the over-the-counter market, or in negotiated
transactions. Such sales may be on such terms as to price, delivery and
otherwise as the Trustee may determine to be in the best interests of the ESOP
Participants. The Trustee shall complete such sales as soon as practical under
the circumstances having due regard for any applicable requirements of law
affecting the timing or manner of such sales.

(f) Upon any termination of the ESOP, the ESOP Trust Fund shall continue until
all Shares which have been allocated to ESOP Participants’ ESOP Accounts have
been

 

134



--------------------------------------------------------------------------------

distributed to the ESOP Participants, unless the Board directs an earlier
termination of the ESOP Trust Fund. Upon the final distribution of Shares, or at
such earlier time as the Board shall have fixed for the termination of the ESOP
Trust Fund, the Plan Administrator shall direct the Trustee to allocate to the
ESOP Participants any Shares then held by the Trustee and not yet allocated, and
the Trustee shall distribute to the ESOP Participants any whole Shares which
have been allocated to their ESOP Accounts but which have not been distributed,
shall sell all fractional Shares and distribute the proceeds to the respective
ESOP Participants entitled to such fractional Shares, shall liquidate any
remaining assets (other than Shares) held by the ESOP Trust Fund, and shall
apply the proceeds of such liquidation and any remaining funds held by the
Trustee, the disposition of which is not otherwise provided for, to a
distribution to all ESOP Participants then receiving a final distribution of
Shares, in proportion to the whole and fractional Shares to which each is
entitled; and the ESOP Trust Fund shall thereupon terminate.

 

135



--------------------------------------------------------------------------------

ARTICLE XV

Defined Contribution Pension Formula

15.01 Defined Contribution Pension Formula – In General

(a) Defined Contribution Pension Formula – Establishment

Effective as of July 1, 2013, the Company has established the Defined
Contribution Pension Formula (“DCPF”) which is a separate defined contribution
pension formula and is on behalf of, negotiated, and agreed upon, by Local 3 and
CECONY. Subsequently, the DCPF may be available to other groups.

(b) Effective on and after June 1, 2014, O&R has established the DCPF on behalf
of, negotiated, and agreed upon by Local 503 and O&R.

(c) Except as otherwise provided in this Article XV, the provisions in the
Thrift Savings Plan that would apply to a defined contribution pension formula,
such as the sections setting forth Plan Administration, may apply to the DCPF
and are not repeated in this Article XV.

15.02 Participation in the DCPF for a Local 3 Employee – Pension Choice

(a) Each Local 3 Employee who is hired on or after June 30, 2013, will have a
period of time to make a Pension Choice election to be covered under the cash
balance pension formula in the Retirement Plan or to be covered under this DCPF.
He or she will receive information regarding the Pension Choice as soon as
practicable following his or her date of hire.

(b) If he or she makes no election by the end of the 60-day period, he or she
will become a Participant in the DCPF. He or she will begin participation after
completing three months of service in the first month of the immediately
following calendar quarter, or if not administratively practicable, in the first
month of the next following calendar quarter.

 

136



--------------------------------------------------------------------------------

(c) Entry dates are the first day of each calendar quarter.

(d) Whether such Local 3 Employee elects to participate or is deemed to have
elected to participate, his or her Pension Choice is irrevocable.

15.03 Participation Rules for a Local 3 Employee Transferring From the
Retirement Plan

(a) An individual who: (i) is a Local 3 Employee; (ii) covered under the cash
balance pension formula in the Retirement Plan; and (iii) has elected to
transfer out of the cash balance pension formula in the Retirement Plan and into
the DCPF, will become covered under the DCPF as soon as practicable following
the date that his or her Pension Choice election form has been properly
submitted.

(b) If such Local 3 Employee makes and properly submits his or her Pension
Choice election in the first or second month of a calendar quarter, he or she
will begin participation on the first day of the next calendar quarter. If he or
she submits his or her Pension Choice election in the third month of a calendar
quarter, he or she will begin participation in the first month of the
immediately following second calendar quarter.

(c) Entry dates are the first day of a calendar quarter.

(d) Each Participant who has transferred from the cash balance formula will be
credited with his or her Years of Service since his or her date of hire with the
Employer for the purpose of determining his or her vested status.

(e) Each Participant who has transferred from the cash balance formula will be
credited with his or her Years of Service since his or her date of hire with the
Employer for the purpose of determining his or her points for Compensation
Credits.

15.04 Participation Rules for an O&R Hourly Employee Transferring From the
Retirement Plan – Pension Choice

(a) Effective January 1, 2015, a pension choice will be given to an O&R Hourly
Employee who is covered under the Cash Balance Formula in the Retirement Plan as
of May 31, 2014.

 

137



--------------------------------------------------------------------------------

(b) An O&R Hourly Employee who was hired between January 1, 2010, and May 31,
2014, and is covered under the Cash Balance Formula in the Retirement Plan will
be given a one-time opportunity to irrevocably elect to transfer out of the
Retirement Plan and into the Defined Contribution Pension Formula. The election
period for such O&R Hourly Employee will begin as soon as administratively
practicable, subject to statutory requirements, but no later than January 1,
2015, and will end on December 31, 2015.

(c) If the O&R Hourly Employee elects to transfer out of the Retirement Plan and
to be covered under the Defined Contribution Pension formula, he or she will
cease active participation in the Retirement Plan, effective as soon as
administratively practicable after receipt of his or her election form
(“Election Effective Date”), and will be covered under the Defined Contribution
Pension formula thereafter.

(d) As of the Election Effective Date, for an O&R Hourly Employee who elects to
cease active participation in the Retirement Plan and to be covered under the
Defined Contribution Pension formula, there will be no additional compensation
credits to the O&R Hourly Employee’s Cash Balance Pension allowance.

(e) As of the Election Effective Date, such an O&R Hourly Employee’s Cash
Balance Pension allowance will continue to receive interest credits until the
date that he or she begins distribution of his or her Cash Balance Pension
allowance from the Retirement Plan. The interest rate is based on 30-year U.S.
Treasury bonds, subject to a minimum floor of 4% and a maximum ceiling of 9%.

(f) Each O&R Hourly Employee hired between January 1, 2010 and June 1, 2014,
will be educated on his or her benefit options by O&R.

15.05 Defined Contribution Pension for an O&R Hourly Employee Hired On or After
June 1, 2014

(a) The Company will establish a separate Defined Contribution Pension Account
for each employee and will contribute, at the end of each calendar quarter (end
of March, June, September, and December), or as soon as administratively
possible, a Compensation Credit on behalf of each such O&R Hourly Employee in
accordance with the DCPF set forth below.

 

138



--------------------------------------------------------------------------------

15.06 Defined Contribution Pension Formula

(a) The Company will contribute at the end of each calendar quarter (end of
March, June, September, and December), or as soon as administratively
practicable, a Compensation Credit on behalf of each Participant covered under
the DCPF in accordance with the following formula:

 

Points (Age Plus Service)*as of the Allocation Date

   Percentage of
Compensation**
Earned in
the quarter          Percentage of
year-to-date
Compensation**
that exceeds the Social
Security
Wage Base  

Under 35

     4.00 %         4.00 % 

35 – 49

     5.00 %         4.00 % 

50 – 64

     6.00 %         4.00 % 

Over 64

     7.00 %    Plus      4.00 % 

 

* Points are based on age and service at the end of each calendar quarter.

** Compensation for a Local 3 Employee means basic straight-time compensation
plus Sunday premium pay, night shift, and midnight shift differential premium
pay, calculated to the nearest whole dollar.

** Compensation for an O&R Hourly Employee means basic straight-time
compensation, calculated to the nearest whole dollar.

(b) Basic straight-time compensation is determined based on the Participant’s
rate of pay in the last pay period in the Calendar quarter. Sunday premium pay,
night shift, and midnight shift differential premium pay are based on amounts
actually earned during the preceding calendar quarter.

(c) A Participant whose termination of employment occurs in the first or second
month of a calendar quarter shall receive an allocation for such calendar
quarter. He or she will receive an allocation equal to a pro rata quarterly
allocation based on age, years of Accredited Service, and the Compensation he or
she received in such calendar quarter at his or her termination of employment.
The Participant will receive his or her applicable

 

139



--------------------------------------------------------------------------------

percentage times her or his Compensation as of the date of termination of
employment. Additionally, if the Participant has exceeded the Social Security
Taxable Wage Base, he or she will receive an additional 4% allocation on the
Compensation in the calendar quarter that has exceeded the Social Security
Taxable Wage Base.

(d) For any period of an authorized, unpaid leave of absence for which the
Participant receives Accredited Service (up to but not to exceed six months),
the Participant shall receive Compensation Credits to his or her DCPF Account.
The Compensation Credits shall be determined on the assumption that the
Participant continued to receive during the leave period his or her Compensation
(excluding any Sunday premium pay and night shift and midnight shift
differential premium pay during the calendar quarter) based on the rate of pay
in effect for such Participant immediately prior to such leave of absence.

15.07 Participant Investment Directions and Choices for the DCPF Account

(a) The first Employer’s Compensation Credit Contributions to a Participant’s
DCPF Account will be invested in the default investment option under the Thrift
Savings Plan (“Qualified Default Investment Alternative”). Until the Participant
directs otherwise, all future compensation credit contributions will continue to
be invested in the Qualified Default Investment alternative. A Participant’s
entire DCPF Account, whether or not vested, is available for Participant
investment direction.

(b) Each Participant is entitled to direct the investment of his or her Defined
Contribution Pension Formula Account, in any or all of the investment funds
available under, and in such manner and on such terms and conditions as set
forth under the 401 (k) Formula.

(c) The DCPF Account cannot be invested in the Company Stock Fund.

(d) Each Participant is fully responsible for the investment directions and
asset allocations of his or her DCPF Account. The Company is not responsible for
how the DCPF Account is invested or for any or all losses resulting from the
investment decisions made by the Participant.

(e) While many of the other provisions, terms and conditions included in the
Thrift Savings Plan apply to this Article XV, and acknowledging redundancy, the
following Sections of Article IV and Article V apply to the DCPF Account:
Sections 4.01, 4.03, 4.04, 4.06, 5.01, 5.02, 5.05, 5.06, 5.07 and 5.08.

 

140



--------------------------------------------------------------------------------

15.08 Vesting in Compensation Credit Contributions

(a) Each Participant who is not an O&R Hourly Employee will be 100% vested in
his or her DCPF Account upon completion of three years of vesting service. An
O&R Hourly Employee will be 100% fully vested immediately in his or her Defined
Contribution Pension Account.

(b) If his or her DCPF Account is not yet 100% vested, he or she will become
100% vested upon attainment of normal retirement age (age 65).

(c) A Participant who terminates employment before becoming 100% vested will
forfeit his or her DCPF Account.

15.09 Form and Timing of Distributions

(a) Timing of Distributions

Upon termination from employment with the Company and any Affiliate,
distributions will be made as follows:

 

  (i) if the vested portion of the Participant’s Account Balance equals or is
less than $1,000, his or her DCPF Account will be distributed in a single lump
sum as soon as practicable; or

 

  (ii) unless and until the Participant requests an earlier distribution, if
distribution will be deferred until April 1 of the calendar year following the
calendar year in which the Participant attains age 65.

(b) Termination of employment entitling a Participant to a distribution does not
occur in the event of a corporate transaction in which there is a transfer of
the Account Balances of Participants affected by the corporate transaction to a
plan maintained or created by the affected Participant’s new employer.

 

141



--------------------------------------------------------------------------------

(c) The Participant may elect an immediate or deferred distribution, subject to
Code Section 401 (a)(9), Article XIV, if applicable, and, in such manner and on
such conditions as may be prescribed by the Plan Administrator, any of the
following:

 

  (i) a distribution of the Participant’s Vested Account Balance in a single
lump sum;

 

  (ii) monthly, quarterly or annual periodic installment payments in a fixed
dollar amount or fixed percentage amount; or

 

  (iii) a distribution of all or part.

(d) If a Participant’s distribution is deferred until April 1 of the calendar
year following the calendar year in which the Participant attains again 70 1⁄2,
the Participant may elect, in such manner and on such condition as may be
presented by the Plan administrator;

 

  (i) a distribution in a single lump sum, or

 

  (ii) a distribution in the required minimum amounts and over the applicable
distribution period prescribed under the Code’s minimum distribution rules. If
the Participant fails to make an election, the distribution shall be made in
quarterly installments.

 

  (iii) Any distribution of less than all of a Participant’s Vested Account
Balance shall be made pro-rata from the Investment Funds in which the Account
Balance in invested.

15.10 Death Benefits

(a) If a Participant dies before his or her distribution has begun, a death
benefit equal to the vested DCPF Account will be payable to the Participant’s
Beneficiary.

(b) If the Participant is married on his or her date of death, his or her
Beneficiary is his or her Surviving Spouse.

(c) If the Participant is not married on his or her date of death, his or her
Beneficiary will be the person he or she has designated.

 

142



--------------------------------------------------------------------------------

(d) His or her Beneficiary may elect a form and timing of payment so long as his
or her election complies with the distribution rules codified in Code
Section 401(a)(9) and the final regulations set forth in Treasury Regulations
1.401(a)(9) as in effect at the time of the distribution. The Beneficiary’s
benefit will be paid as soon as practicable following the Participant’s date of
death. If the Surviving Spouse is the Beneficiary he or she may defer a
distribution up to the date the Participant would have attained age 65, in
accordance with Code Section 401(a)(9).

(e) If the vested Participant is not married at his or her death and there is no
surviving Beneficiary or a Beneficiary has not been designated, the death
benefit shall be payable to the Participant’s estate or legal representative.

15.11 Proof of Death and Right of Beneficiary or Other Person

The Plan Administrator and/or the Record Keeper may require and rely upon such
proof of death and such evidence of the right of any Beneficiary or other person
to receive the value of the vested DCPF Account as the Plan Administrator or
Record Keeper may deem proper. His or her determination of the right of that
Beneficiary or other person to receive payment will be conclusive.

15.12 Distribution Limitation

All distributions shall conform to the regulations issued under Code
Section 401(a)(9), including the incidental death benefit provisions of Code
Section 401(a)(9)(G). Such regulations override any Plan provision that is
inconsistent with Code Section 401(a)(9).

 

143



--------------------------------------------------------------------------------

APPENDIX A

Participating Employers

ARTICLE XVI

 

A. List of Participating Employers

The following list sets forth:

 

  (i) the Participating Employers,

 

  (ii) the effective date of each Employer’s participation, and

 

  (iii) the designation of those employees who will become Participants or
continue their participation in the Plan.

 

Name of Company    Effective Date of
Participation    Eligible Employees Consolidated Edison Development, Inc.    May
1, 1996    All otherwise Eligible Employees. Consolidated Edison Solutions, Inc.
   May 1, 1997    All otherwise Eligible Employees. Consolidated Edison
Communications, Inc.    February 1, 1999    All otherwise Eligible Employees.
Consolidated Edison Energy, Inc.    March 1, 1998    All otherwise Eligible
Employees. Orange and Rockland Utilities, Inc.    January 1, 2001    All
otherwise Eligible Employees Consolidated Edison Energy Massachusetts, Inc.   
July 18, 1999    Employees working at the Western Massachusetts Electric
Cogeneration Facility. CED Operating Company, L.P.    June 1, 2000    Employees
working at the Lakewood Cogeneration Facility

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I Definitions      10   

1.01

    

Account Balance

     10   

1.02

    

Actual Deferral Percentage

     10   

1.03

    

Affiliate

     11   

1.04

    

After-Tax Contribution

     12   

1.05

    

After-Tax Contributions Subaccount

     12   

1.06

    

Annual Dollar Limit

     12   

1.07

    

Annuity Starting Date

     12   

1.08

    

Average Contribution Percentage

     13   

1.09

    

Average Actual Deferral Percentage

     13   

1.10

    

Beneficiary

     13   

1.11

    

Board

     13   

1.12

    

Break in Service

     13   

1.13

    

CECONY

     14   

1.14

    

CECONY Management Employee

     14   

1.15

    

CECONY Management Participant

     14   

1.16

    

CECONY Management Plan

     14   

1.17

    

CECONY Participant

     14   

1.18

    

CECONY Weekly Employee

     14   

1.19

    

CECONY Weekly Participant

     14   

1.20

    

CECONY Weekly Plan

     14   

1.21

    

CEI

     14   

1.22

    

CEI Affiliate or CEI Affiliates

     15   

1.23

    

CEI Employee

     15   

1.24

    

CEI Participant

     15   

1.25

    

Code

     15   

1.26

    

Company

     15   

1.27

    

Company Stock Fund

     15   

1.28

    

Compensation

     15   

1.29

    

Compensation Credit Contributions

     17   

1.30

    

Contribution Percentage

     17   

1.31

    

Cost-of-Living Adjustment

     17   

1.32

    

DCPF Account

     17   

1.33

    

Disability

     18   

1.34

    

Eligible Employee

     18   

1.35

    

Employee

     18   

1.36

    

Employer

     18   

1.37

    

Employer Contribution

     18   

1.38

    

Employer Matching Contribution

     18   

1.39

    

Employer Contributions Subaccount

     19   

 

i



--------------------------------------------------------------------------------

1.40

ERISA

  19   

1.41

ESOP

  19   

1.42

ESOP Effective Date

  19   

1.43

ESOP Trust Fund

  19   

1.44

Excess Aggregate Contributions

  19   

1.45

Excess Contributions

  20   

1.46

Excess Elective Deferral (aka Excess Pre-Tax Contributions) Percentage

  20   

1.47

Excess Pre-Tax Contributions

  21   

1.48

Highly Compensated Employee

  21   

1.49

Hour of Service

  21   

1.50

Investment Fund

  22   

1.51

Investment Manager

  22   

1.52

Leased Employee

  22   

1.53

Loan Reserve

  23   

1.54

Local 1-2 Employee

  23   

1.55

Local 3 Employee

  23   

1.56

Named Fiduciaries

  23   

1.57

Non-Highly Compensated Management Employee

  23   

1.58

Non-Participating Contribution

  24   

1.59

O&R

  24   

1.60

O&R Employee

  24   

1.61

O&R Hourly Employee

  24   

1.62

O&R Hourly Plan

  24   

1.63

O&R Management Employee

  24   

1.64

O&R Management Plan

  24   

1.65

O&R Participant

  25   

1.66

Participant

  25   

1.67

Participating Contribution

  25   

1.68

Payroll Period

  25   

1.69

Plan

  25   

1.70

Plan Administrator

  25   

1.71

Plan Year

  25   

1.72

Pre-Tax Contribution

  26   

1.73

Pre-Tax Contributions Subaccount

  27   

1.74

Prior Plan or Prior Plans

  27   

1.75

Record Keeper

  27   

1.76

Retirement

  27   

1.77

Rollover Contributions

  29   

1.78

Rollover Contributions Subaccount

  29   

1.79

Roth Contributions

  29   

1.80

Roth Contributions Subaccount

  29   

1.81

Section 125 Contributions

  29   

1.82

Section 132 Contributions

  29   

1.83

Shares

  29   

1.84

Statutory Compensation

  29   

 

ii



--------------------------------------------------------------------------------

1.85

Total Compensation

  30   

1.86

Top Heavy Group

  30   

1.87

Top-Heavy Plan

  30   

1.88

Transferred Employer and Employee PAYSOP Contributions

  31   

1.89

TRASOP

  31   

1.90

TRASOP Account

  31   

1.91

TRASOP Trust Fund

  31   

1.92

Trust Fund

  31   

1.93

Trustee

  31   

1.94

Vested Portion

  32   

1.95

Year of Service

  32    ARTICLE II Eligibility and Participation   33   

2.01

Eligibility

  33   

2.02

Participation

  33   

2.03

Reemployment of Former Employees and Former Participants

  35   

2.04

Transferred Participants

  35   

2.05

Termination of Participation

  36   

2.06

Participation in ESOP

  36    ARTICLE III Contributions   37   

3.01

Contribution Election

  37   

3.02

Pre-Tax Contribution Dollar Limitation and Re-characterization

  40   

3.03

Return of Excess Pre-Tax Contributions

  41   

3.04

Excess Deferrals to Other Plans

  41   

3.05

Participating Contributions Eligible for Employer Contributions

  42   

3.06

Rollover Contributions

  49   

3.07

Changes in Contributions

  50   

3.08

Payment To Trust

  51   

3.09

No Contributions to TRASOP

  51   

3.10

Catch-Up Contributions

  51   

3.11

Employer Contributions to ESOP

  52    ARTICLE IV Investment Elections – Timing and Frequency   53   

4.01

Employer Contributions Election

  53   

4.02

Participant Pre-Tax Contributions, After-Tax Contributions and Rollover
Contributions

  53   

4.03

Change of Election

  53   

4.04

Certification to Company

  54   

4.05

Forfeitures

  54    ARTICLE V The Trust Fund - Investments   55   

5.01

Trust Agreement

  55   

5.02

Investment of Trust Fund

  55   

5.03

Company Stock Fund

  58   

 

iii



--------------------------------------------------------------------------------

5.04

Accounts and Subaccounts

  60   

5.05

Statements of Account

  60   

5.06

Responsibility for Investment

  61    ARTICLE VI Vesting   64   

6.01

Participant Contributions

  64   

6.02

Employer Contributions

  64   

6.03

Special Vesting Rules

  65    ARTICLE VII Distributions, Withdrawals and Forfeitures   67   

7.01

Voluntary Termination or Termination by the Company - Forfeitures

  67   

7.02

Death

  68   

7.03

Withdrawals

  68   

7.04

Hardship Withdrawals

  74   

7.05

Distribution from Company Stock Fund

  77   

7.06

Leaves of Absence

  77   

7.07

Age 70 1⁄2 Required Distribution

  78   

7.08

Form and Timing of Distributions

  79   

7.09

Proof of Death and Right of Beneficiary or Other Person

  81   

7.10

Distribution Limitation

  81   

7.11

Direct Rollover of Certain Distributions

  82    ARTICLE VIII Non-Discrimination and Limitation   86   

8.01

Actual Deferral Percentage Test

  86   

8.02

Actual Contribution Percentage Test

  89   

8.03

Separate Non-Discrimination Testing

  90   

8.04

Maximum Annual Additions

  90    ARTICLE IX Loans   94   

9.01

Loans Permitted

  94   

9.02

Amount of Loans

  94   

9.03

Source of Loans

  95   

9.04

Interest Rate

  96   

9.05

Repayment

  96   

9.06

Multiple Loans

  98   

9.07

Pledge

  98   

9.08

Loan Reserve

  98   

9.09

Minimum Account Balance

  99   

9.10

Other Terms

  99    ARTICLE X Administration of the Plan, ESOP and TRASOP   100   

10.01

Named Fiduciaries and Plan Administrator of Plan ESOP and TRASOP

  100   

10.02

Authority of Plan Administrator

  101   

10.03

Reliance on Reports

  102   

10.04

Delegation of Authority

  102   

 

iv



--------------------------------------------------------------------------------

10.05

Administration Expenses

  102   

10.06

Fiduciary Insurance

  103   

10.07

Claim Review

  104   

10.08

Appointment of Trustee

  105   

10.09

Limitation of Liability

  105    ARTICLE XI Miscellaneous   106   

11.01

Exclusive Benefit - Amendments

  106   

11.02

Termination - Sale of Assets of Subsidiary

  106   

11.03

Beneficiaries

  107   

11.04

Assignment of Benefits

  109   

11.05

Merger

  110   

11.06

Conditions of Employment Not Affected by Plan

  111   

11.07

Facility of Payment

  111   

11.08

Information

  111   

11.09

Additional Participating Employers

  111   

11.10

IRS Determination

  112   

11.11

Mistaken Contributions

  113   

11.12

Prevention of Escheat

  113   

11.13

Construction

  114    ARTICLE XII Top-Heavy Provisions   115   

12.01

Application of Top-Heavy Provisions

  115   

12.02

Minimum Benefit for Top-Heavy Year

  115   

12.03

Minimum Benefits

  116   

12.04

Aggregation Groups

  116   

12.05

Special Benefit Limits

  117   

12.06

Special Distribution Rule

  117    ARTICLE XIII Tax Reduction Act Stock Ownership Plan   118   

13.01

Purpose - Separate Entity

  118   

13.02

TRASOP Accounts - Application of Dividends

  119   

13.03

Voting Rights, Options, Rights, and Warrants

  120   

13.04

Distribution of Shares

  120   

13.05

Diversification of TRASOP Accounts

  125    ARTICLE XIV Employee Stock Ownership Plan   127   

14.01

Purpose - Separate Entity

  127   

14.02

Special Definitions for ESOP

  128   

14.03

Participation in ESOP

  129   

14.04

Employer Contributions

  129   

14.05

Purchase of Shares

  129   

14.06

Dividends

  130   

14.07

Voting Rights, Options, Rights, and Warrants

  131   

14.08

Transferability

  132   

 

v



--------------------------------------------------------------------------------

14.09

Diversification

  132   

14.10

Distribution of Shares

  133    ARTICLE XV   136   

15.01

Defined Contribution Pension Formula – In General

  136   

15.02

Participation in the DCPF for a Local 3 Employee – Pension Choice

  136   

15.03

Participation Rules for a Local 3 Employee Transferring From the Retirement Plan

  137   

15.04

Defined Contribution Pension Formula

  139   

15.05

Participant Investment Directions and Choices for the DCPF Account

  140   

15.06

Vesting in Compensation Credit Contributions

  141   

15.07

Form and Timing of Distributions

  141   

15.08

Death Benefits

  142   

15.09

Proof of Death and Right of Beneficiary or Other Person

  143   

15.10

Distribution Limitation

  143    ARTICLE XVI   144   

 

vi